 



Exhibit 10.2
[CONFORMED AS EXECUTED]

     
 
     

CREDIT AGREEMENT
among
AMETEK, INC.,
VARIOUS LENDING INSTITUTIONS,
BANK OF AMERICA, N.A.,
PNC BANK NATIONAL ASSOCIATION,
SUNTRUST BANK AND
WACHOVIA BANK, N.A.,
AS SYNDICATION AGENTS,
and
JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT
 
Dated as of September 17, 2001
and
amended and restated as of June 17, 2005
 
$300,000,000
J.P. MORGAN SECURITIES INC.,
AS LEAD ARRANGER AND BOOKRUNNER

     
 
     

 



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of September 17, 2001 and amended and
restated as of June 17, 2005, among AMETEK, INC., a Delaware corporation (the
“Borrower”), the lending institutions listed from time to time on Schedule I
hereto (each a “Bank” and, collectively, the “Banks”), Bank of America, N.A, PNC
Bank, National Association, SunTrust Bank and Wachovia Bank, N.A., as
syndication agents (each a “Syndication Agent” and, collectively, the
“Syndication Agents”), and JPMorgan Chase Bank, N.A. (“JPMorgan Chase”)
(formerly known as The Chase Manhattan Bank), as administrative agent (in such
capacity, and together with its successors in such capacity, the “Administrative
Agent”) for the Banks. Unless otherwise defined herein, all capitalized terms
used herein and defined in Section 10 are used herein as so defined.
W I T N E S S E T H:
          WHEREAS, the Borrower, the Existing Banks and JPMorgan Chase, as
Administrative Agent, are parties to a Credit Agreement, dated as of
September 17, 2001 (as the same has been amended, modified or supplemented to,
but not including, the Restatement Effective Date, the “Existing Credit
Agreement”); and
          WHEREAS, the parties hereto wish to amend and restate the Existing
Credit Agreement in its entirety in the form of this Agreement, subject to and
on the terms and conditions set forth herein, and the Banks are willing to make
available to the Borrower the credit facility provided herein;
          NOW, THEREFORE, the Borrower, the Banks and the Administrative Agent
agree that, on the Restatement Effective Date, the Existing Credit Agreement
shall be and is hereby amended and restated in its entirety as follows:
          SECTION 1. Amount and Terms of Credit.
          1.01 Commitments. (a) Subject to and upon the terms and conditions
herein set forth, each Bank severally agrees, at any time and from time to time
on and after the Restatement. Effective Date and prior to the Final Maturity
Date, to make a loan or loans (each, a “Revolving Loan” and, collectively, the
“Revolving Loans”) to the Borrower, which Revolving Loans (i) except as
hereinafter provided, may, at the option of the Borrower, be incurred and
maintained as, and/or converted into Base Rate Loans or Eurodollar Loans,
provided that all Revolving Loans made by all Banks pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of Revolving Loans of the same Type, (ii) may be repaid and reborrowed in
accordance with the provisions hereof, (iii) shall not exceed in aggregate
principal amount for any Bank at any time outstanding the amount which, when
combined with such Bank’s Percentage of the sum of (A) the Letter of Credit
Outstandings at such time plus (B) the aggregate outstanding principal amount of
all Competitive Bid Loans then outstanding, equals the Commitment of such Bank
at such time, (iv) shall not exceed in aggregate principal amount for all Banks
at any time outstanding the amount which, when added to the sum of (A) the
aggregate amount of Letter of Credit Outstandings at such time plus (B) the
aggregate outstanding principal amount of all Competitive Bid Loans then
outstanding, equals the Total Commitment at such time and (v) shall be
denominated in an Approved Currency, provided that the aggregate outstanding
principal amount of all Revolving Loans denominated in a Primary

 



--------------------------------------------------------------------------------



 



Alternate Currency, when added to the aggregate outstanding principal amount of
all Competitive Bid Loans denominated in an Approved Alternate Currency, shall
not exceed the Alternate Currency Sublimit at any time.
          (b) Subject to and upon the terms and conditions herein set forth,
each Bank severally agrees that the Borrower may incur a loan or loans (each, a
“Competitive Bid Loan” and, collectively, the “Competitive Bid Loans”) pursuant
to a Competitive Bid Borrowing at any time and from time to time on and after
the Restatement Effective Date and prior to the date which is the third Business
Day preceding the date which is 7 days prior to the Final Maturity Date,
provided that after giving effect to any Competitive Bid Borrowing and the use
of the proceeds thereof, the aggregate outstanding principal amount of
Competitive Bid Loans, when combined with the aggregate principal amount of all
Revolving Loans then outstanding and the aggregate Letter of Credit Outstandings
at such time, shall not exceed the Total Commitment at such time. The
Competitive Bid Loans shall be denominated in an Approved Alternate Currency,
provided that the aggregate outstanding principal amount of all Competitive Bid
Loans denominated in an Approved Alternate Currency, when added to the aggregate
outstanding principal amount of all Revolving Loans denominated in a Primary
Alternate Currency, shall not exceed the Alternate Currency Sublimit at any
time. The parties hereto understand and agree that all Competitive Bid Loans
under and as defined in the Existing Credit Agreement which are outstanding as
of the Restatement Effective Date shall remain outstanding and constitute
Competitive Bid Loans for all purposes hereunder.
          1.02 Minimum Borrowing Amounts, etc. The aggregate principal amount of
each Borrowing of Loans shall not be less than the applicable Minimum Borrowing
Amount. More than one Borrowing may be incurred on any day, provided that at no
time shall there be outstanding more than twelve (12) Borrowings of Eurodollar
Loans in the aggregate.
          1.03 Notice of Borrowing of Revolving Loans. (a) Whenever the Borrower
desires to incur Revolving Loans, it shall give the Administrative Agent at its
Notice Office, written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing of Revolving Loans constituting Eurodollar Loans
prior to 12:00 Noon (New York time) on the third Business Day preceding the date
of the proposed. Borrowing and written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing of Revolving Loans constituting Base
Rate Loans to be made hereunder prior to 11:00 A.M. (New York time) on the date
of the proposed Borrowing. Each of the foregoing notices (each, a “Notice of
Borrowing”) shall be irrevocable, and, in the case of each written notice and
each confirmation of telephonic notice, shall be in the form of Exhibit A-1,
appropriately completed to specify (i) the aggregate principal amount of the
Revolving Loans to be incurred, (ii) the date of incurrence (which shall be a
Business Day), (iii) whether the Revolving Loans are to be denominated in
Dollars or a Primary Alternate Currency and, if a Primary Alternate Currency,
the Primary Alternate Currency so requested, and (iv) whether the respective
incurrence shall consist of Base Rate Loans or Eurodollar Loans and, if
Eurodollar Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall promptly give each Bank written notice (or telephonic
notice promptly confirmed in writing) of each proposed Borrowing of Revolving
Loans, of the proportionate share thereof of each Bank and of the other matters
covered by the Notice of Borrowing.

- 2 -



--------------------------------------------------------------------------------



 



     (b) Without in any way limiting the obligation of the Borrower to confirm
in writing any notice it may give hereunder by telephone, the Administrative
Agent or the respective Letter of Credit Issuer (in the case of the issuance of
Letters of Credit), as the case may be, may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice,
reasonably believed by the Administrative Agent or such Letter of Credit Issuer,
as the case may be, in good faith to be from an Authorized Officer of the
Borrower as a person entitled to give telephonic notices under this Agreement on
behalf of such Borrower. In each such case the Borrower hereby waives the right
to dispute the Administrative Agent’s record of the terms of any such telephonic
notice.
     1.04 Competitive Bid Borrowings. (a) Whenever the Borrower desires to incur
a Competitive Bid Borrowing, it shall deliver to the Administrative Agent, prior
to 12:00 Noon (New York time) (x) at least five Business Days prior to the date
of such proposed Competitive Bid Borrowing, in the case of a Spread Borrowing,
and (y) at least two Business Days prior to the date of such proposed
Competitive Bid Borrowing, in the case of an Absolute Rate Borrowing, a written
notice substantially in the form of Exhibit A-2 hereto (a “Notice of Competitive
Bid Borrowing”), which notice shall specify in each case (i) the date (which
shall be a Business Day) and the aggregate amount of the proposed Competitive
Bid Borrowing, (ii) the maturity date for repayment of each and every
Competitive Bid Loan to be made as part of such Competitive Bid Borrowing (which
maturity date may be (A) one, two, three or six months after the date of such
Competitive Bid Borrowing, in the case of a Spread Borrowing, and (B) between 7
and 364 days, inclusive, after the date of such Competitive Bid Borrowing, in
the case of an Absolute Rate Borrowing, provided that in no event shall the
maturity date of any Competitive Bid Borrowing be later than the third Business
Day preceding the Final Maturity Date, (iii) the interest payment date or dates
relating thereto, (iv) whether the proposed Competitive Bid Borrowing is to be
an Absolute Rate Borrowing or a Spread Borrowing, and if a Spread Borrowing, the
Interest Rate Basis, (v) whether the Competitive Bid Loans made pursuant to the
proposed Competitive Bid Borrowing are to be denominated in Dollars or an
Approved Alternate Currency and, if an Approved Alternate Currency, the Approved
Alternate Currency so desired and (vi) any other terms to be applicable to such
Competitive Bid Borrowing. The Administrative Agent shall promptly notify each
Bidder Bank by telephone or facsimile of each such request for a Competitive Bid
Borrowing received by it from the Borrower and of the contents of the related
Notice of Competitive Bid Borrowing.
     (b) Each Bidder Bank shall, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Loans to the Borrower as
part of such proposed Competitive Bid Borrowing at a rate or rates of interest
specified by such Bidder Bank in its sole discretion and determined by such
Bidder Bank independently of each other Bidder Bank, by notifying the
Administrative Agent (which shall give prompt notice thereof to the Borrower)
before 10:00 A.M. (New York time) on the date (the “Reply Date”) which is (x) in
the case of an Absolute Rate Borrowing, the date of such proposed Competitive
Bid Borrowing and (y) in the case of a Spread Borrowing, four Business Days
before the date of such proposed Competitive Bid Borrowing, of the minimum
amount and maximum amount of each Competitive Bid Loan which such Bidder Bank
would be willing to make as part of such proposed Competitive Bid Borrowing
(which amounts may, subject to the proviso to the first sentence of
Section 1.01(b), exceed such Bidder Bank’s Commitment), the rate or rates of
interest therefor and such Bidder Bank’s lending office with respect to such
Competitive Bid Loan; provided that if the

- 3 -



--------------------------------------------------------------------------------



 



Administrative Agent in its capacity as a Bidder Bank shall, in its sole
discretion, elect to make any such offer, it shall notify the Borrower of such
offer before 9:45 A.M. (New York time) on the Reply Date. If any Bidder Bank
shall elect not to make such an offer, such Bidder Bank shall so notify the
Administrative Agent, before 10:00 A.M. (New York time) on the Reply Date, and
such Bidder Bank shall not be obligated to, and shall not, make any Competitive
Bid Loan as part of such Competitive Bid Borrowing; provided that the failure by
any Bidder Bank to give such notice shall not cause such Bidder Bank to be
obligated to make any Competitive Bid Loan as part of such proposed Competitive
Bid Borrowing.
          (c) The Borrower shall, in turn, (x) before 11:00 A.M. (New York time)
on the Reply Date in the case of a proposed Absolute Rate Borrowing and
(y) before 12:00 Noon (New York time) on the Business Day following the Reply
Date in the case of a proposed Spread Borrowing, either:
     (i) cancel such Competitive Bid Borrowing by giving the Administrative
Agent notice to such effect, or
     (ii) accept one or more of the offers made by any Bidder Bank or Bidder
Banks pursuant to clause (b) above by giving notice (in writing or by telephone
confirmed in writing) to the Administrative Agent of the amount of each
Competitive Bid Loan (which amount shall be equal to or greater than the minimum
amount, and equal to or less than the maximum amount, notified to the Borrower
by the Administrative Agent on behalf of such Bidder Bank for such Competitive
Bid Borrowing pursuant to clause (b) above) to be made by each Bidder Bank as
part of such Competitive Bid Borrowing, and reject any remaining offers made by
Bidder Banks pursuant to clause (b) above by giving the Administrative Agent
notice to that effect; provided that the acceptance of offers may only be made
on the basis of ascending Absolute Rates (in the case of an Absolute Rate
Borrowing) or Spreads (in the case of a Spread Borrowing), in each case
commencing with the lowest rate so offered; provided further, however, if offers
are made by two or more Bidder Banks at the same rate and acceptance of all such
equal offers would result in a greater principal amount of Competitive Bid Loans
being accepted than the aggregate principal amount requested by the Borrower, if
the Borrower elects to accept any of such offers the Borrower shall accept such
offers pro rata from such Bidder Banks (on the basis of the maximum amounts of
such offers) unless any such Bidder Bank’s pro rata share would be less than the
minimum amount specified by such Bidder Bank in its offer, in which case the
Borrower shall have the right to accept one or more such equal offers in their
entirety and reject the other equal offer or offers or to allocate acceptance
among all such equal offers (but giving effect to the minimum and maximum
amounts specified for each such offer pursuant to clause (b) above), as the
Borrower may elect in its sole discretion.
          (d) If the Borrower notifies the Administrative Agent that such
Competitive Bid Borrowing is cancelled pursuant to clause (c)(i) above, the
Administrative Agent shall give prompt notice thereof to the Bidder Banks and
such Competitive Bid Borrowing shall not be made.

- 4 -



--------------------------------------------------------------------------------



 



          (e) If the Borrower accepts one or more of the offers made by any
Bidder Bank or Bidder Banks pursuant to clause (c)(ii) above, the Administrative
Agent shall in turn promptly notify (x) each Bidder Bank that has made an offer
as described in clause (b) above, of the date and aggregate amount of such
Competitive Bid Borrowing and whether or not any offer or offers made by such
Bidder Bank pursuant to clause (b) above have been accepted by the Borrower and
(y) each Bidder Bank that is to make a Competitive Bid Loan as part of such
Competitive Bid Borrowing, of the amount of each Competitive Bid Loan to be made
by such Bidder Bank as part of such Competitive Bid Borrowing. In connection
with the incurrence of any Competitive Bid Loan denominated in a currency other
than Dollars, each Bidder Bank that is to make a Competitive Bid Loan as part of
a Competitive Bid Borrowing may request from the Administrative Agent a
determination in accordance with Section 12.07(d) as to the principal amount of
such Competitive Bid Loan, and such Bidder Bank shall be entitled to rely on
such information provided by the Administrative Agent.
          1.05 Disbursement of Funds. (a) Subject to the terms and conditions
hereinafter provided, each Bank will make available its pro rata share, if any,
of each Borrowing requested to be made on the date specified in a Notice of
Borrowing or a Notice of Competitive Bid Borrowing, as the case may be, in the
manner provided below by no later than 1:00 P.M. (New York time) on such date,
but, in the case of a Borrowing of Base Rate Loans, only to the extent that such
Bank has received a notice from the Administrative Agent of such proposed
Borrowing. All amounts shall be made available to the Administrative Agent
(x) in the case of a Borrowing of Revolving Loans, in an Approved Currency as
specified in such Notice of Borrowing and (y) in the case of a Competitive Bid
Borrowing, in Dollars or an Approved Alternate Currency as specified in such
Notice of Competitive Bid Borrowing and, in each case, in immediately available
funds at the Payment Office, and the Administrative Agent promptly will, on the
date specified in such Notice of Borrowing, make available to the Borrower by
depositing to its account at the Payment Office the aggregate of the amounts so
made available by the Banks by the time specified in the preceding sentence in
the type of funds received. Unless the Administrative Agent shall have been
notified by any Bank prior to the date of Borrowing that such Bank does not
intend to make available to the Administrative Agent its portion, if any, of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Bank has made such amount available to the Administrative Agent
on such date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Bank
and the Administrative Agent has made available same to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Bank. If such Bank does not pay such corresponding amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall pay such corresponding
amount to the Administrative Agent. The Administrative Agent shall also be
entitled to recover from such Bank or the Borrower, as the case may be, interest
on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (x) if to be paid by such
Bank, the customary rate set by the Administrative Agent for the correction of
errors among banks for each day during the period consisting of the first three
Business Days following such date of availability and thereafter at the Base
Rate or (y) if to be

- 5 -



--------------------------------------------------------------------------------



 



paid by the Borrower, the then applicable rate of interest, calculated in
accordance with Section 1.09 for the respective Loans.
          (b) Nothing herein shall be deemed to relieve any Bank from its
obligation to fulfill its commitments hereunder or to prejudice any rights which
the Borrower may have against any Bank as a result of any default by such Bank
hereunder.
          1.06 Notes. (a) The Borrower’s obligation to pay the principal of, and
interest on, the Revolving Loans made to it by each Bank shall be evidenced by
the Register maintained by the Administrative Agent pursuant to Section 12.04
and shall, if requested by such Bank, also be evidenced by a promissory note
duly executed and delivered by the Borrower substantially in the form of
Exhibit B, with blanks appropriately completed in conformity herewith (each, a
“Note” and, collectively, the “Notes”).
          (b) The Note issued to each Bank requesting same shall (i) be payable
to the order of such Bank and be dated the Restatement Effective Date, (ii) be
in a stated principal amount equal to the Commitment of such Bank and be payable
in the principal amount of the Revolving Loans evidenced thereby, (iii) mature
on the Final Maturity Date, (iv) bear interest as provided in the appropriate
clause of Section 1.09 in respect of the Base Rate Loans and Eurodollar Loans,
as the case may be, evidenced thereby, (v) be subject to mandatory repayment as
provided in Section 4.02 and (vi) be entitled to the benefits of this Agreement
and the other Credit Documents.
          (c) Each Bank will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and will, prior to any
transfer of any of its Notes (if any), endorse on the reverse side thereof the
outstanding principal amount of Revolving Loans evidenced thereby and the last
date or dates on which interest has been paid in respect of the Revolving Loans
evidenced thereby. Failure to make any such notation shall not affect the
Borrower’s obligations in respect of such Revolving Loans, or affect the
validity of such transfer by any Bank of such Note.
          1.07 Conversions. The Borrower shall have the option to convert on any
Business Day occurring after the Restatement Effective Date, all or a portion at
least equal to the applicable Minimum Borrowing Amount of the outstanding
principal amount of the Revolving Loans made pursuant to one or more Borrowings
of one or more Types of Revolving Loans into a Borrowing or Borrowings of
another Type of Revolving Loan, provided that (i) except as provided in
Section 1.11(b), Eurodollar Loans may be converted into Revolving Loans of
another Type only on the last day of an Interest Period applicable thereto and
no partial conversion of a Borrowing of Eurodollar Loans shall reduce the
outstanding principal amount of the Revolving Loans pursuant to such Borrowing
to less than the Minimum Borrowing Amount applicable thereto, (ii) Revolving
Loans may only be converted into Eurodollar Loans if no Default or Event of
Default is in existence on the date of the conversion, (iii) Borrowings of
Eurodollar Loans resulting from this Section 1.07 shall be limited in number as
provided in Section 1.02 and (iv) Revolving Loans denominated in a Primary
Alternate Currency may not be converted into Base Rate Loans. Each such
conversion shall be effected by the Borrower by giving the Administrative Agent
at its Notice Office, prior to 12:00 Noon (New York time), at least three
Business Days or, in the case of a conversion into Base Rate Loans, prior to
10:00

- 6 -



--------------------------------------------------------------------------------



 



A.M. (New York time) on the same Business Day, prior written notice (or
telephonic notice promptly confirmed in writing) (each, a “Notice of
Conversion”) specifying the Revolving Loans to be so converted, the Type of
Revolving Loans to be converted into and, if to be converted into a Borrowing of
Eurodollar Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall give each Bank prompt notice of any such proposed
conversion affecting any of its Revolving Loans.
          1.08 Pro Rata Borrowings. All Borrowings of Revolving Loans shall be
made from the Banks pro rata on the basis of their Commitments. It is understood
that no Bank shall be responsible for any default by any other Bank in its
obligation to make Loans hereunder and that each Bank shall be obligated to make
the Loans provided to be made by it hereunder, regardless of the failure of any
other Bank to fulfill its commitments hereunder.
          1.09 Interest. (a) The unpaid principal amount of each Base Rate Loan
shall bear interest from and including the date of the Borrowing thereof until
maturity (whether by acceleration or otherwise) at a rate per annum which shall
at all times be the Base Rate in effect from time to time.
          (b) The unpaid principal amount of each Eurodollar Loan shall bear
interest from and including the date of the Borrowing thereof until the earlier
of (i) maturity (whether by acceleration or otherwise) and (ii) conversion of
such Eurodollar Loan to a Base Rate Loan pursuant to Section 1.07, 1.10 or 1.1
1(b), as applicable, at a rate per annum which shall, during each Interest
Period applicable thereto, be equal to the sum of the relevant LIBOR for such
Interest Period, plus the Applicable Margin, as in effect from time to time.
          (c) The unpaid principal amount of each Competitive Bid Loan shall
bear interest from the date the proceeds thereof are made available to the
Borrower until maturity (whether by acceleration or otherwise) at the rate or
rates per annum specified by a Bidder Bank or Bidder Banks, as the case may be,
pursuant to Section 1.04(b) and accepted by the Borrower pursuant to
Section 1.04(c).
          (d) Overdue principal and, to the extent permitted by law, overdue
interest in respect of each Loan shall bear interest at a rate per annum equal
to the Base Rate in effect from time to time plus 2%, provided that no Loan
shall bear interest after maturity (whether by acceleration or otherwise) at a
rate per annum less than 2% plus the rate of interest applicable thereto at
maturity.
          (e) Interest shall accrue from and including the date of any Borrowing
to but excluding the date of any repayment thereof and shall be payable in
arrears (i) in respect of each Base Rate Loan, quarterly on the last Business
Day of each calendar quarter, (ii) in respect of each Competitive Bid Loan, at
such times as specified in the Notice of Competitive Bid Borrowing relating
thereto, (iii) in respect of each Eurodollar Loan, on the last day of each
Interest Period applicable thereto and, in the case of an Interest Period of six
months, on the date occurring three months after the first day of such Interest
Period and (iv) in respect of each Loan, on any prepayment (on the amount
prepaid), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand.

- 7 -



--------------------------------------------------------------------------------



 



          (f) All computations of interest hereunder shall be made in accordance
with Section 12.07(b).
          (g) The Administrative Agent, upon determining the interest rate for
any Borrowing of Eurodollar Loans for any Interest Period, shall promptly notify
the Borrower and the Banks thereof.
          1.10 Interest Periods. At the time the Borrower gives a Notice of
Borrowing or Notice of Conversion in respect of the making of, or conversion
into, a Borrowing of Eurodollar Loans (in the case of the initial Interest
Period applicable thereto) or prior to 12:00 Noon (New York time) on the third
Business Day prior to the expiration of an Interest Period applicable to a
Borrowing of Eurodollar Loans (in the case of any subsequent Interest Period),
it shall have the right to elect by giving the Administrative Agent written
notice (or telephonic notice promptly confirmed in writing) of the Interest
Period applicable to such Borrowing, which Interest Period shall, at the option
of the Borrower, be a one, two, three or six month period. Notwithstanding
anything to the contrary contained above:
     (i) the initial Interest Period for any Borrowing of Eurodollar Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of Base Rate Loans) and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding Interest Period expires;
     (ii) if any Interest Period applicable to a Borrowing of Eurodollar Loans
begins on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period, such Interest Period shall
end on the last Business Day of such calendar month;
     (iii) if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day, provided that if any Interest Period applicable to a Borrowing of
Eurodollar Loans would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;
     (iv) no Interest Period shall extend beyond the Final Maturity Date;
     (v) no Interest Period may be elected at any time when a Default or Event
of Default is then in existence; and
     (vi) all Eurodollar Loans comprising a Borrowing shall at all times have
the same Interest Period,
          If upon the expiration of any Interest Period, the Borrower has failed
to elect a new Interest Period to be applicable to the respective Borrowing of
Eurodollar Loans as provided above, or is unable to elect a new Interest Period
as a result of clause (v) above, the Borrower shall be deemed to have elected to
convert such Borrowing into a Borrowing of Base Rate Loans effective as of the
expiration date of such current Interest Period, provided that if such
Eurodollar

- 8 -



--------------------------------------------------------------------------------



 



Loans are denominated in a Primary Alternate Currency then such Eurodollar Loans
shall not convert to Base Rate Loans but shall instead be prepaid by the
Borrower on the last day of such Interest Period.
          1.11 Increased Costs, Illegality, etc. (a) In the event that (x) in
the case of clauses (i) and (iv) below, the Administrative Agent or (y) in the
case of clauses (ii) and (iii) below, any Bank shall have determined (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto):
     (i) on any date for determining any LIBOR for any Interest Period or in
respect of any Spread Borrowing priced by reference to US LIBOR that, by reason
of any changes arising after the date of this Agreement affecting the relevant
interbank market, adequate and fair means do not exist for ascertaining
generally the applicable interest rate on the basis provided for in the
definition of the respective LIBOR; or
     (ii) at any time, that such Bank shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any Eurodollar
Loans or Competitive Bid Loans (other than any increased cost or reduction in
the amount received or receivable resulting from the imposition of or a change
in the rate of taxes or similar charges) because of (x) any change since the
date of this Agreement (or, in the case of any such cost or reduction with
respect to any Competitive Bid Loan, since the making of such Competitive Bid
Loan) in any applicable law, governmental rule, regulation, guideline, order or
request (whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline, order or request (such as, for
example, but not limited to, a change in official reserve requirements, but, in
all events, excluding reserves referred to in Section 111(d)) and/or (y) other
circumstances adversely affecting the relevant interbank market or the position
of such Bank in such market;
     (iii) at any time, that the making or continuance of any Eurodollar Loan or
Competitive Bid Loan has become unlawful by compliance by such Bank in good
faith with any law, governmental rule, regulation, guideline or order (or would
conflict with any such governmental rule, regulation, guideline or order not
having the force of law but with which such Bank customarily complies even
though the failure to comply therewith would not be unlawful), or has become
impracticable as a result of a contingency occurring after the date of this
Agreement which adversely affects the relevant interbank market; or
     (iv) at any time that any Approved Alternate Currency is not available in
sufficient amounts, as determined in good faith by the Administrative Agent, to
fund any Borrowing of Loans denominated in such Approved Alternate Currency;
then, and in any such event, such Bank (or the Administrative Agent in the case
of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to the Borrower and (except in the case of clause (i) or (iv)) to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Banks). Thereafter (w) in the
case of clause (i) above, Eurodollar Loans (or Competitive Bid Loans
constituting a

- 9 -



--------------------------------------------------------------------------------



 



Spread Borrowing priced by reference to US LIBOR) shall no longer be available
until such time as the Administrative Agent notifies the Borrower and the Banks
that the circumstances giving rise to such notice by the Administrative Agent no
longer exist, and any Notice of Borrowing. Notice of Competitive Bid Borrowing
or Notice of Conversion given by the Borrower with respect to Eurodollar Loans
or any affected Competitive Bid Loans, as the case may be, which have not yet
been incurred shall be deemed rescinded by such Borrower, (x) in the case of
clause (ii) above, the Borrower shall, subject to the provisions of Section 1.15
(to the extent applicable), pay to such Bank, upon written demand therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Bank in its reasonable discretion
shall determine) as shall be required to compensate such Bank for such increased
costs or reductions in amounts receivable hereunder (y) in the case of clause
(iii) above, the Borrower shall take one of the actions specified in
Section 1.11(b) as promptly as possible and, in any event, within the time
period required by law and (z) in the case of clause (iv) above, Loans in the
affected Approved Alternate Currency shall no longer be available until such
time as the Administrative Agent notifies the Borrower and the Banks that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist and any Notice of Borrowing or Notice of Conversion given by the Borrower
with respect to any Loans denominated in such Approved Alternate Currency which
have not yet been incurred shall be deemed rescinded by the Borrower.
          (b) At any time that any Eurodollar Loan or Competitive Bid Loan is
affected by the circumstances described in Section 1.11(a)(ii) or (iii), the
Borrower may (and in the case of a Eurodollar Loan or Competitive Bid Loan
affected pursuant to Section 1.11(a)(iii), shall) either (i) if the affected
Eurodollar Loan or Competitive Bid Loan is then being made pursuant to a
Borrowing, cancel said Borrowing by giving the Administrative Agent telephonic
notice (confirmed promptly in writing) thereof on the same date that the
Borrower was notified by a Bank pursuant to Section 1.11(a)(ii) or (iii),
(ii) if the affected Eurodollar Loan or Competitive Bid Loan is then
outstanding, upon at least three Business Days’ notice to the Administrative
Agent (A) in the case of Eurodollar Loans denominated in Dollars, require the
affected Bank to convert each such Eurodollar Loan into a Base Rate Loan (which
conversion, in the case of the circumstances described in Section 1.11(a)(iii),
shall occur no later than the last day of the Interest Period then applicable to
such Eurodollar Loan (or such earlier date as shall be required by applicable
law)), and (B), in the case of Eurodollar Loans denominated in a Primary
Alternate Currency, repay all such Eurodollar Loans in full or (iii) if the
affected Competitive Bid Loan is then outstanding, prepay such Competitive Bid
Loan in full (which prepayment may be made with the proceeds of Revolving
Loans); provided that if more than one Bank is affected at any time, then all
affected Banks must be treated the same pursuant to this Section 1.11 (b).
          (c) If any Bank determines at any time that the adoption or
effectiveness after the Restatement Effective Date of any applicable law, rule
or regulation regarding capital adequacy, or any change therein after the
Restatement Effective Date, or any change after the Restatement Effective Date
in the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or actual compliance by such Bank with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of increasing the costs to such Bank to a level above that, or reducing
the rate of return on such Bank’s capital or assets as a consequence of its
commitments

- 10 -



--------------------------------------------------------------------------------



 



or obligations hereunder to a level below that, which such Bank could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Bank’s policies with respect to capital adequacy), then from
time to time, upon written demand by such Bank (with a copy to the
Administrative Agent), the Borrower shall, subject to the provisions of
Section 1.15 (to the extent applicable), pay to such Bank such additional amount
or amounts as will compensate such Bank for such increased costs or reduction.
Each Bank, upon determining that any additional amounts will be payable pursuant
to this Section 1.11(c), will give prompt written notice thereof to the
Borrower, which notice shall set forth the basis of the calculation of such
additional amounts, although the failure to give any such notice shall not
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 1.11(c) upon receipt of such notice.
          (d) In the event that any Bank shall determine (which determination
shall, absent manifest error, be final and conclusive and binding on all parties
hereto) at any time that by reason of Regulation D such Bank is required to
maintain reserves in respect of Eurocurrency loans or liabilities during any
period that it has a Eurodollar Loan or a Competitive Bid Loan priced by
reference to any LIBOR outstanding, then such Bank shall promptly notify the
Borrower and the Administrative Agent by written notice (or telephonic notice
promptly confirmed in writing) specifying the additional amounts required to
indemnify such Bank against the cost of maintaining such reserves (such written
notice to provide a computation of such additional amounts) and the Borrower
shall, subject to the provisions of Section 1.15 (to the extent applicable),
directly pay to such Bank such specified amounts as additional interest at the
time that it is otherwise required to pay interest in respect of such Eurodollar
Loan or Competitive Bid Loan or, if later, on demand.
          1.12 Compensation. The Borrower shall, subject to the provisions of
Section 1.15 (to the extent applicable), compensate each Bank, upon its written
request (which request shall set forth the basis for requesting such
compensation), for all reasonable losses, expenses and liabilities (including,
without limitation, any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Bank to
fund its Eurodollar Loans or Competitive Bid Loans to the Borrower) which such
Bank may sustain:
     (i) if for any reason (other than a default or error by such Bank or the
Administrative Agent) a Borrowing of Eurodollar Loans or Competitive Bid Loans
accepted by the Borrower in accordance with Section 1.04(c)(ii) does not occur
on a date specified therefor in a Notice of Borrowing, Notice of Competitive Bid
Borrowing or Notice of Conversion (whether or not withdrawn by the Borrower or
deemed withdrawn pursuant to Section 1.11(a));
     (ii) if any repayment or conversion of any of its Eurodollar Loans or any
repayment of Competitive Bid Loans occurs on a date which is not the last day of
an Interest Period applicable thereto;
     (iii) if any prepayment of any of its Eurodollar Loans or Competitive Bid
Loans is not made on any date specified in a notice of prepayment given by the
Borrower; or

- 11 -



--------------------------------------------------------------------------------



 



     (iv) as a consequence of (x) any other default by the Borrower to repay its
Eurodollar Loans or Competitive Bid Loans when required by the terms of this
Agreement or (y) an election made pursuant to Section 1.1 1(b).
          Calculation of all amounts payable to a Bank with respect to
Eurodollar Loans or Competitive Bid Loans priced by reference to any LIBOR under
this Section 1.12 shall be made as though that Bank had actually funded its
relevant Loan through the purchase of a Eurodollar deposit bearing interest at
the respective LIBOR in an amount equal to the amount of that Loan, having a
maturity comparable to the relevant Interest Period and through the transfer of
such Eurodollar deposit from an offshore office of that Bank to a domestic
office of that Bank in the United States of America (or if such Bank has no
offshore office, from an offshore office of the Administrative Agent to the
domestic office of the Administrative Agent); provided, however, that each Bank
may fund each of its Eurodollar Loans or Competitive Bid Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 1.12.
          1.13 Change of Lending Office. Each Bank agrees that, upon the
occurrence of any event giving rise to the operation of Section 1.11(a)(ii) or
(iii), 1.1 l(c), 1.1 1(d), 2.05 or 4.04 with respect to such Bank, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Bank) to designate another lending office of such Bank
for any Loans or Letters of Credit affected by such event, provided that such
designation is made on such terms that such Bank or its respective lending
offices suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of any such
Section. Nothing in this Section 1.13 shall affect or postpone any of the
obligations of the Borrower or the right of any Bank provided in Section 1.11,
2.05 or 4.04.
          1.14 Replacement of Banks. (x) Upon the occurrence of any event giving
rise to the operation of Section 1.11(a)(ii) or (iii), Section 1.11(c),
Section 1.11(d), Section 2.05 or Section 4.04 with respect to any Bank which
results in such Bank charging to the Borrower increased costs which are material
in amount and are in excess of those being generally charged by the other Banks
or (y) as provided in Section 12.12(b) in the case of certain refusals by a Bank
to consent to certain proposed changes, waivers, discharges or terminations with
respect to this Agreement which have been approved by the Required Banks, the
Borrower shall have the right, if no Default or Event of Default then exists or
will exist immediately after giving effect to the respective replacement and, in
the case of a Bank described in clause (x) above, such Bank has not withdrawn
its request for such compensation or changed its applicable lending office with
the effect of eliminating or substantially decreasing (to a level which is not
material) such increased cost, to replace such Bank (the “Replaced Bank”) with
one or more other Eligible Assignee or Assignees (collectively, the “Replacement
Bank”) reasonably acceptable to the Administrative Agent and each Letter of
Credit Issuer; provided that (i) at the time of any replacement pursuant to this
Section 1.14, the Replacement Bank shall enter into one or more Assignment
Agreements pursuant to Section 12.04(b) (and with all fees payable pursuant to
said Section 12.04(b) to be paid by the Replacement Bank) pursuant to which the
Replacement Bank shall acquire all of the Commitment and outstanding Loans of,
and participations in Letters of Credit by, the Replaced Bank and, in connection
therewith, shall pay to (x) the Replaced Bank in respect thereof an amount equal
to the sum of (A) an amount equal to the principal of, and all accrued interest
on, all outstanding Loans of the Replaced Bank, (B) an amount equal to all

- 12 -



--------------------------------------------------------------------------------



 



Unpaid Drawings that have been funded by (and not reimbursed to) such Replaced
Bank, together with all then unpaid interest with respect thereto at such time
and (C) an amount equal to all accrued, but theretofore unpaid, Fees owing to
the Replaced Bank pursuant to Section 3.01 and (y) the respective Letter of
Credit Issuer an amount equal to such Replaced Bank’s Percentage (for this
purpose, determined as if the adjustment described in clause (y) of the
immediately succeeding sentence had been made with respect to such Replaced
Bank) of any Unpaid Drawing (which at such time remains an Unpaid Drawing) with
respect to any Letter of Credit issued by such Letter of Credit Issuer to the
extent such amount was not theretofore funded by such Replaced Bank, and (ii)
all obligations of the Borrower owing to the Replaced Bank (other than those
specifically described in clause (i) above in respect of which the assignment
purchase price has been, or is concurrently being, paid) shall be paid in full
to such Replaced Bank concurrently with such replacement. Upon the execution of
the respective Assignment Agreements, the payment of amounts referred to in
clauses (i) and (ii) above and, if so requested by the Replacement Bank,
delivery to the Replacement Bank of an appropriate Note executed by the
Borrower, (x) the Replacement Bank shall become a Bank hereunder and the
Replaced Bank shall cease to constitute a Bank hereunder, except with respect to
indemnification provisions under this Agreement (including, without limitation,
Sections 1.11, 1.12, 2.05, 4.04 and, 12.01), which shall survive as to such
Replaced Bank and (y) the Percentages of the Banks shall be automatically
adjusted at such time to give effect to such replacement.
          1.15 Limitation on Additional Amounts, etc. Notwithstanding anything
to the contrary contained in Sections 1.11, 1.12, 2.05 or 4.04 of this
Agreement, unless a Bank gives notice to the Borrower that it is obligated to
pay an amount under any such respective Section within 120 days after the later
of (x) the date the Bank incurs the respective increased costs, taxes, loss,
expense or liability, reduction in amounts received or receivable or reduction
in return on capital or (y) the date such Bank has actual knowledge of its
incurrence of the respective increased costs, taxes, loss, expense or liability,
reductions in amounts received or receivable or reduction in return on capital,
then such Bank shall only be entitled to be compensated for such amount by the
Borrower pursuant to said Section 1.11, 1.12, 2.05 or 4.04, as the case may be,
to the extent the costs, taxes, loss, expense or liability, reduction in amounts
received or receivable or reduction in return on capital are incurred or
suffered on or after the date which occurs 120 days prior to such Bank giving
notice to the Borrower that it is obligated to pay the respective amounts
pursuant to said Section 1.11, 1.12, 2.05 or 4.04, as the case may be. Each
Bank, in determining additional amounts owing under Sections 1.11, 1.12, 2.05 or
4.04, will act reasonably and in good faith, provided that such Bank’s
determination of such additional amounts so owing shall, absent manifest error,
be final and conclusive and binding on all parties hereto. This Section 1.15
shall have no applicability to any Section of this Agreement other than said
Sections 1.11, 1.12, 2.05 and 4.04.
          1.16 Additional Commitments. (a) The Borrower shall have the right at
any time and from time to time after the Restatement Effective Date and prior to
the Final Maturity Date to request (so long as no Default or Event of Default is
then in existence or would result therefrom) on one or more occasions that one
or more Additional Commitment Banks (and/or one or more other Persons which will
become Additional Commitment Banks as provided pursuant to clause (vi) below)
provide Additional Commitments; it being understood and agreed, however, that
(i) no Additional Commitment Bank shall be obligated to provide an Additional
Commitment as a result of any request by the Borrower, (ii) until such time, if
any, as (x) such

- 13 -



--------------------------------------------------------------------------------



 



Additional Commitment Bank has agreed in its sole discretion to provide an
Additional Commitment and executed and delivered to the Administrative Agent an
Additional Commitment Agreement in respect thereof as provided in
Section 1.16(b) and (y) such other conditions set forth in Section 1.16(b) shall
have been satisfied, such Additional Commitment Bank shall not be obligated to
make Revolving Loans or participate in Letters of Credit, in excess of the
amounts provided for herein, before giving effect to such Additional Commitments
provided pursuant to this Section 1.16, (iii) any Additional Commitment Bank
(and/or one or more other Persons which will become Additional Commitment Banks
as provided pursuant to clause (vi) below) may so provide an Additional
Commitment without the consent of any other Additional Commitment Bank (it being
understood and agreed that the consent of the Administrative Agent and each
Letter of Credit Issuer (such consent (in either case) not to be unreasonably
withheld or delayed) shall be required if any such Additional Commitments are to
be provided by a Person which is not already an Additional Commitment Bank),
(iv) (x) each provision of Additional Commitments on a given date pursuant to
this Section 1.16 shall be in a minimum aggregate amount (for all Additional
Commitment Banks (including, in the circumstances contemplated by clause
(vi) below, banks or other financial institutions who will become Additional
Commitment Banks)) of at least $1,000,000 and (y) the aggregate amount of
Additional Commitments provided pursuant to this Section 1.16 shall not exceed
$100,000,000, (v) the up-front fees payable to any Person providing an
Additional Commitment in accordance with this Section 1.16 shall be as set forth
in the relevant Additional Commitment Agreement, (vi) if, on or after the tenth
Business Day following the request by the Borrower of the then existing
Additional Commitment Banks to provide Additional Commitments pursuant to this
Section 1.16 on the terms to be applicable thereto, the Borrower has not
received Additional Commitments in an aggregate amount equal to that amount of
the Additional Commitments which the Borrower desires to obtain pursuant to such
request (as set forth in the notice provided by the Borrower to the
Administrative Agent as provided above), then the Borrower may request
Additional Commitments from other banks or financial institutions (unless
otherwise agreed by the Borrower and the Administrative Agent) in an aggregate
amount equal to such deficiency on terms which are no more favorable to such
other bank or financial institution in any respect than the terms offered to the
existing Additional Commitment Banks, and (vii) all actions taken by the
Borrower pursuant to this Section 1.16 shall be done in coordination with the
Administrative Agent.
          (b) At the time of any provision of Additional Commitments pursuant to
this Section 1.16, (i) the Borrower, the Administrative Agent and each such
Additional Commitment Bank or other bank or financial institution which agrees
to provide an Additional Commitment (each, an “Additional Bank”) shall execute
and deliver to the Administrative Agent an Additional Commitment Agreement
substantially in the form of Exhibit E, subject to such modifications in form
and substance reasonably satisfactory to the Administrative Agent as may be
necessary or appropriate (with the effectiveness of such Additional Bank’s
Additional Commitment to occur upon delivery of such Additional Commitment
Agreement to the Administrative Agent, the payment of any fees required in
connection therewith and the satisfaction of the other conditions in this
Section 1.16 to the reasonable satisfaction of the Administrative Agent),
(ii) if such Additional Bank is not a United States person (as such term is
defined in Section 7701(a)(3) of the Code) for U.S. Federal income tax purposes,
such Additional Bank shall provide to the Borrower the appropriate Internal
Revenue Service documentation described in Section 4.04, (iii) the Borrower
shall deliver to the Administrative

- 14 -



--------------------------------------------------------------------------------



 



Agent resolutions authorizing the incurrence of the Obligations to be incurred
pursuant to each Additional Commitment, together with evidence of good standing
of the Borrower (if requested) and (iv) the Borrower shall deliver to the
Administrative Agent an opinion, in form and substance reasonably satisfactory
to the Administrative Agent, from counsel to the Borrower reasonably
satisfactory to the Administrative Agent and dated such date, covering such
matters similar to those set forth in the opinions of counsel delivered to the
Banks on the Restatement Effective Date pursuant to Section 5.01(d) and such
other matters as the Administrative Agent may reasonably request. The
Administrative Agent shall promptly notify each Additional Commitment Bank as to
the occurrence of each Additional Commitment Date, and (x) on each such date,
the Total Commitment under, and for all purposes of, this Agreement shall be
increased by the aggregate amount of such Additional Commitments and (y) on each
such date, Schedule I shall be deemed modified to reflect the revised Additional
Commitments of the affected Additional Commitment Banks. Notwithstanding
anything to the contrary contained in this Agreement, in connection with any
increase in the Total Commitment pursuant to this Section 1.16, the Borrower
shall, in coordination with the Administrative Agent and the Banks, repay
outstanding Revolving Loans of certain Banks and, if necessary, incur additional
Revolving Loans from other Banks, in each case so that such Banks participate in
each Borrowing of such Revolving Loans pro rata on the basis of their
Commitments (after giving effect to any increase thereof). It is hereby agreed
that any breakage costs of the type described in Section 1.12 incurred by the
Banks in connection with the repayment of Revolving Loans contemplated by this
Section 1.16 shall be for the account of the Borrower
          SECTION 2. Letters of Credit.
          2.01 Letters of Credit. (a) Subject to and upon the terms and
conditions herein set forth, the Borrower may request a Letter of Credit Issuer
at any time and from time to time on or after the Restatement Effective Date and
prior to the third Business Day preceding the Final Maturity Date to issue, and
subject to the terms and conditions herein set forth, such Letter of Credit
Issuer hereby agrees to issue from time to time, (x) for the account of the
Borrower on a standby basis and in support of insurance obligations, workers
compensation, bonding obligations in respect of taxes, licenses and similar
requirements or obligations in respect of commodities purchased by the Borrower
or any of its Subsidiaries in the ordinary course of their respective businesses
and not for speculative purposes (to the extent consistent with the practices of
the Borrower and its Subsidiaries prior to the Restatement Effective Date), in
each case of the Borrower, any of its Subsidiaries or any Permitted Joint
Venture, and other obligations (as specified in the respective Letter of Credit
Request and consented to by the Administrative Agent and the respective Letter
of Credit Issuer) of the Borrower, any of its Subsidiaries and/or any Permitted
Joint Venture, an irrevocable standby letter of credit so requested by the
Borrower in a form customarily used by such Letter of Credit Issuer or in such
other form as may be approved by such Letter of Credit Issuer and the
Administrative Agent (each such standby letter of credit, a “Standby Letter of
Credit” and, collectively, the “Standby Letters of Credit”), and (y) for the
account of the Borrower and for the benefit of sellers of goods to the Borrower,
any of its Subsidiaries or any Permitted Joint Venture, an irrevocable
documentary letter of credit in a form customarily used by such Letter of Credit
Issuer or in such other form as may be approved by such Letter of Credit Issuer
and the Administrative Agent in support of commercial transactions of the
Borrower, any of its Subsidiaries or any Permitted Joint Venture, as the case
may be, entered into in the ordinary course of its business (each such
documentary letter of credit, a

- 15 -



--------------------------------------------------------------------------------



 



“Trade Letter of Credit” and, collectively, the “Trade Letters of Credit” and
together with the Standby Letters of Credit, the “Letters of Credit”).
Notwithstanding the foregoing, no Letter of Credit Issuer shall be obligated to
issue any Letter of Credit at a time when a Bank Default exists unless such
Letter of Credit Issuer has entered into arrangements satisfactory to it and the
Borrower to eliminate such Letter of Credit Issuer’s risk with respect to the
participation in Letters of Credit of the Bank which is the subject of the Bank
Default, including by cash collateralizing such Bank’s Percentage of the Letter
of Credit Outstandings. It is acknowledged and agreed that each of the letters
of credit which were issued under the Existing Credit Agreement and which remain
outstanding on the Restatement Effective Date and are set forth on Schedule IV
(each such letter of credit, an “Existing Letter of Credit” and, collectively,
the “Existing Letters of Credit”) shall, from and after the Restatement
Effective Date, constitute a Letter of Credit for all purposes of this Agreement
and shall, for purposes of Sections 2.02 and 3.01, be deemed issued on the
Restatement Effective Date. The Stated Amount of each Existing Letter of Credit
and the expiry date therefor, each as in effect on the Restatement Effective
Date, is set forth on Schedule IV.
          (b) Notwithstanding the foregoing,
     (i) no Letter of Credit shall be issued the Stated Amount of which, when
added to the Letter of Credit Outstandings at such time, would exceed either (x)
$50,000,000 or (y) when added to the aggregate principal amount of all Revolving
Loans and all Competitive Bid Loans then outstanding, the Total Commitment at
such time;
     (ii) each Letter of Credit shall by its terms terminate on or before the
earlier of (x)(A) in the case of Standby Letters of Credit, the date which
occurs 18 months after such Standby Letter of Credit’s date of issuance (subject
to extension provisions acceptable to the Administrative Agent and the
respective Letter of Credit Issuer) and (B) in the case of Trade Letters of
Credit, the date which occurs 12 months after such Trade Letter of Credit’s date
of issuance and (y) the third Business Day preceding the Final Maturity Date;
     (iii) each Standby Letter of Credit shall be denominated in Dollars;
     (iv) each Trade Letter of Credit shall be denominated in Dollars or an
Approved Alternate Currency, provided that no Trade Letter of Credit denominated
in an Approved Alternate Currency shall be issued by any Letter of Credit Issuer
if the Stated Amount of such Trade Letter of Credit, when added to the Letter of
Credit Outstandings at such time in respect of Trade Letters of Credit
denominated in Approved Alternate Currencies, would exceed $10,000,000;
     (v) no Standby Letter of Credit shall have a Stated Amount of less than
$100,000 unless otherwise agreed to by the respective Letter of Credit Issuer;
     (vi) no Trade Letter of Credit shall have a Stated Amount of less than
$10,000 unless otherwise agreed to by the respective Letter of Credit Issuer;
     (vii) no Letter of Credit shall be issued by any Letter of Credit Issuer
after it has received a written notice from the Borrower, the Administrative
Agent or the Required

- 16 -



--------------------------------------------------------------------------------



 



Banks stating that a Default or Event of Default has occurred and is continuing
until such time as such Letter of Credit Issuer shall have received a written
notice of (x) rescission of such notice from the party or parties originally
delivering such notice or (y) the waiver of such Default or Event of Default by
the Required Banks; and
     (viii) no Letter of Credit shall be issued in support of any obligation of
any Permitted Joint Venture the Stated Amount of which, when added to the sum of
(x) the Joint Venture Letter of Credit Outstandings at such time and (y) the
aggregate outstanding principal amount of all Joint Venture Investments, would
exceed $50,000,000.
          In connection with the issuance of any Letter of Credit, the
respective Letter of Credit Issuer may request from the Administrative Agent
(x) a determination in accordance with Section 1.2.07(c)(y) as to the Stated
Amount of any Letter of Credit and of the principal amount of Unpaid Drawings,
in each case to the extent denominated in a currency other than Dollars, (y) the
Letter of Credit Outstandings at such time with respect to Letters of Credit
issued by all other Letter of Credit Issuers and (z) the aggregate principal
amount of outstanding Revolving Loans and Competitive Bid Loans (including the
Dollar equivalent thereof) at such time, and such Letter of Credit Issuer shall
be entitled to rely on such information provided by the Administrative Agent.
          2.02 Letter of Credit Participations. (a) Immediately upon the
issuance by a Letter of Credit Issuer of any Letter of Credit, the respective
Letter of Credit Issuer shall be deemed to have sold and transferred to each
other Bank (each such other Bank, in its capacity under this Section 2.02, a
“Participating Bank”), and each such Participating Bank shall be deemed
irrevocably and unconditionally to have purchased and received from such Letter
of Credit Issuer, without recourse or warranty, an undivided interest and
participation, to the extent of such Participating Bank’s Percentage, in such
Letter of Credit, each substitute letter of credit, each drawing made thereunder
and the obligations of the Borrower under this Agreement with respect thereto,
and any security therefor or guaranty pertaining thereto (although L/C Fees will
be paid directly to the Administrative Agent for the ratable account of the
Participating Banks as provided in Section 3.01(b) and the Participating Banks
shall have no right to receive any portion of any L/C Facing Fees). Upon any
change in the Commitments of the Banks pursuant to Section 12.04, it is hereby
agreed that, with respect to all outstanding Letters of Credit and Unpaid
Drawings, there shall be an automatic adjustment to the participations pursuant
to this Section 2.02 to reflect the new Percentages of the assignor and assignee
Banks.
          (b) In determining whether to pay under any Letter of Credit, the
respective Letter of Credit Issuer issuing same shall have no obligation
relative to any other Bank other than to confirm that any documents required to
be delivered under such Letter of Credit have been delivered and that they
appear to comply on their face with the requirements of such Letter of Credit.
Any action taken or omitted to be taken by a Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it if taken or omitted in the
absence of gross negligence or willful misconduct, shall not create for such
Letter of Credit Issuer any resulting liability to the Borrower or any Bank.

- 17 -



--------------------------------------------------------------------------------



 



          (c) In the event that a Letter of Credit Issuer makes any payment
under any Letter of Credit issued by it and the Borrower shall not have
reimbursed such amount in full to such Letter of Credit Issuer pursuant to
Section 2.04(a), such Letter of Credit Issuer shall promptly notify the
Administrative Agent and after receipt of such notice, the Administrative Agent
will notify each Participating Bank of such failure, and each Participating Bank
shall promptly and unconditionally pay to the Administrative Agent for the
account of such Letter of Credit Issuer, the amount of such Participating Bank’s
Percentage of such unreimbursed payment in lawful money of the United States of
America and in same day funds; provided, however that no Participating Bank
shall be obligated to pay to the Administrative Agent for the account of such
Letter of Credit Issuer its Percentage of such unreimbursed amount for any
wrongful payment made by such Letter of Credit Issuer under a Letter of Credit
as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such Letter of Credit Issuer. If the Administrative
Agent so notifies, prior to 11:00 A.M. (New York time) on any Business Day, any
Participating Bank required to fund a payment under a Letter of Credit, such
Participating Bank shall make available to the Administrative Agent for the
account of such Letter of Credit Issuer such Participating Bank’s Percentage of
the amount of such payment on such Business Day in same day funds. If and to the
extent such Participating Bank shall not have so made its Percentage of the
amount of such payment available to the Administrative Agent for the account of
such Letter of Credit Issuer, such Participating Bank agrees to pay to the
Administrative Agent for the account of such Letter of Credit Issuer, forthwith
on demand, such amount, together with interest thereon, for each day from such
date until the date such amount is paid to the Administrative Agent for the
account of such Letter of Credit Issuer at the overnight Federal Funds Rate. The
failure of any Participating Bank to make available to the Administrative Agent
for the account of the respective Letter of Credit Issuer its Percentage of any
payment under any Letter of Credit shall not relieve any other Participating
Bank of its obligation hereunder to make available to the Administrative Agent
for the account of such Letter of Credit Issuer its Percentage of any payment
under any Letter of Credit on the date required, as specified above, but no
Participating Bank shall be responsible for the failure of any other
Participating Bank to make available to the Administrative Agent, such other
Participating Bank’s Percentage of any such payment.
          (d) Whenever a Letter of Credit Issuer receives a payment of a
reimbursement obligation as to which the Administrative Agent has received for
the account of such Letter of Credit Issuer any payments from the Participating
Banks pursuant to clause (c) above, such Letter of Credit Issuer shall pay to
the Administrative Agent and the Administrative Agent shall promptly pay to each
Participating Bank which has paid its Percentage thereof, in Dollars and in same
day funds, an amount equal to such Participating Bank’s share (based upon the
proportionate aggregate amount originally funded by such Participating Bank to
the aggregate amount funded by all Participating Banks) of the principal amount
of such reimbursement and of interest reimbursed thereon accruing from and after
the date of the purchase of the respective participations.
          (e) The obligations of the Participating Banks to make payments to the
Administrative Agent for the account of any Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and

-18-



--------------------------------------------------------------------------------



 



conditions of this Agreement under all circumstances, including, without
limitation, any of the following circumstances:
     (i) any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
     (ii) the existence of any claim set-off, defense or other right which the
Borrower, any of its Subsidiaries or any Permitted Joint Venture may have at any
time against a beneficiary named in a Letter of Credit, any transferee of any
Letter of Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, any Syndication Agent, any Letter of Credit Issuer, any
Bank, or any other Person, whether in connection with this Agreement, any Letter
of Credit, the transactions contemplated herein (including the Transaction) or
any unrelated transactions (including any underlying transaction between the
Borrower, any of its Subsidiaries or any Permitted Joint Venture and the
beneficiary named in any such Letter of Credit);
     (iii) any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
     (v) the occurrence of any Default or Event of Default.
          2.03 Letter of Credit Requests; Notices of Issuance. (a) Whenever it
desires that a Letter of Credit be issued, the Borrower shall give the
Administrative Agent and the respective Letter of Credit Issuer written notice
(including by way of telecopier) thereof prior to 1:00 P.M. (New York time) at
least three Business Days (or such shorter period as may be acceptable to such
Letter of Credit Issuer) prior to the proposed date (which shall be a Business
Day) of issuance (each, a “Letter of Credit Request”), which Letter of Credit
Request shall include an application for the Letter of Credit and any other
documents that such Letter of Credit Issuer customarily requires in connection
therewith. The Administrative Agent shall promptly notify each Bank of each
Letter of Credit Request.
          (b) The delivery of each Letter of Credit Request shall be deemed a
representation and warranty by the Borrower that such Letter of Credit as
requested in such Letter of Credit Request may be issued in accordance with and
will not violate the requirements of Section 2.01(b). Each Letter of Credit
Issuer shall, on the date of each issuance of a Letter of Credit by it, give the
Administrative Agent, each Bank and the Borrower written notice of the issuance
of such Letter of Credit, accompanied by a copy to the Administrative Agent of
the Letter of Credit or Letters of Credit issued by it.
          2.04 Agreement to Repay Letter of Credit Drawings. (a) The Borrower
hereby agrees to reimburse each respective Letter of Credit Issuer, by making
payment to the Administrative Agent for the account of such Letter of Credit
Issuer in Dollars in immediately available funds at the Payment Office, for any
payment or disbursement made by such Letter of Credit Issuer under any Letter of
Credit issued by it (each such amount so paid or disbursed until

-19-



--------------------------------------------------------------------------------



 



reimbursed, an “Unpaid Drawing”) immediately after, and in any event on the date
of, notice from such Letter of Credit Issuer of such payment or disbursement
with interest on the amount so paid or disbursed by such Letter of Credit
Issuer, to the extent not reimbursed prior to 1:00 P.M. (New York time) on the
date of such payment or disbursement, from and including the date paid or
disbursed to but not including the date such Letter of Credit Issuer is
reimbursed therefor at a rate per annum which shall be the Base Rate as in
effect from time to time (plus an additional 2% per annum if not reimbursed by
the third Business Day after the date of notice of such payment or
disbursement), such interest to be payable on demand.
          (b) The Borrower’s obligation under this Section 2.04 to reimburse
each respective Letter of Credit Issuer with respect to Unpaid Drawings
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower, any of its Subsidiaries or any Permitted
Joint Venture may have or have had against such Letter of Credit Issuer, the
Administrative Agent, any Syndication Agent or any Bank, including, without
limitation, any defense based upon the failure of any drawing under a Letter of
Credit to conform to the terms of the Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of such drawing or any
amendment or waiver or any consent to or departure from a Letter of Credit or
any other circumstance whatsoever in making or failing to make payment under a
Letter of Credit; provided, however, that the Borrower shall not be obligated to
reimburse a Letter of Credit Issuer for any wrongful payment made by such Letter
of Credit Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such Letter
of Credit Issuer.
          2.05 Increased Costs. If at any time after the Restatement Effective
Date, the adoption or effectiveness of any applicable law, rule or regulation,
or any change therein, or any change in the interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or actual compliance by any
Letter of Credit Issuer or any Participating Bank with any request or directive
(whether or not having the force of law) by any such authority, central bank or
comparable agency shall either (i) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against Letters of
Credit issued by any Letter of Credit Issuer or any Participating Bank’s
participation therein or (ii) impose on any Letter of Credit Issuer or any
Participating Bank any other conditions affecting this Agreement, any Letter of
Credit or any Participating Bank’s participation therein; and the result of any
of the foregoing is to increase the cost to any such Letter of Credit Issuer or
any such Participating Bank of issuing, maintaining or participating in any
Letter of Credit, or to reduce the amount of any sum received or receivable by
any such Letter of Credit Issuer or such Participating Bank hereunder, then,
upon demand to the Borrower by such Letter of credit Issuer or such
Participating Bank (a copy of which notice shall be sent by such Letter of
Credit Issuer or such Participating Bank to the Administrative Agent), the
Borrower shall, subject to Section 1.15 (to the extent applicable), pay to such
Letter of Credit Issuer or such Participating Bank such additional amount or
amounts as will compensate such Letter of Credit Issuer or such Participating
Bank for such increased costs or reduction. A certificate shall be submitted to
the Borrower by a Letter of Credit Issuer or such Participating Bank, as the
case may be (a copy of which certificate shall be sent by such Letter of Credit
Issuer or such Participating Bank to the Administrative Agent), setting forth
the basis for the determination of such additional amount or amounts necessary
to compensate such Letter of

-20-



--------------------------------------------------------------------------------



 



Credit Issuer or such Participating Bank as aforesaid, although the failure to
deliver any such certificate shall not release or diminish any of the Borrower’s
obligations to pay additional amounts pursuant to this Section 2.05.
          2.06 Indemnification. In addition to its other obligations under this
Section 2, the Borrower hereby agrees to protect, indemnify and hold harmless
each Letter of Credit Issuer (and their respective officers, directors,
employees, representatives and agents) from and against any and all claims,
damages, losses, liabilities, costs and expenses (including reasonable
attorneys’ fees) whatsoever which may be incurred by such Letter of Credit
Issuer (or which may be claimed against such Letter of Credit Issuer by any
Person whatsoever) by reason of or in connection with (i) the issuance or a
transfer of, or payment or failure to pay under, any Letter of Credit issued by
such Letter of Credit Issuer and (ii) involvement of such Letter of Credit
Issuer in any suit, investigation, proceeding, inquiry or action as a
consequence, direct or indirect, of such Letter of Credit Issuer’s issuance of a
Letter of Credit or any other event or transaction related thereto; provided,
however, that the Borrower shall not be required to indemnify any Letter of
Credit Issuer for any claims, damages, losses, liabilities, costs or expenses to
the extent, but only to the extent, caused by the willful misconduct or gross
negligence of such Letter of Credit Issuer.
          SECTION 3. Fees; Commitments.
          3.01 Fees. (a) The Borrower agrees to pay to the Administrative Agent
a facility fee (the “Facility Fee”) for the account of each Bank pro rata on the
basis of their respective Percentages for the period from and including the
Restatement Effective Date to but not including the date the Total Commitment
has been terminated, computed at a rate for each day equal to the Applicable
Facility Fee Percentage on the daily average Total Commitment. Accrued Facility
Fees shall be due and payable quarterly in arrears on the last Business Day of
each calendar quarter and on the date upon which the Total Commitment is
terminated.
          (b) The Borrower agrees to pay to the Administrative Agent for the
account of the Banks pro rata on the basis of their respective Percentages, a
fee in respect of each Letter of Credit (the “L/C Fee”) in an amount equal to
the Applicable Margin on the average daily Stated Amount of such Letter of
Credit. Accrued L/C Fees shall be due and payable quarterly in arrears on the
last Business Day of each calendar quarter and on the date upon which the Total
Commitment is terminated.
          (c) The Borrower agrees to pay to the Administrative Agent for the
account of each respective Letter of Credit Issuer a fee in respect of each
Letter of Credit issued by such Letter of Credit Issuer (the “L/C Facing Fee”)
computed at a per annum rate separately agreed to with each such Letter of
Credit Issuer on the average daily Stated Amount of such Letter of Credit.
Accrued L/C Facing Fees shall be due and payable quarterly in arrears on the
last Business Day of each calendar quarter and on the date upon which the Total
Commitment is terminated.
          (d) The Borrower hereby agrees to pay to each respective Letter of
Credit Issuer upon each issuance of, drawing under and/or amendment of, a Letter
of Credit issued by it such amount as shall at the time of such issuance,
drawing and/or amendment equal the administrative

-21-



--------------------------------------------------------------------------------



 



charge which such Letter of Credit Issuer is customarily charging at such time
for issuances of, drawings under and/or amendments of letters of credit issued
by it.
          (e) The Borrower shall pay to the Administrative Agent (x) on the
Restatement Effective Date for its own account and/or for distribution to the
Syndication Agents and/or the Banks such fees as heretofore agreed in writing by
the Borrower and the Administrative Agent and (y) for the account of the
Administrative Agent, such other fees as may be agreed to in writing from time
to time between the Borrower and the Administrative Agent, when and as due.
          (f) All computations of Fees shall be made in accordance with
Section 12.07.
          3.2 Voluntary Reduction of Commitments. Upon at least three Business
Days’ prior written notice (or telephonic notice confirmed in writing) to the
Administrative Agent at its Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Banks), the Borrower shall have the
right, without premium or penalty, to terminate, in part or in whole, the Total
Unutilized Commitment; provided that (x) any such termination shall apply to
proportionately and permanently reduce the Commitment of each of the Banks, and
(y) any partial reduction pursuant to this Section 3.02 shall be in the amount
of at least $5,000.000.
          3.3 Mandatory Adjustments of Commitments. The Total Commitment (and
the Commitment of each Bank) shall terminate on the earlier of (x) the date on
which a Change of Control occurs and (y) the Final Maturity Date.
          SECTION 4. Payments.
          4.01 Voluntary Prepayments. The Borrower shall have the right to
prepay Revolving Loans or Competitive Bid Loans in whole or in part, without
penalty or fee except as otherwise provided in this Agreement, at any time and
from time to time on the following terms and conditions: (i) the Borrower shall
give the Administrative Agent at the Notice Office written notice (or telephonic
notice promptly confirmed in writing) (each such notice, a “Notice of
Prepayment”) of its intent to prepay the Revolving Loans or Competitive Bid
Loans, the amount of such prepayment and (in the case of Eurodollar Loans) the
specific Borrowing(s) pursuant to which such Eurodollar Loans were made, which
Notice of Prepayment shall be substantially in the form of Exhibit A-3 and shall
be given by the Borrower prior to 12:00 Noon (New York time) at least three
Business Days prior to the date of such prepayment (in the case of Eurodollar
Loans) and prior to 12:00 Noon (New York time) on the date of such prepayment
(in the case of Base Rate Loans), which Notice of Prepayment shall promptly be
transmitted by the Administrative Agent to each of the Banks (or, in the case of
a prepayment of Competitive Bid Loans, to the Bank or Banks which made such
Competitive Bid Loans); (ii) each partial prepayment of any Borrowing of Base
Rate Loans shall be in an aggregate principal amount of at least $1,000,000 and
of any Borrowing of Eurodollar Loans or any Absolute Rate Borrowing shall be in
an aggregate principal amount of at least $5,000,000, provided that no partial
prepayment of Eurodollar Loans made pursuant to a single Borrowing shall reduce
the aggregate principal amount of Eurodollar Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto; (iii) each prepayment in respect of any Revolving Loans made pursuant
to a Borrowing shall be applied pro rata among such Revolving

-22-



--------------------------------------------------------------------------------



 



Loans; and (iv) Eurodollar Loans may be designated for prepayment pursuant to
this Section 4.01 only on the last day of the Interest Period applicable
thereto.
          4.02 Mandatory Prepayments.
          (A) Requirements:
          (a) (i) If on any date the sum of (x) the aggregate outstanding
principal amount of Revolving Loans and Competitive Bid Loans (after giving
effect to all other repayments thereof on such date) plus (y) the Letter of
Credit Outstandings on such date (the foregoing, collectively, the “Aggregate
Outstandings”), exceeds the Total Commitment as then in effect, the Borrower
shall, repay on such date the principal of Revolving Loans in an aggregate
amount equal to such excess. If, after giving effect to the prepayment of all
outstanding Revolving Loans, the Aggregate Outstandings exceed the Total
Commitment then in effect, the Borrower shall repay on such date the principal
of Competitive Bid Loans in an aggregate amount equal to such excess, provided
that (i) no Competitive Bid Loan shall be prepaid pursuant to this sentence
unless the Bank that made same consents to such prepayment and (ii) in the
absence of such consent, the provisions of the second sentence of
Section 4.02(B) shall be applicable. If, after giving effect to the prepayment
of all outstanding Revolving Loans and the prepayment (or, as may be required by
Section 4.02(B), the cash collateralization) of all outstanding Competitive Bid
Loans as set forth above, the remaining Aggregate Outstandings exceed the Total
Commitment then in effect, the Borrower shall pay to the Administrative Agent an
amount in cash and/or Cash Equivalents (satisfactory to the Administrative
Agent) equal to such excess (up to a maximum, amount equal to the Letter of
Credit Outstandings at such time) and the Administrative Agent shall hold such
payment as security for the Obligations of the Borrower in a cash collateral
account created pursuant to an agreement to be entered into in form and
substance satisfactory to the Administrative Agent (which shall permit certain
investments in Cash Equivalents satisfactory to the Administrative Agent, until
the proceeds are applied to the Obligations) (a “Cash Collateral Account”).
          (ii) If on any date the aggregate outstanding principal amount of
Revolving Loans and Competitive Bid Loans denominated in Primary Alternate
Currencies (after giving effect to all other repayments thereof on such date) is
greater than 105% of the Alternate Currency Sublimit, the Borrower shall repay
on such date the principal of Revolving Loans (and, if necessary after all
Revolving Loans have been repaid, Competitive Bid Loans) in an aggregate amount
equal to such aggregate outstanding principal amount in excess of the Alternate
Currency Sublimit at such time.
          (iii) For purposes of this Section 4.02(A)(a), (x) the outstanding
principal amount of Revolving Loans and Competitive Bid Loans and (y) the
aggregate Stated Amount of outstanding Letters of Credit and the aggregate
amount of Unpaid Drawings in respect thereof, in each case to the extent such
Revolving Loans, Competitive Bid Loans or Letters of Credit are denominated in
an Approved Alternate Currency, will be measured on a Dollar-equivalent basis in
accordance with the terms of Sections 12.07(c) and (d). The Borrower agrees that
mandatory prepayments may be required from time to time under this
Section 4.02(A)(a) pursuant to the preceding sentence as a result of
fluctuations in the exchange rate for any Approved Alternate Currency.

-23-



--------------------------------------------------------------------------------



 



          (B) Application: With respect to each repayment of Revolving Loans
required by Section 4.02(A), the Borrower may designate the Types of Revolving
Loans which are to be prepaid and the specific Borrowing(s) pursuant to which
made, provided that (i) Eurodollar Loans may be designated for repayment
pursuant to this Section 4.02(B) only on the last day of an Interest Period
applicable thereto unless all Eurodollar Loans with Interest Periods ending on
such date of required repayment and all Base Rate Loans have been paid in full;
(ii) each repayment of any Revolving Loans made pursuant to a Borrowing shall be
applied pro rata among such Revolving Loans; and (iii) if any repayment of
Eurodollar Loans denominated in Dollars made pursuant to a single Borrowing
shall reduce the outstanding Revolving Loans made pursuant to such Borrowing to
an amount less than the Minimum Borrowing Amount for such Eurodollar Loans, such
Borrowing shall be immediately converted into Base Rate Loans. At any time that
the Borrower is obligated to prepay any Competitive Bid Loan pursuant to
Section 1.11(b) or 4.02(A) on a date other than the scheduled maturity date
thereof, such prepayment shall only be made if the respective Bank that made
such Competitive Bid Loan has consented in writing (or by telephone confirmed in
writing) to the Borrower to such prepayment within 48 hours after notice (in
writing or by telephone confirmed in writing) by the Borrower to such Bank of
such prepayment (it being understood that the Borrower will give such notice and
that any failure to respond to such notice will constitute a rejection thereof);
if such prepayment is not so consented to by the respective Bank then, in the
case of a prepayment otherwise required pursuant to Section 4.02(A), the
Borrower will deposit an amount in cash or Cash Equivalents (satisfactory to the
Administrative Agent) equal to 100% of the principal amounts that otherwise
would have been paid in respect of the Competitive Bid Loans (subject to the
provisions of Section 12.07(d)) with the Administrative Agent to be held as
security for the Obligations of the Borrower in a Cash Collateral Account, with
such cash collateral to be released from such Cash Collateral Account (and
applied to repay the principal amount of such Competitive Bid Loans) upon each
occurrence thereafter of the last day of an Interest Period applicable to the
relevant Competitive Bid Loans, with the amount to be so released and applied on
the last day of each Interest Period to be the amount of the Competitive Bid
Loans to which such Interest Period applies (or, if less, the amount remaining
in such Cash Collateral Account). In the absence of a designation of a Type of
Revolving Loan by the Borrower as described in the second preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its sole discretion with a view, but no obligation, to minimize breakage costs
owing under Section 1.12.
          (C) Notwithstanding anything to the contrary contained elsewhere in
this Agreement, all then outstanding Loans shall be prepaid in full on the Final
Maturity Date.
          4.03 Method and Place of Payment. Except as otherwise specifically
provided herein, all payments under this Agreement shall be made to the
Administrative Agent for the ratable account of the Banks entitled thereto, not
later than 1:00 P.M. (New York time) on the date when due and shall be made in
immediately available funds and in lawful money of the United States of America
at the Payment Office. Any payments under this Agreement which are made later
than 1:00 P.M. (New York time) shall be deemed to have been made on the next
succeeding Business Day. Whenever any payment to be made hereunder shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable during such extension at the
applicable rate in effect immediately prior to such extension.

-24-



--------------------------------------------------------------------------------



 



          4.04 Net Payments. (a) All payments made by the Borrower hereunder or
under any Note will be made without setoff, counterclaim or other defense.
Except as provided in Section 4.04(b), all such payments will be made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or therein with respect to such payments (but
excluding, except as provided in the second succeeding sentence, any tax imposed
on or measured by the net income or net profits of a Bank pursuant to the laws
of the jurisdiction in which it is organized or the jurisdiction in which the
principal office or applicable lending office of such Bank is located or any
subdivision thereof or therein) and all interest, penalties or similar
liabilities with respect to such non-excluded taxes, levies, imposts, duties,
fees, assessments or other charges (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, the Borrower
agrees to pay the full amount of such Taxes, and such additional amounts as may
be necessary so that every payment of all amounts due under this Agreement or
under any Note, after withholding or deduction for or on account of any Taxes,
will not be less than the amount provided for herein or in such Note. If any
amounts are payable in respect of Taxes pursuant to the preceding sentence, the
Borrower agrees to reimburse each Bank, upon the written request of such Bank,
for taxes imposed on or measured by the net income or net profits of such Bank
pursuant to the laws of the jurisdiction in which such Bank is organized or in
which the principal office or applicable lending office of such Bank is located
or under the laws of any political subdivision or taxing authority of any such
jurisdiction in which such Bank is organized or in which the principal office or
applicable lending office of such Bank is located and for any withholding of
taxes as such Bank shall determine are payable by, or withheld from, such Bank,
in respect of such amounts so paid to or on behalf of such Bank pursuant to the
preceding sentence and in respect of any amounts paid to or on behalf of such
Bank pursuant to this sentence. The Borrower will furnish to the Administrative
Agent within 45 days after the date the payment of any Taxes is due pursuant to
applicable law certified copies of tax receipts evidencing such payment by the
Borrower. The Borrower agrees to indemnify and hold harmless each Bank, and
reimburse such Bank upon its written request, for the amount of any Taxes so
levied or imposed and paid by such Bank.
          (b) Each Bank that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes
agrees to deliver to the Borrower and the Administrative Agent on or prior to
the Restatement Effective Date, or in the case of a Bank that is an assignee or
transferee of an interest under this Agreement pursuant to Section 1.14 or 12.04
(unless the respective Bank was already a Bank hereunder immediately prior to
such assignment or transfer), on the date of such assignment or transfer to such
Bank, (i) two accurate and complete original signed copies of Internal Revenue
Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption under
an income tax treaty) (or successor forms) certifying to such Bank’s entitlement
as of such date to a complete exemption from United States withholding tax with
respect to payments to be made under this Agreement and under any Note, or
(ii) if the Bank is not a “bank” within the meaning of Section 881 (c)(3)(A) of
the Code and cannot deliver either Internal Revenue Service Form W-8ECI or Form
W-8BEN (with respect to a complete exemption under an income tax treaty)
pursuant to clause (i) above, (x) a certificate substantially in the form of
Exhibit I (any such certificate, a “Section 4.04(b)(ii) Certificate”) and
(y) two accurate and complete original signed copies of Internal Revenue

-25-



--------------------------------------------------------------------------------



 



Service Form W-8BEN (with respect to the portfolio interest exemption)(or
successor form) certifying to such Bank’s entitlement to a complete exemption
from United States withholding tax with respect to payments of interest to be
made under this Agreement and under any Note. In addition, each Bank agrees that
from time to time after the Restatement Effective Date, when a lapse in time or
change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, it will deliver to the Borrower and the
Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI, Form W-8BEN (with respect to the benefits
of any income tax treaty), or Form W-8BEN (with respect to the portfolio
interest exemption) and a Section 4.04(b)(ii) Certificate, as the case may be,
and such other forms as may be required in order to confirm or establish the
entitlement of such Bank to a continued exemption from or reduction in United
States withholding tax with respect to payments under this Agreement and any
Note, or it shall immediately notify the Borrower and the Administrative Agent
of its inability to deliver any such Form or Certificate, in which case such
Bank shall not be required to deliver any such Form or Certificate pursuant to
this Section 4.04(b). Notwithstanding anything to the contrary contained in
Section 4.04(a), but subject to Section 12.04(b) and the immediately succeeding
sentence, (x) the Borrower shall be entitled, to the extent it is required to do
so by law, to deduct or withhold income or similar taxes imposed by the United
States (or any political subdivision or taxing authority thereof or therein)
from interest Fees or other amounts payable hereunder for the account of any
Bank which is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes to the
extent that such Bank has not provided to the Borrower U.S. Internal Revenue
Service Forms that establish a complete exemption from such deduction or
withholding and (y) the Borrower shall not be obligated pursuant to
Section 4.04(a) hereof to gross-up payments to be made to a Bank in respect of
income or similar taxes imposed by the United States if (I) such Bank has not
provided to the Borrower the Internal Revenue Service Forms required to be
provided to the Borrower pursuant to this Section 4.04(b) or (II) in the case of
a payment, other than interest, to a Bank described in clause (ii) above, to the
extent that such Forms do not establish a complete exemption, from withholding
of such taxes. Notwithstanding anything to the contrary contained in the
preceding sentence or elsewhere in this Section 4.04 and except as set forth in
Section 12.04(b), the Borrower agrees to pay any additional amounts and to
indemnify each Bank in the manner set forth in Section 4.04(a) (without regard
to the identity of the jurisdiction requiring the deduction or withholding) in
respect of any Taxes deducted or withheld by it as described in the immediately
preceding sentence as a result of any changes that are effective after the
Restatement Effective Date in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of such Taxes.
          SECTION 5. Conditions Precedent.
          5.01 Conditions Precedent to Loans on the Restatement Effective Date.
The occurrence of the Restatement Effective Date pursuant to Section 12.10 and
the obligation of each Bank to make Loans to the Borrower hereunder, and the
obligation of each Letter of Credit Issuer to issue Letters of Credit hereunder,
in each case on the Restatement Effective Date, is subject, at the time of such
Credit Event, to the satisfaction of the following conditions:
          (a) Execution of Agreement; Notes. On or prior to the Restatement
Effective Date (i) this Agreement shall have been executed and delivered as
provided in Section 12.10 and

-26-



--------------------------------------------------------------------------------



 



(ii) there shall have been delivered to the Administrative Agent for the account
of each Bank, if so requested by such Bank, the appropriate Note executed by the
Borrower, in the amount, maturity and as otherwise provided herein.
          (b) Officer’s Certificate. On the Restatement Effective Date, the
Administrative Agent shall have received from the Borrower a certificate dated
such date signed on behalf of the Borrower by its Chief Financial Officer or any
other Authorized Officer stating that all the conditions in Sections 5.01 (e),
(f), (i) and (j) and 5.02(a) have been satisfied on such date with respect to
the Borrower.
          (c) Corporate Documents; Proceedings; Officers’ Certificates. (i) On
the Restatement Effective Date, the Administrative Agent shall have received
from the Borrower a certificate, dated the Restatement Effective Date, signed by
an Authorized Officer of the Borrower, substantially in the form of Exhibit C
with appropriate insertions, together with copies of the Certificate of
Incorporation and By-Laws of the Borrower and the resolutions of the Borrower
referred to in such certificate and the foregoing shall be satisfactory to the
Administrative Agent.
     (ii) On the Restatement Effective Date, all corporate and legal proceedings
and all instruments and agreements in connection with the transactions
contemplated by this Agreement and the other Credit Documents shall be
satisfactory in form and substance to the Administrative Agent, and the
Administrative Agent shall have received all information and copies of all
certificates, documents and papers, including good standing certificates and any
other records of corporate proceedings and governmental approvals, if any, which
the Administrative Agent may have requested in connection therewith, such
documents and papers where appropriate to be certified by proper corporate or
governmental authorities.
          (d) Opinions of Counsel. On the Restatement Effective Date, the
Administrative Agent shall have received an opinion, addressed to the
Administrative Agent, each Syndication Agent and each of the Banks and dated the
Restatement Effective Date, from (i) Stroock & Stroock & Lavan LLP, counsel to
the Borrower, substantially in the form of Exhibit D-1 hereto, which opinion
shall cover such other matters incident to the transactions contemplated herein
as the Administrative Agent may reasonably request and (ii) White & Case LLP,
special counsel to the Banks, substantially in the form of Exhibit D-2 hereto.
          (e) Existing Credit Agreement. On the Restatement Effective Date,
(i) the Borrower shall have repaid in full all loans outstanding under the
Existing Credit Agreement on the Restatement Effective Date, together with all
accrued and unpaid interest, fees and commitment commission (and any other
amounts) owing under the Existing Credit Agreement through the Restatement
Effective Date and (ii) each lender under the Existing Credit Agreement shall
have received payment in full of all amounts then due and owing to it under the
Existing Credit Agreement; provided that all Competitive Bid Loans under and as
defined in the Existing Credit Agreement may remain outstanding.
          (f) Approvals. On the Restatement Effective Date, all necessary
governmental and third party approvals (including, without limitation, the
approval of the shareholders of the

-27-



--------------------------------------------------------------------------------



 



Borrower and its Subsidiaries to the extent required) required in connection
with the Transaction and the other transactions contemplated by this Agreement
and the other Credit Documents and otherwise referred to herein or therein shall
have been obtained and remain in effect, and all applicable waiting periods
shall have expired without any action being taken by any competent authority
which restrains, prevents or imposes, in the reasonable judgment of the Required
Banks or the Administrative Agent; materially adverse conditions upon the
consummation of the Transaction or the other transactions contemplated by the
respective Credit Documents.
          (g) Employee Benefit Plans: Collective Bargaining Agreements;
Management Agreements; Employment Agreements, etc. As of the Restatement
Effective Date, all of the Borrower’s and each of its Subsidiaries’ Employee
Benefit plans, Collective Bargaining Agreements, Management Agreements,
Employment Agreements, Shareholders’ Agreements, Permitted Existing Indebtedness
Agreements and Tax Sharing Agreements shall be in full force and effect on the
Restatement Effective Date.
          (h) Payment of Fees. On or prior to the Restatement Effective Date,
all costs, fees and expenses, and all other compensation contemplated by this
Agreement, due to the Administrative Agent, any Syndication Agent or the Banks
(including, without limitation, legal fees and expenses) shall have been paid by
the Borrower to the extent due.
          (i) Adverse Change. From December 31, 2004 to the Restatement
Effective Date, nothing shall have occurred (and none of the Borrower, the
Required Banks, the Administrative Agent, any Syndication Agent shall have
become aware of any facts or conditions not previously known) which the
Borrower, the Required Banks or the Administrative Agent shall determine
(i) has, or is reasonably likely to have, a material adverse effect on the
rights or remedies of the Banks or the Administrative Agent, or on the ability
of the Borrower to perform its obligations to the Banks or the Administrative
Agent under this Agreement or any other Credit Document or (ii) has, or could
reasonably be expected to have, a Material Adverse Effect.
          (j) Litigation. No litigation by any entity (private or governmental)
shall be pending or threatened on the Restatement Effective Date (a) with
respect to this Agreement or any other Credit Document, or (b) which the
Administrative Agent or the Required Banks shall determine could reasonably be
expected to have a Material Adverse Effect.
          (l) Outstanding Indebtedness. On the Restatement Effective Date and
after giving effect to the Transaction, neither the Borrower nor any of its
Subsidiaries shall have any Indebtedness except for (i) the Loans, (ii) the
Permitted Existing Indebtedness and (iii) such additional Indebtedness permitted
by Section 8.03. All of the Permitted Existing Indebtedness shall remain
outstanding after the consummation of the Transaction and the other transactions
contemplated hereby without any default or events of default existing thereunder
or arising as a result of the Transaction and the other transactions
contemplated hereby (except to the extent amended or waived by the parties
thereto on terms and conditions satisfactory to the Administrative Agent and the
Required Banks), and there shall not be any amendments or modifications to the
Permitted Existing Indebtedness Agreements other than as requested or approved
by the Administrative Agent and the Required Banks.

-28-



--------------------------------------------------------------------------------



 



          (m) Release of Subsidiary Guaranties. On the Restatement Effective
Date, all guaranties by Subsidiaries of the Borrower of the Senior Notes and any
other Indebtedness of the Borrower shall be released and terminated.
          5.02 Conditions Precedent to All Credit Events. The obligation of each
Bank to make any Loans and the obligation of each Letter of Credit Issuer to
issue Letters of Credit (including, without limitation, Loans made and Letters
of Credit issued on the Restatement Effective Date) is subject, at the time of
each such Credit Event, to the satisfaction of the following conditions at such
time:
     (a) No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto (i) there shall exist no Default or
Event of Default and (ii) all representations and warranties contained herein or
in the other Credit Documents in effect at such time shall be true and correct
in all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event (except to
the extent any representation or warranty is expressly made as of a specific
date, in which case such representation and warranty shall be true and correct
in all material respects as of such date).
     (b) Notice of Borrowing; Notice of Competitive Bid Borrowing; Letter of
Credit Request. The Administrative Agent shall have received a Notice of
Borrowing with respect to such Borrowing meeting the requirements of
Section 1.03 (a) and/or a Notice of Competitive Bid Borrowing with respect to
such Competitive Bid Borrowing meeting the requirements of Section 1.04(a),
and/or the Administrative Agent and the respective Letter of Credit Issuer shall
have received a Letter of Credit Request for such issuance of a Letter of Credit
meeting the requirements of Section 2.03, as the case may be.
The occurrence of the Restatement Effective Date and the acceptance of the
benefits of each Credit Event shall constitute a representation and warranty by
the Borrower to each of the Banks that all of the applicable conditions
specified in Section 5.01 (with respect to the Restatement Effective Date only)
and in this Section 5.02 are then satisfied. All of the certificates, legal
opinions and other documents and papers referred to in Section 5.01 and this
Section 5.02, unless otherwise specified, shall be delivered to the
Administrative Agent at its Notice Office for the account of each of the Banks
and, except for the Notes, in sufficient counterparts or copies for each of the
Banks and shall be reasonably satisfactory in form and substance to the
Administrative Agent.
          SECTION 6. Representations, Warranties and Agreements. In order to
induce the Banks to enter into this Agreement and to make the Loans and
participate in Letters of Credit and each Letter of Credit Issuer to issue
Letters of Credit as provided for herein, the Borrower makes the following
representations and warranties to, and agreements with, the Banks and each
Letter of Credit Issuer, in each case after giving effect to the Transaction,
all of which shall survive the execution and delivery of this Agreement and the
making of the Loans and the issuance of Letters of Credit (with the occurrence
of each Credit Event being deemed to constitute a representation and warranty
that the matters specified in this Section 6 are true and correct in all
material respects on and as of the date of each Credit Event, except to the
extent that any representation or warranty is expressly made as of a specific
date, in which case such

-29-



--------------------------------------------------------------------------------



 



representation or warranty shall be true and correct in all material respects as
of such specific date):
          6.01 Corporate Status. (i) Each of the Borrower and its Subsidiaries
is a duly incorporated, validly existing corporation and, in the case of those
entities incorporated in the United States, in good standing under the laws of
the jurisdiction of its organization and has the corporate power and authority
to own all property and assets owned by it, to lease all property and assets
held under lease by it and to transact the business in which it is engaged and
presently proposes to engage and (ii) each of the Borrower and its Subsidiaries
has duly qualified and is authorized to do business and, with respect to
jurisdictions within the United States, is in good standing in all jurisdictions
where it is required to be so qualified, except where the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect.
          6.02 Corporate Power and Authority. The Borrower has the corporate
power and authority to execute, deliver and carry out the terms and provisions
of the Credit Documents to which it is a party and has taken all necessary
corporate action to authorize the execution, delivery and performance of the
Credit Documents to which it is a party. The Borrower has duly executed and
delivered each Credit Document to which it is a party and each such Credit
Document constitutes the legal, valid and binding obligation of the Borrower
enforceable in accordance with its terms.
          6.03 No Violation. Neither the execution, delivery and performance by
the Borrower of the Credit Documents to which it is a party nor compliance with
the terms and provisions thereof, nor the consummation of the transactions
contemplated therein (i) will contravene any applicable provision of any law,
statute, rule, regulation, order, writ, injunction or decree of any court or
governmental instrumentality, (ii) will conflict or be inconsistent with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien upon any of the property or
assets of the Borrower pursuant to the terms of any indenture, mortgage, deed of
trust, agreement or other instrument to which the Borrower is a party or by
which it or any of its property or assets are bound or to which it may be
subject, including, without limitation, any Permitted Existing Indebtedness
Agreements, or (iii) will violate any provision of the Certificate of
Incorporation or By-Laws of the Borrower.
          6.04 Litigation. There are no actions, suits or proceedings pending
or, to the best knowledge of the Borrower, threatened with respect to the
Borrower or any of its Subsidiaries (i) that could reasonably be expected to
have a Material Adverse Effect or (ii) that could have a material adverse effect
on the rights or remedies of the Administrative Agent or the Banks or on the
ability of the Borrower to perform its obligations to them hereunder and under
the other Credit Documents to which it is, or will be, a party.
          6.05 Use of Proceeds. (a) The proceeds of Loans shall be utilized
(i) to effect the Transaction, (ii) to pay fees and expenses arising in
connection with the Transaction and (iii) for general corporate purposes of the
Borrower and its Subsidiaries, in each case in accordance with the terms and
provisions of this Agreement.

-30-



--------------------------------------------------------------------------------



 



          (b) No part of the proceeds of any Loan will be used to purchase or
carry any Margin Stock or to extend credit for the purpose of purchasing or
carrying any Margin Stock, except proceeds of Loans used in connection with
Common Stock Repurchases to the extent permitted pursuant to the terms of the
Agreement. No more than 25% of the assets of the Borrower and its Subsidiaries
subject on the Restatement Effective Date to the restrictions set forth in
Section 8.01 and/or 8.02 constitute Margin Stock. Neither the making of any Loan
hereunder, nor the use of the proceeds thereof (including effecting Common Stock
Repurchases), will violate the provisions of Regulation T, U or X of the Board
of Governors of the Federal Reserve System.
          6.06 Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with
(except as shall have been obtained or made prior to the Restatement Effective
Date or, with respect to any Common Stock Repurchase or Permitted Senior Note
Repurchase, prior to the date of the consummation of such Common Stock
Repurchase or Permitted Senior Note Repurchase, and are in full force and effect
at such time), or exemption by, any foreign or domestic governmental body or
authority, or any subdivision thereof, is required to authorize or is required
in connection with (i) the execution, delivery and performance of any Credit
Document or (ii) the legality, validity, binding effect or enforceability of any
Credit Document.
          6.07 Investment Company Act. The Borrower is not an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.
          6.08 Public Utility Holding Company Act. The Borrower is not a
“holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.
          6.09 True and Complete Disclosure. All factual information (taken as a
whole) heretofore or contemporaneously furnished in writing by or on behalf of
the Borrower or any of its Subsidiaries to the Administrative Agent or any Bank
(including, without limitation, all information contained in the Credit
Documents) for purposes of or in connection with this Agreement or any
transaction contemplated herein is, and all other such factual information
(taken as a whole) hereafter furnished in writing by or on behalf of the
Borrower or any of its Subsidiaries to any Bank will be, true and accurate in
all material respects on the date as of which such information is dated or
certified and not incomplete by omitting to state any material fact necessary to
make such information (taken as a whole) not misleading at such time in light of
the circumstances under which such information was provided. The projections and
pro forma financial information contained in such materials are based on good
faith estimates and assumptions believed by the Borrower to be reasonable at the
time made, it being recognized by the Banks that such projections as to future
events are not to be viewed as facts and accordingly are not covered by the
first sentence of this Section 6.09, and that actual results during the period
or periods covered by any such projections may differ from the projected results
in any material or other respect. There is no fact known to the Borrower or any
of its Subsidiaries which has, or could reasonably be expected to have, a
Material Adverse Effect which has not been disclosed

-31-



--------------------------------------------------------------------------------



 



herein or in such other documents, certificates and statements furnished to the
Banks for use in connection with the transactions contemplated hereby.
          6.10 Financial Condition; Financial Statements. (a) On and as of the
Restatement Effective Date on a pro forma basis after giving effect to the
Transaction and all Indebtedness incurred, and to be incurred, by the Borrower
in connection therewith, with respect to each of the Borrower and the Borrower
and its Subsidiaries taken as a whole, (x) the sum of its or their assets, at a
fair valuation, will exceed its or their debts, (y) it or they will not have
incurred nor intended to, nor believes that it or they will, incur debts beyond
its or their ability to pay such debts as such debts mature and (z) it and they
will have sufficient capital with which to conduct its or their businesses. For
purposes of this Section 6.10(a), “debt” means any liability on a claim, and
“claim” means (i) right to payment whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured; or (ii) right to
an equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.
          (b) The consolidated balance sheets of the Borrower and its
Subsidiaries at December 31, 2004 and March 31, 2005 and the related
consolidated statements of operations and cash flows of the Borrower and its
Subsidiaries for the fiscal year or three-month period ended as of said dates,
which December 31, 2004 financial statements have been audited by Ernst & Young,
independent certified public accountants, copies of which have heretofore been
furnished to each Bank, present fairly in all material respects the consolidated
financial position of the Borrower and its Subsidiaries at the date of said
statements and the consolidated results of their operations and cash flows for
the period covered thereby. All such financial statements have been prepared in
accordance with GAAP in all material respects except to the extent provided in
the notes to said financial statements.
          (c) Nothing has occurred since December 31, 2004, that has had or
could reasonably be expected to have a Material Adverse Effect.
          (d) Except as fully reflected in the financial statements described in
Section 6.10(b), there are as of the Restatement Effective Date (and after
giving effect to any Credit Events made on such date), no liabilities or
obligations of the Borrower or any of its Subsidiaries (excluding current
obligations incurred in the ordinary course of business) of a type required to
be disclosed in financial statements prepared in accordance with generally
accepted accounting principles (whether absolute, accrued, contingent or
otherwise and whether or not due), and the Borrower does not know, as of the
Restatement Effective Date (after giving effect to any Credit Events made on
such date), of any basis for the assertion against the Borrower or any of its
Subsidiaries of any such liability or obligation, which has or could be
reasonably expected to have a Material Adverse Effect.
          6.11 Tax Returns and Payments. Each of the Borrower and each of its
Subsidiaries has filed all federal income tax returns and all other material tax
returns, domestic and foreign, required to be filed by it and has paid all
material taxes and assessments payable by it which have become due, except for
those contested in good faith and adequately disclosed and

-32-



--------------------------------------------------------------------------------



 



fully provided for on the financial statements of the Borrower and its
Subsidiaries in accordance with generally accepted accounting principles. The
Borrower and each of its Subsidiaries have at all times paid, or have provided
adequate reserves (in the good faith judgment of the management of the Borrower)
for the payment of, all federal, state and foreign income taxes applicable for
all prior fiscal years and for the current fiscal year to date. There is no
material action, suit, proceeding, investigation, audit, or claim now pending
or, to the knowledge of the Borrower or any of its Subsidiaries, threatened by
any authority regarding any taxes relating to the Borrower or any of its
Subsidiaries. Neither the Borrower nor any of its Subsidiaries has entered into
an agreement or waiver or been requested to enter into an agreement or waiver
extending any statute of limitations relating to the payment or collection of
taxes of the Borrower or any of its Subsidiaries, or is aware of any
circumstances that would cause the taxable years or other taxable periods of the
Borrower or any of its Subsidiaries not to be subject to the normally applicable
statute of limitations.
          6.12 Compliance with ERISA. (a) Each Plan (other than any
multiemployer plan as defined in section 4001(a)(3) of ERISA (a “Multiemployer
Plan”)) currently maintained or contributed to by (or to which there is an
obligation to contribute of) the Borrower or any of its Subsidiaries or any
ERISA Affiliate is in material compliance with ERISA and the Code; no Reportable
Event has occurred with respect to any such Plan; no such Plan has an Unfunded
Current Liability which either individually or when added to the aggregate
amount of Unfunded Current Liabilities with respect to all other Plans, has or
could be reasonably expected to have a Material Adverse Effect; no such Plan has
an accumulated or waived funding deficiency or permitted decreases in its
funding standard account or has applied for an extension of any amortization
period within the meaning of Section 412 of the Code; all contributions required
to be made with respect to any Plan currently maintained or contributed to by
(or to which there is an obligation to contribute of) the Borrower or any of its
Subsidiaries or any ERISA Affiliate and any Foreign Pension Plan have been
timely made; neither the Borrower nor any of its Subsidiaries nor any of their
ERISA Affiliates has incurred any material liability to or on account of a Plan
pursuant to Section 409, 502(i), 502(i), 4062, 4063, 4064 or 4069 of ERISA or
Section 401(a)(29), 4971 or 4975 of the Code, or expects to incur any liability
(including any indirect, contingent, or secondary liability) under any of the
foregoing Sections with respect to any Plan; no proceedings have been instituted
to terminate or appoint a trustee to administer any such Plan; no condition
exists which presents a material risk to the Borrower or any of its Subsidiaries
or any of their ERISA Affiliates of incurring such a material liability to or on
account of any Plan pursuant to the foregoing provisions of ERISA and the Code;
as of the Restatement Effective Date, no Plan is a Multiemployer Plan; neither
the Borrower nor any of its Subsidiaries nor any ERISA Affiliate has incurred
any liability under Section 515 of ERISA with respect to any Multiemployer Plan;
neither the Borrower nor any of its Subsidiaries nor any ERISA Affiliate has
incurred or expects to incur any material liability under Sections 4201, 4204 or
4212 of ERISA; to the best knowledge of the Borrower, any of its Subsidiaries or
any ERISA Affiliate, no Multiemployer Plan is insolvent or in reorganization nor
is any Multiemployer Plan reasonably expected to be in reorganization or
terminated; no lien imposed under the Code or ERISA on the assets of the
Borrower or any of its Subsidiaries or any ERISA Affiliate exists or is likely
to arise on account of any Plan; and the Borrower and its Subsidiaries do not
maintain or contribute to any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) which provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or any
employee pension benefit plan (as defined in Section 3(2) of

-33-



--------------------------------------------------------------------------------



 



ERISA) the obligations with respect to which could reasonably be expected to
have a material adverse effect on the ability of the Borrower to perform its
obligations under this Agreement.
          (b) Each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities. Neither the
Borrower nor any of its Subsidiaries has incurred any material obligation in
connection with the termination of or withdrawal from any Foreign Pension Plan.
The present value of the accrued benefit liabilities (whether or not vested)
under each Foreign Pension Plan, determined as of the end of the Borrower’s most
recently ended fiscal year on the basis of actuarial assumptions, each of which
is reasonable, did not exceed the current value of the assets of such Foreign
Pension Plan allocable to such benefit liabilities.
          6.13 Subsidiaries. Schedule V hereto lists each Subsidiary of the
Borrower, and the direct and indirect ownership interest of the Borrower
therein, in each case as of the Restatement Effective Date. As of the
Restatement Effective Date, the corporations listed on Schedule V were the only
Subsidiaries of the Borrower.
          6.14 Patents, etc. The Borrower and each of its Subsidiaries owns or
holds a valid license to use all material patents, trademarks, servicemarks,
trade names, copyrights, licenses, technology, know-how and formulas and other
rights that are necessary for the operation of their respective businesses as
presently conducted.
          6.15 Compliance with Statutes; Environmental Matters, etc. (a) Each of
the Borrower and its Subsidiaries is in compliance, in all material respects,
with all applicable material statutes, regulations and orders of, and all
applicable material restrictions imposed by, all governmental bodies, domestic
or foreign, in respect of the conduct of its business and the ownership of its
property (including applicable Environmental Laws).
          (b) Neither the Borrower nor any of its Subsidiaries is liable for any
material penalties, fines or forfeitures for failure to comply with any of the
foregoing referenced in clause (a) above. All material licenses, permits,
registrations or approvals required for the business of the Borrower and its
Subsidiaries, as conducted as of the Restatement Effective Date, under any
Environmental Law have been secured or have been timely applied for and the
Borrower and each such Subsidiary is in substantial compliance therewith.
Neither the Borrower nor any of its Subsidiaries is in any material respect in
noncompliance with, breach of or default under any applicable writ, order,
judgment, injunction, or decree to which the Borrower or such Subsidiary is a
party or which would affect the ability of the Borrower or such Subsidiary to
operate any Real Property and no event has occurred and is continuing which,
with the passage of time or the giving of notice or both, would constitute a
material noncompliance, breach of or default thereunder. As of the Restatement
Effective Date, there are no material Environmental Claims pending or, to the
best knowledge after due inquiry of the Borrower, threatened, against the
Borrower or any of its Subsidiaries or any Real Property owned or operated at
any time by the Borrower or any of its Subsidiaries. There are no facts,
circumstances, conditions or occurrences on any such Real Property or, to the
best knowledge after due inquiry of the Borrower, on any property adjacent to
any such Real Property that could reasonably be expected (i) to form the basis
of a material Environmental Claim against the Borrower or any of its

-34-



--------------------------------------------------------------------------------



 



Subsidiaries or any such Real Property, or (ii) to cause such Real Property to
be subject to any restrictions on the ownership, occupancy, use or
transferability of such Real Property under any Environmental Law.
          (c) Hazardous Materials have not at any time been (i) generated, used,
treated or stored on, or transported to or from, any Real Property owned or
operated by the Borrower or any of its Subsidiaries except for quantities used
or stored at any such Real Properties in material compliance with all applicable
Environmental Laws and required in connection with the normal operation, use and
maintenance of such Real Property (“Permitted Materials”) or (ii) Released on
any such Real Property where such occurrence or event could reasonably be
expected to give rise to a material Environmental Claim or to violate any
Environmental Law. There are not now and never have been any underground storage
tanks located on any Real Property owned or operated by the Borrower or any of
its Subsidiaries which are not in material compliance with all Environmental
Laws or would form the basis of a material Environmental Claim.
          6.16 Properties. Each of the Borrower and its Subsidiaries has good
and legal title to all properties owned by it and valid and subsisting leasehold
interests in all properties leased by it, in each case, including all property
reflected in the financial statements referred to in Section 6.10(b) (except as
sold or otherwise disposed of since the date of the March 31, 2005 financial
statements in the ordinary course of business or as otherwise permitted by this
Agreement) free and clear of all Liens, other than Liens permitted by
Section 8.02. Schedule II contains a true and complete list of each Real
Property owned and each Real Property leased by the Borrower and its
Subsidiaries on the Restatement Effective Date and the type of interest therein
held by such Person.
          6.17 Labor Relations; Collective Bargaining Agreements. (a) Set forth
on Schedule VI hereto is a list and description (including dates of termination)
of all Collective Bargaining Agreements between or applicable to the Borrower
and any union, labor organization or other bargaining agent in respect of the
employees of the Borrower on the Restatement Effective Date.
          (b) Neither the Borrower nor any of its Subsidiaries is engaged in any
unfair labor practice that is reasonably likely to have a Material Adverse
Effect. There is (i) no unfair labor practice complaint pending against the
Borrower or any of its Subsidiaries or, to the best knowledge of the Borrower,
threatened against it or any of its Subsidiaries, before the National Labor
Relations Board, and no grievance proceeding or arbitration proceeding arising
out of or under any Collective Bargaining Agreement is now pending against the
Borrower or any of its Subsidiaries or, to the best knowledge of the Borrower,
threatened against it or any of its Subsidiaries, (ii) no strike, labor dispute,
slowdown or stoppage is pending against the Borrower or any of its Subsidiaries
or, to the best knowledge of the Borrower, threatened against it or any of its
Subsidiaries and (iii) to the best knowledge of the Borrower, no union
representation question exists with respect to the employees of the Borrower or
any of its Subsidiaries, except (with respect to any matter specified in clause
(i), (ii) or (iii) above, either individually or in the aggregate) such as could
not reasonably be likely to have a Material Adverse Effect.
          6.18 Indebtedness. Schedule VII sets forth a true and complete list of
(x) all Indebtedness (other than the loans under the Existing Credit Agreement)
of the Borrower and

-35-



--------------------------------------------------------------------------------



 



each of its Subsidiaries outstanding as of March 31, 2005 and which is to remain
outstanding after the Restatement Effective Date and after giving effect to the
Transaction and (y) all agreements existing on March 31, 2005 and which are to
remain outstanding after the Restatement Effective Date and after giving effect
to the Transaction pursuant to which the Borrower or any of its Subsidiaries is
entitled to incur Indebtedness (whether or not any condition to such incurrence
could be met) (collectively, as in effect and outstanding on March 31, 2005 and
without giving effect to any extension, renewal or refinancing thereof, the
“Permitted Existing Indebtedness”), in each case showing the aggregate principal
amount thereof as of March 31, 2005 and the name of the respective borrower and
any other entity which directly or indirectly guaranteed such debt.
          6.19 Restrictions on Subsidiaries. There are no restrictions on the
Borrower or any of its Subsidiaries which prohibit or otherwise restrict (I) the
transfer of cash or other assets (x) between the Borrower and any of its
Subsidiaries or (y) between any Subsidiaries of the Borrower or (ii) the ability
of the Borrower or any of its Subsidiaries to grant security interests to the
Banks in their respective assets, other than prohibitions or restrictions
existing under or by reason of (a) this Agreement or the other Credit Documents,
(b) applicable law, (c) customary non-assignment provisions entered into in the
ordinary course of business and consistent with past practices, (d) purchase
money obligations for property acquired in the ordinary course of business, so
long as such obligations are permitted under this Agreement, (e) Liens permitted
under Section 8.02 and any documents or instruments governing the terms of any
Indebtedness or other obligations secured by any such Liens, provided that such
prohibitions or restrictions apply only to the assets subject to such Liens or
(f) the documents or instruments governing the terms of Indebtedness of any
Subsidiary outstanding under Section 8.03(g) to the extent restricting dividends
or other cash distributions by such Subsidiary to the Borrower or any other
Subsidiary of the Borrower.
          6.20 Transaction. At the time of consummation of each element of the
Transaction, such element shall have been consummated in accordance with the
terms of the respective Credit Documents and all applicable laws. At the time of
consummation of each element of the Transaction, all consents and approvals of,
and filings and registrations with, and all other actions in respect of, all
governmental agencies, authorities or instrumentalities and other third parties
required in order to make or consummate such element of the Transaction shall
have been obtained, given, filed or taken and are or will be in full force and
effect (or effective judicial relief with respect thereto shall have been
obtained).
          6.21 Insurance. Set forth on Schedule III hereto is a true and correct
summary of all property, casualty and liability insurance carried by the
Borrower and its Subsidiaries on and as of the Restatement Effective Date.
          6.22 Senior Notes. This Agreement constitutes the “Credit Agreement”
as defined in, and for all purposes of, the Senior Note Documents.
          SECTION 7. Affirmative Covenants. The Borrower hereto covenants and
agrees that on the Restatement Effective Date and thereafter for so long as this
Agreement is in effect and until the Commitments have terminated, no Letters of
Credit are outstanding and the Loans,

-36-



--------------------------------------------------------------------------------



 



Unpaid Drawings together with interest, Fees and all other Obligations incurred
hereunder are paid in full:
          7.01 Information Covenants. The Borrower will furnish to each Bank:
     (a) Annual Financial Statements. As soon as available and in any event
within 105 days after the close of each fiscal year of the Borrower, the
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year and the related consolidated statements of income and cash
flows for such fiscal year, together with a summary of sales and profits by
operating groups prepared consistently with past practices and procedures and in
form reasonably satisfactory to the Administrative Agent for such fiscal year,
setting forth for such fiscal year, in comparative form, for each of such
consolidated financial statements and such summary the corresponding figures for
the preceding fiscal year; all of which shall be (I) in the case of such
consolidated financial statements and such summary, certified by the Chief
Financial Officer of the Borrower to the effect that such statements and summary
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries, or such operating groups, as the case may be, as of the
dates indicated and the results of their operations and changes in their cash
flows for the periods indicated, and (II) in the case of such consolidated
financial statements, audited by Ernst & Young (or other independent certified
public accountants of recognized national standing acceptable to the Required
Banks) whose opinion shall not be qualified as to the scope of audit or as to
the status of the Borrower together with its Subsidiaries as a going concern,
together with a certificate of the accounting firm referred to above stating
that in the course of its regular audit of the business of the Borrower and its
Subsidiaries, which audit was conducted in accordance with generally accepted
auditing standards, such accounting firm has obtained no knowledge of any
Default or Event of Default (insofar as they relate to accounting or financial
matters) which has occurred and is continuing or. if in the opinion of such
accounting firm such a Default or Event of Default has occurred and is
continuing, a statement as to the nature thereof.
     (b) Quarterly Financial Statements. As soon as available and in any event
within 60 days after the close of each of the first three quarterly accounting
periods in each fiscal, year of the Borrower, the consolidated balance sheet of
the Borrower and its Subsidiaries, as at the end of such quarterly period and
the related consolidated statements of income and cash flows for such quarterly
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly period, together with a summary of sales and profits by operating
groups prepared consistently with past practices and procedures and in form
reasonably satisfactory to the Administrative Agent for such quarterly period
and for the elapsed portion of the fiscal year ended with the last day of such
quarterly period, and setting forth, in comparative form, for each of such
consolidated financial statements and such summary, the corresponding figures
for the related periods in the prior fiscal year; all of which shall be in
reasonable detail and certified by the Chief Financial Officer or other Senior
Financial Officer of the Borrower to the effect that they fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
as of the dates indicated and the results of their operations and changes in
their cash flows for the

-37-



--------------------------------------------------------------------------------



 



periods indicated, subject to changes resulting from audit and normal year-end
audit adjustments.
     (c) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 7.01(a) and (b), a certificate of the
Borrower signed by its Chief Financial Officer or, in the case of any
certificate delivered with financial statements delivered pursuant to
Section 7.01 (b), any other Senior Financial Officer, to the effect that no
Default or Event of Default exists or, if any Default or Event of Default does
exist, specifying the nature and extent thereof, which certificate shall set
forth the calculations required to establish whether the Borrower and its
Subsidiaries were in compliance with the provisions of Sections 8.01 through
8.06, inclusive and Sections 8.09 through 8.10, inclusive, as at the end of such
fiscal quarter or year, as the case may be.
     (d) Notice of Default or Litigation Promptly, and in any event within five
Business Days after an Authorized Officer of the Borrower obtains knowledge
thereof, notice of (x) the occurrence of any event which constitutes a Default
or Event of Default, which notice shall specify the nature thereof, the period
of existence thereof and what action the Borrower or its respective Subsidiary
proposes to take with respect thereto and (y) the commencement of, or threat of,
or any significant development in any litigation or governmental proceeding
pending against the Borrower or any of its Subsidiaries which could reasonably
be expected to have a Material Adverse Effect or a material adverse effect on
the ability of the Borrower to perform its obligations hereunder or under any
other Credit Document.
     (e) Auditors’ Reports. Promptly upon receipt thereof, a copy of any letter
submitted to the Borrower or any Material Subsidiary of the Borrower by its
independent accountants with respect to any material weakness as to internal
control noted by such independent accountants in connection with any audit made
by them of the books of the Borrower or such Material Subsidiary.
     (f) Environmental Matters. Promptly upon, and in any event within 15
Business Days after, an Authorized Officer or any environmental compliance
officer of the Borrower obtains knowledge thereof, notice of any of the
following matters:
     (i) any pending or threatened Environmental Claim against the Borrower or
any of its Subsidiaries or any Real Property owned or operated at any time by
the Borrower or any of its Subsidiaries that is or could reasonably be expected
to result in a liability in excess of $1,000,000;
     (ii) any condition or occurrence on or arising from any Real Property owned
or operated at any time by the Borrower or any of its Subsidiaries that
(a) results in noncompliance by the Borrower or such Subsidiary with any
applicable Environmental Law, or (b) could reasonably be anticipated to form the
basis of an Environmental Claim against the Borrower or such Subsidiary or any
such Real Property that is or could reasonably be expected to result in a
liability in excess of $1,000,000;

-38-



--------------------------------------------------------------------------------



 



     (iii) any condition or occurrence on any Real Property owned or operated at
any time by the Borrower or any of its Subsidiaries that could reasonably be
anticipated to cause such Real Property to be subject to any restrictions on the
ownership, occupancy, use or transferability by the Borrower or any of its
Subsidiaries of such Real Property under any Environmental Law; and
     (iv) the taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Real Property owned or
operated at any time by the Borrower or any of its Subsidiaries.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto of the Borrower or such Subsidiary. In addition, the Borrower
will provide the Banks with copies of all material written communications
between the Borrower or any of its Subsidiaries and any government or
governmental agency relating to Environmental Laws, all communications between
the Borrower or any of its Subsidiaries and any Person relating to Environmental
Claims, and such detailed reports of any Environmental Claim, in each case as
may reasonably be requested in writing from time to time by the Administrative
Agent or the Required Banks.
     (h) Other Information. (i) Promptly upon transmission thereof, copies of
any filings and registrations with, and reports to, the SEC by the Borrower or
any of its Subsidiaries, copies of all press releases, copies of all financial
statements, proxy statements, notices and reports that the Borrower or any of
its Subsidiaries shall send to the holders (or any trustee, agent or other
representative therefor) of the Senior Notes or any other Indebtedness of the
Borrower or any of its Subsidiaries pursuant to the terms governing such
Indebtedness (in each case, to the extent not theretofore delivered to the Banks
pursuant to this Agreement) and copies of all written presentations and reports
generally sent to analysts by the Borrower or any of its Subsidiaries,
(ii) promptly and in any event within five Business Days following a request
from the Administrative Agent or any Bank for same, a copy of the annual and
quarterly statements furnished to the Borrower with respect to its Permitted
Existing Investments listed as Items 1 and 2 on Schedule IX hereto, and
(iii) with reasonable promptness, such other information or documents (financial
or otherwise) as the Administrative Agent on its own behalf or on behalf of the
Required Banks may reasonably request from time to time.
          7.02 Books, Records and Inspections. The Borrower will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries in conformity with GAAP (or, in the case of any
Foreign Subsidiary, in accordance with local accounting standards) and all
requirements of law shall be made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit, upon notice to the Chief Financial Officer or any other
Authorized Officer of the Borrower, officers and designated representatives of
the Administrative Agent, any Syndication Agent or any Bank to visit and inspect
any of the properties or assets of the Borrower and any of its Subsidiaries in
whomsoever’s possession, and to examine the books of account and other financial
and operating records (including, without limitation, any “letters of

-39-



--------------------------------------------------------------------------------



 



material weakness” submitted by independent accountants) of the Borrower and any
of its Subsidiaries and discuss the affairs, finances and accounts of the
Borrower and any of its Subsidiaries with, and be advised as to the same by, the
officers and independent accountants of the Borrower or such Subsidiary, all at
such reasonable times and intervals and to such reasonable extent as the
Administrative Agent, any Syndication Agent or any Bank may request.
          7.03 Payment of Taxes. The Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims for sums that have become due and payable which,
if unpaid, might become a Lien not otherwise permitted under Section 8.02(a);
provided, that neither the Borrower nor any of its subsidiaries shall be
required to pay any such tax, assessment, charge, levy or claim which is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves with respect thereto in accordance with GAAP.
          7.04 Corporate Franchises. The Borrower will, and will cause each of
its Subsidiaries to, do or cause to be done, all things necessary to preserve
and keep in full force and effect its existence, rights, franchises,
intellectual property and authority to do business, provided that any
transaction permitted by Section 8.01 will not constitute a breach of this
Section 7.04.
          7.05 Compliance with Statutes, Environmental Laws, etc. (a) The
Borrower will, and will cause each of its Subsidiaries to, comply, in all
material respects, with all applicable material statutes, regulations and orders
of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including applicable Environmental Laws). The Borrower will
promptly pay or cause to be paid all costs and expenses incurred in such
compliance, and will keep or cause to be kept all such Real Property free and
clear of any Liens imposed pursuant to any Environmental Laws. Neither the
Borrower nor any of its Subsidiaries will generate, use, treat, store, Release
or dispose of, or permit the generation, use, treatment, storage, Release or
disposal of Hazardous Materials on any Real Property now or hereafter owned by
the Borrower or any of its Subsidiaries, or transport or permit the
transportation, of Hazardous Materials to or from any such Real Property, except
for Permitted Materials. If required to do so under any applicable Environmental
Law, the Borrower agrees to undertake, and agrees to cause each of its
Subsidiaries to undertake, any cleanup, removal, remedial or other action
necessary to remove and clean up any Hazardous Materials from any Real Property
in accordance with the requirements of all applicable Environmental Laws and in
accordance with orders and directives of all governmental authorities; provided
that neither the Borrower nor any of its Subsidiaries shall be required to take
any such action where same is being contested by appropriate legal proceedings
in good faith by the Borrower or such Subsidiary.
          (b) At the request of the Administrative Agent or the Required Banks,
at any time and from time to time (i) after an Event of Default has occurred and
is continuing, (ii) after the Banks receive notice under Section 7.01(f) of any
event for which notice is required to be delivered for any such Real Property,
(iii) after the acquisition of any Real Property by the Borrower or any of its
Subsidiaries subsequent to the Restatement Effective Date or (iv) if required by
law, the Borrower will provide, at the Borrower’s sole cost and expense, an

-40-



--------------------------------------------------------------------------------



 



environmental site assessment report concerning any Real Property owned,
operated or leased by the Borrower or any of its Subsidiaries, prepared by an
environmental consulting firm approved by the Administrative Agent, indicating
the presence or absence of any actual or threatened noncompliance with
Environmental Laws and permits required thereunder or presence or absence of any
Release of Hazardous Materials and the potential cost of any removal or remedial
action in connection with any Hazardous Materials on such Real Property. If the
Borrower fails to provide the same within 60 days after any such request
therefor made by the Administrative Agent or the Required Banks, the
Administrative Agent may order the same, and the Borrower shall grant and hereby
grants to the Administrative Agent, the Syndication Agents and the Banks and
their agents access to such Real Property at all reasonable times and
specifically grants the Administrative Agent, the Syndication Agents and the
Banks an irrevocable nonexclusive license, subject to the rights of tenants, to
undertake such an assessment all at the Borrower’s sole expense.
          7.06 ERISA. As soon as possible and, in any event, within 10 days
after the Borrower or any of its Subsidiaries or any ERISA Affiliate knows or
has reason to know of the occurrence of any of the following, the Borrower will
deliver to each of the Banks a certificate of the Borrower signed by its Chief
Financial Officer or another Senior Financial Officer setting forth details as
to such occurrence and the action, if any, which the Borrower, such Subsidiary
or such ERISA Affiliate is required or proposes to take, and, at such times as
any such notices are required to be filed or given, copies of any notices
required or proposed to be given to or filed with or by the Borrower, such
Subsidiary, such ERISA Affiliate, the PBGC, a Plan participant or the Plan
administrator with respect thereto: that a Reportable Event has occurred; that
an accumulated funding deficiency has been incurred or an application described
in Section 4043(c) (2), (6), (10) or (11) of ERISA, with respect to which notice
to the PBGC is not waived, has been made to the Secretary of the Treasury for a
waiver or modification of the minimum funding standard (including any required
installment payments) or an extension of any amortization period under
Section 412 of the Code with respect to a Plan; that a contribution required to
be made to a Plan or Foreign Pension Plan has not been timely made; that a Plan
has been terminated involuntarily or in a distress termination, reorganized,
partitioned or declared insolvent under Title IV of ERISA; that a lien has
arisen on the assets of the Borrower or any of its Subsidiaries or any ERISA
Affiliate under ERISA or the Code with respect to a Plan: that proceedings have
been instituted to terminate or appoint a trustee to administer a Plan; that the
Borrower, any of its Subsidiaries or any ERISA Affiliate have incurred any
liability (including any indirect, contingent or secondary liability) to or on
account of the termination of or withdrawal from a Plan under Section 4062,
4063, 4064, or 4201 of ERISA or with respect to a Plan under Section 401(a)(29),
4971 or 4975 of the Code or Section 409 or 502(i) or 502(l) of ERISA; which
liability in each case could reasonably be expected to have a material adverse
effect on the ability of the Borrower to perform its obligations under this
Agreement; or that the Borrower or any of its Subsidiaries have incurred any
liability pursuant to any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) that provides benefits to retired employees or other
former employees (other than as required by Section 601 or ERISA) or any
employee pension benefit plan (as defined in Section 3(2) of ERISA) which
liability could reasonably be expected to have a material adverse effect on the
ability of the Borrower to perform its obligations under this Agreement. At the
request of any Bank, the Borrower will deliver to such Bank a complete copy of
the annual report on Internal Revenue Service Form 5500 series of each Plan
(other than a Multiemployer Plan) required to be filed with the Department of
Labor. In

-41-



--------------------------------------------------------------------------------



 



addition to any certificates or notices delivered to the Banks pursuant to the
first sentence hereof, copies of any notices received by the Borrower or any of
its Subsidiaries or any ERISA Affiliate with respect to any Plan or Foreign
Pension Plan which notice threatens, refers to or pertains to any material
liability or any potential material liability of any such party, shall be
delivered to the Banks no later than 10 days after the date such notice has been
received by the Borrower or such Subsidiary or such ERISA Affiliate, as
applicable.
          7.07 Good Repair. The Borrower will, and will cause each of its
Subsidiaries to, ensure that its properties and equipment used or useful in its
business in whomsoever’s possession they may be, are kept in good repair,
working order and condition, normal wear and tear excepted and that from time to
time there are made to such properties and equipment all needful and proper
repairs, renewals, replacements, extensions, additions, betterments and
improvements thereto, to the extent and in the manner customary for companies in
similar businesses.
          7.08 End of Fiscal Years; Fiscal Quarters. The Borrower will, for
financial reporting purposes, cause (i) each of its fiscal years to end on
December 31 of each year and (ii) each of its fiscal quarters to end on March
31, June 30, September 30 and December 31 of each year.
          7.09 Maintenance of Property; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, at all times maintain in full force and
effect insurance in such amounts, covering such risks and liabilities and with
such deductibles or self-insured retentions as are in accordance with normal
industry practice and all applicable laws.
          7.10 Performance of Obligations. The Borrower will, and will cause
each of its Subsidiaries to, perform all of its obligations under the terms of
each mortgage, indenture, security agreement and other debt instrument by which
it is bound, except such non-performance as could not individually or in the
aggregate reasonably be expected to have a Material Adverse Effect.
          7.11 Use of Proceeds. All proceeds of the Loans shall be used as
provided in Section 6.05.
          7.12 Ownership of Subsidiaries. The Borrower will, at all times,
maintain, directly or indirectly, ownership of 100% of the capital stock of its
Subsidiaries, except (i) to the extent 100% of the capital stock of any such
Subsidiary is sold, transferred or disposed of in a transaction permitted by
Section 8.01; (ii) any Subsidiary constituting a Permitted Joint Venture; and
(iii) for directors qualifying shares.
          7.13 Senior Notes Change of Control. Upon the occurrence of any Change
of Control, if an offer to repurchase the Senior Notes or any Permitted
Refinancing Debt is required to be made as a result of such Change of Control,
the Borrower will take all actions, including the giving of notices required
thereunder and the setting of the date for the repurchases of Senior Notes or
Permitted Refinancing Debt, as is within its power to insure that the date for
payment of the purchase price for all Senior Notes or Permitted Refinancing Debt
that must be repurchased

-42-



--------------------------------------------------------------------------------



 



as a result of such Change of Control is no earlier than the date on which the
Loans hereunder become due and payable as a result of such Change of Control.
          SECTION 8. Negative Covenants. The Borrower hereby covenants and
agrees that on the Restatement Effective Date and thereafter for so long as this
Agreement is in effect and until the Commitments have terminated, no Letters of
Credit are outstanding and the Loans, Unpaid Drawings, together with interest,
Fees and all other Obligations incurred hereunder, are paid in full:
          8.01 Consolidation, Merger, Sale or Purchase of Assets, etc. The
Borrower will not, and will not permit any of its Subsidiaries to, wind up,
liquidate or dissolve its affairs, or enter into any transaction of merger or
consolidation, sell or otherwise dispose of all, substantially all or any part
of its property or assets (other than inventory in the ordinary course of
business), or enter into any partnerships, joint ventures or sale-leaseback
transactions, or purchase, lease or otherwise acquire (in one transaction or a
series of related transactions) all or any part of the property or assets of any
Person (other than purchases or other acquisitions of inventory in the ordinary
course of business) or agree to do any of the foregoing at any future time,
except that the following shall be permitted:
     (a) so long as no Default or Event of Default then exists or would result
therefrom, Capital Expenditures may be made by the Borrower and its Subsidiaries
in the ordinary course of their respective businesses;
     (b) advances, investments and loans (including Joint Venture Investments in
Permitted Joint Ventures) may be made to the extent permitted pursuant to
Section 8.05;
     (c) Dividends may be paid to the extent permitted by Section 8.06;
     (d) the Borrower and its Subsidiaries may lease (as lessee) real or
personal property in the ordinary course of business and otherwise in compliance
with this Agreement so long as such lease does not create Capitalized Lease
Obligations except as otherwise permitted by Section 8.03(b);
     (e) each of the Borrower and its Subsidiaries may, in the ordinary course
of business and consistent with past practices, sell, lease (as lessor) or
otherwise dispose of any of its equipment to the extent that (x) any such sale,
lease or disposition shall be in an amount at least equal to the fair market
value thereof (as determined in good faith by senior management of the
Borrower), and (y) any such sale shall be solely for cash or for cash,
promissory notes and/or contingent payment obligations of, and/or equity
interests in, the transferee or issuer, provided that the sum of (A) the
aggregate principal amount of promissory notes outstanding at any time accepted
by the Borrower and/or its Subsidiaries from all such sales, leases and
dispositions and all sales and dispositions effected pursuant to
Sections 8.01(f) and (g), plus (B) the aggregate initial value of all such
contingent payment obligations (as determined in good faith by senior management
of the Borrower) received by the Borrower and/or its Subsidiaries from all such
sales, leases and dispositions and all sales and dispositions effected pursuant
to Sections 8.01 (f) and (g), plus (C) the aggregate initial value of all equity
securities (as determined in good

-43-



--------------------------------------------------------------------------------



 



faith by senior management of the Borrower) received by the Borrower and/or any
of its Subsidiaries from all such sales, leases and dispositions and all sales
and dispositions effected pursuant to Sections 8.01 (f) and (g), shall not at
any time exceed 20% of the Consolidated Net Worth of the Borrower at such time;
     (f) the Borrower and its Subsidiaries may sell or otherwise dispose of
non-strategic lines of their respective businesses (as so determined in good
faith by senior management of the Borrower) (any such sale permitted by this
clause (f), a ‘Permitted Line of Business Sale”), so long as (i) to the extent
any such Permitted Line of Business Sale is of the capital stock of any
Subsidiary of the Borrower such Permitted Line of Business Sale must be of 100%
of such capital stock owned by the Borrower, (ii) any such sale shall be solely
for cash, or for cash, promissory notes and/or contingent payment obligations
of, and/or equity interests in, the transferee or issuer, provided that the sum
of (A) the aggregate initial principal amount of promissory notes accepted by
the Borrower and/or its Subsidiaries from all such sales and dispositions and
all sales, leases and dispositions effected pursuant to Sections 8.01(e) and
(g) plus (B) the aggregate initial value of all such contingent payment
obligations (as determined in good faith by senior management of the Borrower)
received by the Borrower and/or its Subsidiaries from all such sales and
dispositions and all sales, leases and dispositions effected pursuant to
Sections 8.01(e) and (g) plus (C) the aggregate initial value of all equity
securities (as determined in good faith by senior management of the Borrower)
received by the Borrower and/or any of its Subsidiaries from all such sales and
dispositions and all sales, leases and dispositions effected pursuant to
Sections 8.01(e) and (g), shall not at any time exceed 20% of the Consolidated
Net Worth of the Borrower at such time, (iii) the aggregate book value (as
determined in good faith by senior management of the Borrower) of all assets
subject to all Permitted Line of Business Sales pursuant to this clause (f) in
any fiscal year of the Borrower shall not exceed $60,000,000, (iv) no Default or
Event of Default exists (both before and after giving effect to such Permitted
Line of Business Sale), (v) the Borrower shall have given the Administrative
Agent and the Banks at least 10 Business Days prior written notice of the
closing of such Permitted Line of Business Sale, (vi) to the extent that the sum
of (A) the aggregate book value (as determined in good faith by senior
management of the Borrower) of all of the assets subject to such Permitted Line
of Business Sale plus (B) the aggregate book value (as determined in good faith
by senior management of the Borrower) of all of the assets subject to all other
Permitted Line of Business Sales consummated in the same fiscal year as such
Permitted Line of Business Sale exceeds $30,000,000, the Borrower in good faith
shall believe, based on calculations made by the Borrower on a pro forma basis
(the pro forma, adjustments made by the Borrower in making the calculations
pursuant to this clause (vi) shall be subject to the reasonable satisfaction of
the Administrative Agent and the Required Banks) after giving effect to the
respective Permitted Line of Business Sale as if such Permitted Line of Business
Sale had been consummated on the date occurring twelve months prior to the last
day of the most recently ended fiscal quarter of the Borrower, that the
covenants contained in Sections 8.09 through 8.10, inclusive, of this Agreement
would have been met for the one-year period ended on the last day of such fiscal
quarter, (vii) to the extent that the sum of (A) the aggregate book value (as
determined in good faith by senior management of the Borrower) of all of the
assets subject to such Permitted Line of Business Sale plus (B) the aggregate
book value (as

-44-



--------------------------------------------------------------------------------



 



determined in good faith by senior management of the Borrower) of all of the
assets subject to all other Permitted Line of Business Sales consummated in the
same fiscal year as such Permitted Line of Business Sale exceeds $30,000,000,
the Borrower in good faith shall believe, based on calculations made by the
Borrower, on a pro forma basis after giving effect to the respective Permitted
Line of Business Sale, that the covenants contained in Sections 8.09 through
8.10, inclusive, will continue to be met for the one-year period following the
date of the consummation of the respective Permitted Line of Business Sale and
(viii) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by a Senior Financial Officer of the Borrower,
certifying, to the best of his knowledge, compliance with the requirements of
preceding clauses (i) through (vii) and, to the extent that pro forma
calculations are required by the preceding clauses (vi) and (vii), then such
certificate shall also contain such pro forma calculations (including, without
limitation, any currency exchange calculations required in connection therewith
as a result of the incurrence of Revolving Loans or Competitive Bid Loans or the
issuance of Letters of Credit, in each case denominated in an Approved Alternate
Currency). The consummation of each Permitted Line of Business Sale shall be
deemed to be a representation and warranty by the Borrower that all conditions
thereto have been satisfied and that same is permitted in accordance with the
terms of this Agreement, which representation and warranty shall be deemed to be
a representation and warranty for all purposes hereunder, including, without
limitation, Sections 5.02 and 9;
     (g) the Borrower and its Subsidiaries may, in the ordinary course of
business and consistent with past practices, sell or otherwise dispose of any of
its Real Property to the extent that (w) any such sale or disposition shall be
in an amount at least equal to the fair market value thereof (as determined in
good faith by senior management of the Borrower), (x) any such sale shall be
solely for cash, or for cash, promissory notes and/or contingent payment
obligations of, and/or equity interests in, the transferee or issuer, provided
that the sum of (A) the aggregate initial principal amount of promissory notes
accepted by the Borrower and/or its Subsidiaries from all such sales and
dispositions and all sales, leases and dispositions effected pursuant to
Sections 8.01 (e) and (f) plus (B) the aggregate initial value of all such
contingent payment obligations (as determined in good faith by senior management
of the Borrower) received by the Borrower and/or its Subsidiaries from all such
sales and dispositions and all sales, leases and dispositions effected pursuant
to Sections 8.01(e) and (f) plus (C) the aggregate initial value of all equity
securities (as determined in good faith by senior management of the Borrower)
received by the Borrower and/or any of its Subsidiaries from all such sales and
dispositions and all sales, leases and dispositions effected pursuant to
Sections 8.01(e) and (f), shall not at any time exceed 20% of the Consolidated
Net Worth of the Borrower at such time, and (y) the fair market value of (A) any
parcel of Real Property subject to a sale pursuant to this clause (g) (as
determined in good faith by senior management of the Borrower) shall not exceed
$10,000,000 per sale, and (B) all Real Property subject to sales pursuant to
this clause (g) (as determined in good faith by senior management of the
Borrower) shall not exceed $50,000,000 in the aggregate for all such sales;
     (h) the Borrower and its Subsidiaries may acquire Reinvestment Assets with
the proceeds from any Reinvestment Event;

-45-



--------------------------------------------------------------------------------



 



     (i) the Borrower and its Subsidiaries may acquire (other than on a hostile
basis) assets constituting all or substantially all of a business, business
unit, division or product line of any Person not already a Subsidiary of the
Borrower or capital stock of any such Person (including any such acquisition by
way of merger or consolidation) (any such acquisition permitted by this clause
(i), a “Permitted Acquisition”), so long as in the case of any such Permitted
Acquisition (i) the only consideration paid by the Borrower and its Subsidiaries
in respect of such Permitted Acquisition consists of cash, Common Stock,
Indebtedness secured by Liens permitted by Section 8.02(g), to the extent
permitted by Section 8.03(b) and/or Permitted Earn-Out Debt to the extent
permitted by Section. 8.03(1), (ii) no Default or Event of Default then exists
(both before and after giving effect to such Permitted Acquisition), (iii) all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Permitted Acquisition (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, (iv) such assets are to be employed in, and/or
such Person was at the time of such acquisition engaged in, the businesses
permitted pursuant to Section 8.08, (v) to the extent that such Permitted
Acquisition is of the capital stock of another Person such Permitted Acquisition
must be of 100% of such capital stock (except for directors qualifying shares)
and all of the provisions of Section 8.04 to the extent applicable shall have
been complied with in respect of such Permitted Acquisition, (vi) the Borrower
or such Subsidiary is the surviving corporation of any Permitted Acquisition
structured as a merger or consolidation, and (vii) with respect to each
Permitted Acquisition, (A) the Borrower shall have given the Administrative
Agent and the Banks at least 5 Business Days prior written notice of the closing
of such Permitted Acquisition, (B) the Borrower in good faith shall believe,
based on calculations made by the Borrower, on a pro forma basis after giving
effect to the respective Permitted Acquisition, that the covenants contained in
Sections 8.09 through 8.10, inclusive, will continue to be met for the one-year
period following the date of the consummation of the respective Permitted
Acquisition and (C) if requested by the Administrative Agent or the Required
Banks, the Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by a Senior Financial Officer of the Borrower,
certifying, to the best of his knowledge, compliance with the requirements of
clauses (i) through (vii) of this Section 8.01(i) and containing the pro forma
calculations required by the preceding clause (vii)(B), including, without
limitation, any currency exchange calculations required in connection therewith
as a result of the incurrence of Revolving Loans or Competitive Bid Loans or the
issuance of Letters of Credit, in each case denominated in an Approved Alternate
Currency; provided, that the provisions of the preceding clauses (vii)(A),
(vii)(B) and (vii)(C) (to the extent requiring pro forma calculations) shall be
applicable only to the extent that either (x) the sum of (I) the Permitted
Acquisition Amount in respect of such Permitted Acquisition plus II the
aggregate fair market value (determined as of the proposed date of consummation
of such Permitted Acquisition in good faith by senior management of the
Borrower) of any Common Stock issued as consideration in connection with such
Permitted Acquisition, exceeds $30,000,000, or (y) such Permitted Acquisition
does not meet the criteria, set forth in clause (x) above and the sum of (I) the
Permitted Acquisition

-46-



--------------------------------------------------------------------------------



 



Amount in respect of such Permitted Acquisition plus (II) the Permitted
Acquisition Amount in respect of all other Permitted Acquisitions consummated in
the same fiscal year of the Borrower as such proposed Permitted Acquisition is
to be consummated (but excluding Permitted Acquisitions meeting the criteria set
forth in clause (x) above) plus (III) the aggregate fair market value
(determined as of the proposed date of consummation of such Permitted
Acquisition in good faith by senior management of the Borrower) of any Common
Stock issued as consideration in connection with such Permitted Acquisition and
all other Permitted Acquisitions consummated in the same fiscal year of the
Borrower as such proposed Permitted Acquisition is to be consummated (but
excluding any Permitted Acquisitions meeting the criteria set forth in clause
(x) above), exceeds $30,000,000; and
     (j) the Borrower and its Subsidiaries may transfer accounts receivable and
related assets pursuant to the Permitted Receivables Securitization Program.
          8.02 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, or sell any such property or assets subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
or assets (including sales of accounts receivable or notes with recourse to the
Borrower or any of its Subsidiaries) or assign any right to receive income, or
file or permit the filing of any financing statement under the UCC or any other
similar notice of Lien under any similar recording or notice statute, except:
     (a) inchoate Liens for taxes not yet due or Liens for taxes being contested
in good faith and by appropriate proceedings for which adequate reserves (in the
good faith judgment of the management of the Borrower) have been established in
accordance with GAAP;
     (b) Liens (other than any Lien imposed by ERISA) in respect of property or
assets of the Borrower or any of its Subsidiaries imposed by law which were
incurred in the ordinary course of business and which do not secure Indebtedness
for borrowed money, such as carriers’, warehousemen’s and mechanics’ Liens,
statutory landlord’s Liens, and other similar Liens arising in the ordinary
course of business, and (x) which do not in the aggregate materially detract
from the value of such property or assets or materially impair the use thereof
in the operation of the business of the Borrower or such Subsidiary or (y) which
are being contested in good faith by appropriate proceedings, which proceedings
have the effect of preventing the forfeiture or sale of the property or asset
subject to such Lien;
     (c) Liens, if any, created by or pursuant to this Agreement or the other
Credit Documents;
     (d) Liens on the assets of the Borrower and its Subsidiaries (excluding
Liens permitted under Section 8.02(j)) created prior to, but that will remain
outstanding on and after, the Restatement Effective Date (after giving effect to
the Transaction) and listed,

-47-



--------------------------------------------------------------------------------



 



and the property subject thereto described on Schedule VIII hereto, without
giving effect to any subsequent extensions or renewals thereof (“Permitted
Liens”);
     (e) Liens (other than any Lien imposed by ERISA) incurred or deposits made
in the ordinary course of business (x) in connection with workers’ compensation,
unemployment insurance and other types of social security, or (y) to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, performance and return-of-money bonds and other
similar obligations incurred in the ordinary course of business (exclusive of
obligations in respect of borrowed money), provided that the aggregate amount of
cash and the fair market value of the property encumbered by Liens described in
this clause (y) shall not exceed $1,000,000;
     (f) leases or subleases granted to third Persons not interfering with the
ordinary course of business of the Borrower or any of its Subsidiaries;
     (g) Liens arising pursuant to purchase money mortgages securing
Indebtedness representing the purchase price (or financing of the purchase price
within 90 days after the respective purchase) of property or other assets
acquired by the Borrower or any of its Subsidiaries after the Restatement
Effective Date, provided that (i) any such Liens attach only to the assets so
purchased, (ii) the Indebtedness secured by any such Lien does not exceed 100%
of the lesser of the fair market value or the purchase price of the assets being
purchased at the time of the incurrence of such Indebtedness and (iii) the
Indebtedness secured thereby is permitted by Section 8.03(b);
     (h) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances on the property of the Borrower or any of its
Subsidiaries arising in the ordinary course of business and not materially
interfering with the conduct of the business of the Borrower or any such
Subsidiary;
     (i) Liens on property of the Borrower or any of its Subsidiaries subject
to, and securing only, Capitalized Lease Obligations to the extent such
Capitalized Lease Obligations are permitted by Section 8.03(b), provided, that
such Liens only secure the payment of Indebtedness arising under such
Capitalized Lease Obligation and the Lien encumbering the asset giving rise to
the Capitalized Lease Obligation and the proceeds thereof do not encumber any
other asset of the Borrower or any of its Subsidiaries;
     (j) Liens arising from precautionary UCC (or other similar recording or
notice statutes) financing statement filings regarding operating leases
permitted pursuant to this Agreement; and
     (k) Liens on accounts receivable and related assets subject to the
Permitted Receivables Securitization Program.
          8.03 Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness (including, without limitation, off balance sheet debt and
receivables financings), except:

-48-



--------------------------------------------------------------------------------



 



     (a) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;
     (b) Indebtedness evidenced by Capitalized Lease Obligations (including
without limitation, such Capitalized Lease Obligations constituting the
Permitted Existing Indebtedness described as item 5 of Schedule VII), and other
Indebtedness secured by Liens permitted by Section 8.02(g), of the Borrower or
any of its Subsidiaries, so long as (x) the sum of the aggregate principal
amount of all such Indebtedness outstanding at such time and the aggregate
Capitalized Lease Obligations under all Capital Leases entered into pursuant to
this clause (b) outstanding at such time does not exceed $20,000,000 in the
aggregate at any time outstanding and (y) at the time of the incurrence of any
such Indebtedness, such Indebtedness is permitted to be incurred pursuant to the
first paragraph of Section 1008 of the Senior Note Indenture;
     (c) Indebtedness under any Permitted Interest Rate Protection Agreement;
     (d) Indebtedness evidenced by Intercompany Loans to the extent permitted by
Section 8.05(f);
     (e) Indebtedness under any Permitted Currency Agreement;
     (f) Indebtedness under any Permitted Commodities Agreement;
     (g) Indebtedness in addition to that expressly permitted elsewhere
hereunder (both secured and unsecured) of Subsidiaries of the Borrower at any
time so long as such Indebtedness does not exceed 10% of the Consolidated Net
Worth of the Borrower at anytime.
     (h) Permitted Existing Indebtedness of the Borrower evidenced by the Senior
Notes pursuant to the Senior Note Documents, in an aggregate principal amount
not to exceed $225,000,000 (as reduced by any repayments of principal thereof)
as described as item 4 on Schedule VII;
     (i) Permitted Refinancing Debt of the Borrower;
     (j) Indebtedness of the Borrower or any of its Subsidiaries arising in
connection with the entering into of any take-or-pay contract for supplies,
packaging materials or other similar materials entered into in the ordinary
course of business, consistent with the practices of the Borrower and its
Subsidiaries prior to the Restatement Effective Date, provided that the
aggregate amount payable under any such take-or-pay contract shall not exceed
$1,000,000;
     (k) Indebtedness of the Borrower consisting of borrowings against the cash
value of the COLI Policies;
     (l) Indebtedness of the Borrower or any of its Subsidiaries which
constitutes Permitted Earn-Out Debt in amounts not to exceed, and in accordance
with, the requirements of Section 8.01(i) and only to the extent that any such
Permitted Earn-Out

-49-



--------------------------------------------------------------------------------



 



Debt is paid in full within six months after the date upon which such Permitted
Earn-Out Debt is determinable;
     (m) outstandings under the Permitted Receivables Securitization Program to
the extent constituting Indebtedness in an aggregate principal amount not to
exceed $125,000,000;
     (n) additional unsecured Indebtedness of the Borrower not otherwise
permitted pursuant to this Section 8.03 not exceeding in aggregate principal
amount at any one time outstanding $15,000,000; and
     (o) additional Indebtedness of the Borrower not otherwise permitted
hereunder; provided that (A) in no event shall the final maturity of such
Indebtedness occur prior to the Final Maturity Date, (B) in no event shall such
Indebtedness have a shorter average life than the Loans hereunder, (C) in no
event shall such Indebtedness contain terms and conditions (including, without
limitation, with respect to the obligor and guarantors, if any, in respect of
such Indebtedness, prepayment and redemption provisions, covenants, defaults,
security, remedies and, if applicable, subordination provisions) less favorable
to the Borrower or to the Banks than the terms and conditions of this Agreement
and the other Credit Documents, (D) in no event shall such Indebtedness contain
terms and conditions requiring repayment, prepayment or amortization of such
Indebtedness, or any part thereof, prior to the Final Maturity Date, (E) at the
time of incurrence thereof (both before and after giving effect thereto) no
Default or Event of Default then exists, (F) the Borrower in good faith shall
believe, based on calculations made by the Borrower, on a pro forma basis after
giving effect to the respective Indebtedness, that the covenants contained in
Sections 8.09 through 8.10, inclusive, will continue to be met for the one-year
period following the date of the incurrence of the Indebtedness pursuant to this
Section 8.03(o) (any Indebtedness issued pursuant to this Section 8.03(o),
“Additional Indebtedness”), and (G) all of the documents evidencing or governing
the terms of such Indebtedness are delivered to the Banks prior to the
incurrence of such Indebtedness, and all of the terms and conditions thereof are
in form and substance reasonably satisfactory to the Administrative Agent
provided further, that, the aggregate principal amount of any such Additional
Indebtedness incurred pursuant to this Section 8.03(o) shall not exceed
$250,000,000 at any time outstanding.
          8.4 Limitation on the Creation of Subsidiaries. Notwithstanding
anything to the contrary contained in this Agreement, the Borrower will not, and
will not permit any Subsidiary to, establish, create or acquire after the
Restatement Effective Date any Material Subsidiary, except the Borrower or any
of its Subsidiaries may create, establish or acquire (x) Permitted Joint
Ventures in accordance with Section 8.05 and the definition thereof and (y) a
new Material Subsidiary of the Borrower which is a Wholly-Owned Subsidiary of
the Borrower, provided, that at least five Business Days’ prior written notice
thereof is given to the Administrative Agent and the Banks.
          8.5 Advances, Investments and Loans. The Borrower will not, and will
not permit any of its Subsidiaries to, lend money or extend credit or make
advances to any Person, or

-50-



--------------------------------------------------------------------------------



 



purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to any Person, except:
     (a) the Borrower and its Subsidiaries may invest in cash and Cash
Equivalents, and Foreign Subsidiaries may invest in Permitted Foreign
Investments;
     (b) the Borrower and its Subsidiaries may acquire and hold receivables
owing to them, if created or acquired in its ordinary course of business and
payable or dischargeable in accordance with its customary trade terms of the
Borrower or such Subsidiary, as the case may be;
     (c) loans and advances to employees for moving and travel expenses and
other similar expenses, in each case incurred in the ordinary course of
business, shall be permitted;
     (d) the Permitted Interest Rate Protection Agreement shall be permitted;
     (e) the Borrower and its Subsidiaries may acquire and own investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising from
ordinary business transactions;
     (f) the Borrower may make intercompany loans and advances to its
Subsidiaries (other than to the Captive Insurance Subsidiary unless required by
applicable law or required to fund its insurance operations), and any Subsidiary
of the Borrower may make intercompany loans and advances to any other Subsidiary
(other than to the Captive Insurance Subsidiary unless required by applicable
law or required to fund its insurance operations) of the Borrower or the
Borrower (collectively, “Intercompany Loans”), provided that (i) each such
Intercompany Loan shall be evidenced by an Intercompany Note, and (ii) each
Intercompany Note evidencing an Intercompany Loan to the Borrower shall contain
the subordination provisions contained in Exhibit G;
     (g) the Borrower and its Subsidiaries may acquire and hold the capital
stock of Wholly-Owned Subsidiaries, provided that to the extent any such
Wholly-Owned Subsidiary acquired, created or established by the Borrower or any
of its Subsidiaries constitutes a Material Subsidiary, such Wholly-Owned
Subsidiary is so acquired, created or established in accordance with
Section 8.04;
     (h) Permitted Currency Agreements shall be permitted;
     (i) Permitted Commodities Agreements shall be permitted;
     (j) the Borrower and its Subsidiaries may effect Permitted Acquisitions in
accordance with the requirements of Section 8.01(i);
     (k) the Captive Insurance Subsidiary may invest in Permitted Captive
Insurance Investments;

-51-



--------------------------------------------------------------------------------



 



     (1) so long as (x) no Default or Event of Default then exists or would
result therefrom and (y) any such investment is permitted at such time under the
Senior Note Indenture, the Borrower and its Subsidiaries may make Joint Venture
Investments in Permitted Joint Ventures, provided that the aggregate amount of
all Joint Venture Investments at any one time outstanding shall not exceed
$50,000,000 less the Joint Venture Letter of Credit Outstandings at such time;
     (m) the Borrower may continue to own and hold Permitted Existing
Investments;
     (n) the Borrower may acquire and maintain investments in COLI Policies; and
     (o) the Borrower and its Subsidiaries may make additional advances,
investments and loans not otherwise permitted pursuant to this Section 8.05
(other than advances, investments or loans (1) in or to any Permitted Joint
Venture, (2) in or to the Captive Insurance Subsidiary or (3) of the type
constituting a Permitted Existing Investment), so long as (i) the aggregate
principal amount thereof at any time outstanding (determined without regard to
any write-downs or write-offs thereof) shall not exceed $7,500,000, and
(ii) each such advance, investment or loan is made by the Borrower or such
Subsidiary in or to a Person engaged in the type of business described in
Section 8.08.
          8.06 Dividends, etc. The Borrower will not, and will not permit any
Subsidiary to, declare or pay any dividends or return any capital to, its
stockholders or authorize or make any other distribution, payment or delivery of
property or cash to its stockholders as such, or redeem, retire, purchase or
otherwise acquire, directly or indirectly, for a consideration, any shares of
any class of its capital stock now or hereafter outstanding (or any warrants for
or options or stock appreciation rights in respect of any of such shares), or
set aside any funds for any of the foregoing purposes and the Borrower will not,
and will not permit any of its Subsidiaries to, purchase or otherwise acquire
for a consideration any shares of any class of the capital stock of the Borrower
or any other Subsidiary, as the case may be, now or hereafter outstanding (or
any warrants for or options or stock appreciation rights issued by such Person
in respect of any such shares) (all of the foregoing “Dividends”), except that:
     (a) any Subsidiary of the Borrower and any Permitted Joint Venture may pay
Dividends (x) to the Borrower or to any Wholly-Owned Subsidiary of the Borrower
or (y) to any other investor in such Subsidiary or Permitted Joint Venture to
the extent of such investor’s proportionate ownership interest in such
Subsidiary or Permitted Joint Venture;
     (b) so long as there shall exist no Default or Event of Default (both
before and after giving effect thereto), the Borrower may effect Common Stock
Repurchases in accordance with applicable law and so long as the Borrower
(x) promptly retires any such shares of Common Stock so repurchased or (y) holds
such shares as treasury stock;
     (c) the Borrower may pay cash Dividends in any fiscal quarter to the
holders of Common Stock if and only if (x) no Default or Event of Default then
exists or would result from the payment thereof and (y) the aggregate amount of
all cash Dividends proposed to be paid in any such fiscal quarter pursuant to
this clause (c), when added to

-52-



--------------------------------------------------------------------------------



 



the aggregate amount of all cash Dividends previously paid during the fiscal
quarter in which such cash Dividends are proposed to be paid and during the
immediately preceding three fiscal quarters, shall not exceed the greater of (1)
$15,000,000 or (2) 35% of the Consolidated Net Income of the Borrower for the
immediately preceding four fiscal quarters of the Borrower as determined from
the most recently delivered Section 7.01 Financial; and
     (d) so long as there shall exist no Default or Event of Default (both
before and after giving effect to the payment thereof), the Borrower may
repurchase or redeem stock appreciation rights issued by the Borrower to its
directors, employees and officers pursuant to the Stock Option Plans.
          8.07 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
transactions, whether or not in the ordinary course of business, with any
Affiliate other than on terms and conditions substantially as favorable (or more
favorable) to, the Borrower or such Subsidiary as would be obtainable by, the
Borrower or such Subsidiary at the time in a comparable arm’s-length transaction
with a Person other than an Affiliate, except the following shall not be
prohibited: (i) the Transaction, (ii) Dividends permitted by Section 8.06, (iii)
Intercompany Loans, (iv) each of the Borrower and any of its Wholly-Owned
Subsidiaries may, in the ordinary course of its business, transfer inventory to
or among each other, (v) each of the Borrower and any of its Subsidiaries may,
in the ordinary course of its business, charge each other for services provided
to the other. (vi) the Borrower may grant stock options, stock appreciation
rights, restricted stock awards and phantom stock awards to its and its
Subsidiaries’ directors in the ordinary course of business, and (vii) the
Borrower and its Subsidiaries may pay reasonable and customary fees to their
directors who are not also officers or employees of the Borrower or any of its
Subsidiaries.
          8.08 Changes in Business. The Borrower will not, and will not permit
any of its Subsidiaries to, engage (directly or indirectly) in any business
other than (i) the business in which it is engaged on the Restatement Effective
Date, (ii) reasonable extensions thereof and (iii) any other manufacturing
business, including, without limitation, the distribution and/or resale of
manufactured products and other reasonable extensions of the manufacturing
business.
          8.09 Consolidated Indebtedness to Consolidated EBITDA. The Borrower
will not permit the ratio of (i) Consolidated Indebtedness at any time to
(ii) Consolidated EBITDA for the Test Period then most recently ended, to be
greater than 3.0:1.0.
          8.10 Consolidated EBITDA to Consolidated Interest Expense. The
Borrower will not permit the ratio of (i) Consolidated EBITDA for any Test
Period to (ii) Consolidated Interest Expense for such Test Period to be less
than 3.0:1.0.
          8.11 Limitation on Voluntary Payments and Modifications of
Indebtedness: Modification of Certificate of Incorporation. The Borrower will
not, and will not permit any of its Subsidiaries to: (i) make (or give any
notice in respect of) any voluntary or optional payment or prepayment on or
redemption (including pursuant to any change of control provision) of or
acquisition for value of (including, without limitation, by way of depositing
with the trustee with respect thereto money or securities before due for the
purpose of paying when due), any Senior

- 53 -



--------------------------------------------------------------------------------



 



Notes or any Permitted Refinancing Debt, except that so long as no Default or
Event of Default then exists or would result therefrom (x) the Senior Notes may
be refinanced with the proceeds of Permitted Refinancing Debt and any Permitted
Refinancing Debt may be refinanced with the proceeds of Loans hereunder or any
other Permitted Refinancing Debt and (y) the Senior Notes may otherwise be
repurchased, redeemed or retired pursuant to a Permitted Senior Note Repurchase,
(ii) amend or modify, or permit the amendment or modification of, any provision
of the Senior Note Documents, any Permitted Refinancing Debt or any agreement
(including, without limitation, any purchase agreement, indenture, loan
agreement or security agreement) relating thereto, or (iii) amend, modify or
change any provision of its Certificate of Incorporation (including, without
limitation, by the filing or modification of any certificate of designation) or
By-Laws, except for such amendments to the Certificate of Incorporation or
By-Laws of the Borrower or any of its Subsidiaries which do not impose any
monetary liabilities on the Borrower or any of its Subsidiaries, as the case may
be, or grant any put or similar rights to any Person and do not otherwise
adversely affect any Bank in its capacity as such.
          8.12 Limitations on Issuance of Capital Stock. The Borrower will not
permit any of its Subsidiaries to directly or indirectly issue, sell, assign,
pledge or otherwise encumber or dispose of any shares of its capital stock or
other equity securities (or warrants, rights or options to acquire shares or
other equity securities) except (i) to qualify directors to the extent required
by applicable law, (ii) in connection with a Permitted Joint Venture to the
extent otherwise permitted by the terms of this Agreement or (iii) to the
Borrower or a Wholly-Owned Subsidiary of the Borrower.
          8.13 Limitation on Restrictions Affecting Subsidiaries. The Borrower
will not, and will not permit any Subsidiary to, directly, or indirectly, create
or otherwise cause or suffer to exist any encumbrance or restriction which
prohibits or limits the ability of the Borrower or any Subsidiary to (a) pay
dividends or make other distributions or pay any Indebtedness owed to the
Borrower or any of its Subsidiaries, (b) make loans or advances to the Borrower
or any Subsidiary thereof, (c) transfer any of its properties or assets to the
Borrower or any Subsidiary thereof or (d) create, incur, assume or suffer to
exist any lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired, other than encumbrances and restrictions arising under
(i) applicable law, (ii) this Agreement and the other Credit Documents, (iii) to
the extent restricting the disposition of any property serving as security
therefor, any agreement relating to Indebtedness permitted pursuant to Section
8.03(b) secured by Liens permitted pursuant to Section 8.02(g), (iv) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower or any of its Subsidiaries, (v) customary
restrictions on dispositions of real property interests found in reciprocal
easement agreements of the Borrower or any of its Subsidiaries, (vi) the Senior
Note Documents, or (vii) the documents or instruments governing the terms of any
Indebtedness of any Subsidiary outstanding pursuant to Section 8.03(g) to the
extent restricting the payment of dividends or other cash distributions by a
Subsidiary to the Borrower or any other Subsidiary of the Borrower.
          SECTION 9. Events of Default. Upon the occurrence of any of the
following specified events (each, an “Event of Default”):
          9.01 Payments. The Borrower shall (i) default in the payment when due
of any principal of the Loans or any Unpaid Drawing or (ii) default, and such
default shall continue for

-54-



--------------------------------------------------------------------------------



 



three or more Business Days, in the payment When due of any interest on the
Loans or Unpaid Drawings or any Fees or any other amounts owing hereunder or
under any other Credit Document; or
          9.02 Representations, etc. Any representation, warranty or statement
made by the Borrower herein or in any other Credit Document or in any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or
          9.03 Covenants. The Borrower shall (a) default in the due performance
or observance by it of any term, covenant or agreement contained in
Sections 7.01 (d)(x), 7.08, 7.13 or 8 (other than Sections 8.05 or 8.07), or
(b) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Section 9.01, 9.02 or clause (a) of
this Section 9.03) contained in this Agreement and such default shall continue
unremedied for a period of at least 30 days after notice to the defaulting party
by the Administrative Agent or any Bank; or
          9.04 Default Under Other Agreements. (a) The Borrower or any of its
Subsidiaries (collectively, the “Designated Parties”) shall (i) default in any
payment in respect of any Indebtedness (other than the Obligations) beyond the
period of grace, if any, provided by the instrument or agreement governing such
Indebtedness or (ii) default in the observance or performance of any agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due prior to its stated maturity; or (b) any such
Indebtedness (other than the Obligations) of any Designated Party shall be
declared to be due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment, prior to the stated maturity thereof,
provided that it shall not constitute an Event of Default pursuant to clause
(a) or (b) of this Section 9.04 unless the outstanding principal amount of any
one issue of such Indebtedness exceeds $5,000,000 or the aggregate amount of all
such Indebtedness referred to in clauses (a) and (b) above exceeds $15,000,000
at any one time; or
          9.05 Bankruptcy, etc. Any Designated Party shall commence a voluntary
case concerning itself under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”); or an involuntary case is commenced against any Designated
Party and the petition is not controverted within 1.0 Business Days, or is not
dismissed within 60 days, after commencement of the case; or a custodian (as
defined in the Bankruptcy Code) is appointed for, or takes charge of, all or
substantially all of the property of any Designated Party; or any Designated
Party commences any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
any Designated Party; or there is commenced against any Designated Party any
such proceeding which remains undismissed for a period of 60 days; or any
Designated Party is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or any Designated
Party suffers any appointment of any custodian or the like for it or any
substantial part of its property to continue undischarged or unstayed for a

-55-



--------------------------------------------------------------------------------



 



period of 60 days; or any Designated Party makes a general assignment for the
benefit of creditors; or any Designated Party admits in writing its inability to
pay its debts generally as they become due; or any corporate action is taken by
any Designated Party for the purpose of effecting any of the foregoing; or
          9.06 ERISA. (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof or a waiver of such standard
or extension of any amortization period is sought or granted under Section 412
of the Code, any Plan shall have had or is likely to have a trustee appointed to
administer such Plan, any Plan is, shall have been or is likely to be terminated
or to be the subject of termination proceedings under ERISA, any Plan shall have
an Unfunded Current Liability, a contribution required to be made to a Plan or a
Foreign Pension Plan has not been timely made, any Designated Party or any ERISA
Affiliate has incurred or is likely to incur a liability to or on account of a
Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204
or 4212 of ERISA or Section 401(a)(29), 4971 or 4975 of the Code, or any
Designated Party or any ERISA Affiliate has incurred or is likely to incur
liabilities pursuant to one or more employee welfare benefit plans (as defined
in Section 3(1) of ERISA) that provide benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or employee
pension benefit plans (as defined in Section 3(2) of ERISA); (b) there shall
result from any event or events described in clause (a) of this Section 9.06,
the imposition of a lien, the granting of a security interest, or a liability or
a material risk of incurring a liability; and (c) which lien, security interest
or liability referred to in clause (b) of this Section 9.06, in the opinion of
the Required Banks, could reasonably be expected to have a Material Adverse
Effect; or
          9.07 Judgments. One or more judgments or decrees shall be entered
against the Borrower and/or any of its Subsidiaries involving a liability (not
paid or fully covered by a reputable and solvent insurance company) of
$15,000,000 or more for all such judgments and decrees, and all such judgments
or decrees shall not have been vacated, discharged or stayed or bonded pending
appeal within 30 days from the entry thereof; or
          9.08 Change of Control. A Change of Control shall have occurred;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Banks, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent, any Syndication Agent or any Bank or the holder of any
Note to enforce its claims against the Borrower, except as otherwise
specifically provided for in this Agreement provided that, if an Event of
Default specified in Section 9.05 shall occur with respect to the Borrower, the
result which would occur upon the giving of written notice by the Administrative
Agent as specified in clauses (i) and (ii) below shall occur automatically
without the giving of any such notice): (i) declare the Total Commitment
terminated, whereupon the Commitment of each Bank shall forthwith terminate
immediately and any Facility Fees shall forthwith become due and payable without
any other notice of any kind; (ii) declare the principal of and any accrued
interest in respect of all Loans and all obligations owing hereunder (including
Unpaid Drawings) to be, whereupon the same shall become, forthwith, due and
payable without presentment; demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower; (iii) terminate any Letter of Credit
which may be terminated in accordance with its

-56-



--------------------------------------------------------------------------------



 



terms; (iv) apply any cash collateral in a Cash Collateral Account or otherwise,
as provided in Section 4.02 or otherwise in the Credit Documents; and (v) direct
the Borrower to pay (and the Borrower hereby agrees upon receipt of such notice,
or upon the occurrence of any Event of Default specified in Section 9.05, it
will pay) to the Administrative Agent at the Payment Office such additional
amounts of cash, to be held as security for the Borrower’s reimbursement
obligations in respect of Letters of Credit then outstanding equal to the
aggregate Stated Amount of all Letters of Credit then outstanding.
          SECTION 10. Definitions. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires.
Defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular:
          “Absolute Rate” shall mean an interest rate (rounded to the nearest
.0001) expressed as a decimal.
          “Absolute Rate Borrowing” shall mean a Competitive Bid Borrowing with
respect to which the Borrower has requested that the Banks offer to make
Competitive Bid Loans at Absolute Rates.
          “Act” shall have the meaning provided in Section 12.16.
          “Additional Bank” shall have the meaning provided in Section 1.16(b).
          “Additional Commitment” shall mean, for each Additional Bank, any
commitment provided by such Additional Bank pursuant to Section 1.16, in such
amount as agreed to by such Additional Bank in the respective Additional
Commitment Agreement; provided that on the Additional Commitment Date upon which
an Additional Commitment of any Additional Bank becomes effective, such
Additional Commitment of such Additional Bank shall (x) in the case of an
existing Bank be added to (and thereafter become a part of) the existing
Commitment of such existing Bank for all purposes of this Agreement as
contemplated by Section 1.16 and (y) in the case of a new Bank, be converted to
a Commitment and become a Commitment for all purposes of this Agreement as
contemplated by Section 1.16.
          “Additional Commitment Agreement” shall mean an Additional Commitment
Agreement substantially in the form of Exhibit E (appropriately completed).
          “Additional Commitment Banks” shall mean each Bank with an Additional
Commitment.
          “Additional Commitment Date” shall mean each date upon which an
Additional Commitment under an Additional Commitment Agreement becomes effective
as provided in Section 1.16.
          “Additional Indebtedness” shall have the meaning provided in
Section 8.03(o).
          “Administrative Agent” shall have the meaning provided in the first
paragraph of this Agreement and shall include any successor to the
Administrative Agent appointed pursuant to Section 11.09.

-57-



--------------------------------------------------------------------------------



 



          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in a form supplied by the Administrative Agent.
          “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling (including, but not limited to, all directors
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (i) to vote 5% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (ii) to direct or cause the direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or otherwise. For purposes of Section 8.07 of this
Agreement, so long as American Securities Corporation has any representatives on
the Board of Directors of the Borrower or any of its Subsidiaries, American
Securities Corporation shall be deemed to be an Affiliate of the Borrower to the
extent not otherwise meeting the criteria set forth above in the definition of
“Affiliate.”
          “Aggregate Outstandings’” shall have the meaning provided in
Section 4.02(A)(a).
          “Agreement” shall mean this Credit Agreement, as the same may be from
time to time modified, amended and/or supplemented.
          “Alternate Currency Sublimit” shall mean $200,000,000; provided that
if at any time the Total Commitment is increased pursuant to Section 1.16, then
the Alternate Currency Sublimit may be increased by an equivalent amount by
written notice thereof delivered by the Borrower to the Administrative Agent at
the time the Total Commitment is so increased.
          “Applicable Facility Fee Percentage” shall mean, at any time, the
margin set forth below opposite the ratio of (i) Consolidated Indebtedness as of
the last day of the most recent fiscal year or fiscal quarter in respect of
which the Banks shall have received Section 7.01 Financials to (ii) Consolidated
EBITDA for the Test Period ending on the last day of such fiscal year or fiscal
quarter (it being understood that each Applicable Facility Fee Percentage shall
be in effect from the date the respective Section 7.01 Financials are delivered
to the Banks until the date the next such Section 7.01 Financials arc delivered
to the Banks at which time the Applicable Facility Fee Percentage shall be reset
in accordance with the foregoing provisions of this definition):

              Applicable   Consolidated Indebtedness/   Facility Fee  
Consolidated EBITDA Ratio   Percentage  
Greater than 2.75: 1.00
    0.250 %
 
       
Greater than 2.50: 1.00 but less than or equal to 2.75:1.00
    0.200 %
 
       
Greater than 2.00: 1.00 but less than or equal to 2.50:1.00
    0.150 %

-58-



--------------------------------------------------------------------------------



 



              Applicable   Consolidated Indebtedness/   Facility Fee  
Consolidated EBITDA Ratio   Percentage  
Greater than 1.75:1.00 but less than or equal to 2.00:1.00
    0.125 %
 
       
Less than or equal to 1.75 to 1.00
    0.100 %

; provided that if any Section 7.01 Financials are not delivered when required
(the “Late Section 7.01 Financials”) and such Late Section 7.01 Financials
establish that the Applicable Facility Fee Percentage would have been increased
to an amount set forth in the table above on the date that such Late
Section 7.01 Financials were required to have been delivered (the “Required
Delivery Date”), then such increased Applicable Facility Fee Percentage shall be
deemed to be effective as of such Required Delivery Date, and in the event that
the Borrower shall have made any payment of Facility Fees during the period from
the Required Delivery Date to the actual date of delivery of such Late
Section 7.01 Financials based upon any such lower Applicable Facility Fee
Percentage, then the Borrower shall pay in the form of a supplemental Facility
Fee payment, an amount which equals the difference between the amount of
Facility Fees which would otherwise have been paid determined as if the Late
Section 7.01 Financials were delivered on the Required Delivery Date and the
amount of such Facility Fees so paid, which supplemental Facility Fee payment
shall be due and payable on the date of delivery of the Late Section 7.01
Financial; provided, further, notwithstanding the foregoing, the Applicable
Facility Fee Percentage as of the Restatement Effective Date shall be 0.10%.
          “Applicable Margin” shall mean, at any time, the margin set forth
below opposite the ratio of (i) Consolidated Indebtedness as of the last day of
the most recent fiscal year or fiscal quarter in respect of which the Banks
shall have received Section 7.01. Financials to (ii) Consolidated EBITDA for the
Test Period ending on the last day of such fiscal year or fiscal quarter (it
being understood that each Applicable Margin shall be in effect from the date
the respective Section 7.01 Financials are delivered to the Banks until the date
the next such Section 7.01 Financials are delivered to the Banks at which time
the Applicable Margin shall be reset in accordance with the foregoing provisions
of this definition):

          Consolidated Indebtedness/   Applicable   Consolidated EBITDA   Margin
 
Greater than 2.75:1.00
    1.000 %
 
       
Greater than 2.50:1.00 but less than or equal to 2.75:1.00
    0.800 %
 
       
Greater than 2.00:1.00 but less than or equal to 2.50:1.00
    0.600 %
 
       
Greater than 1.75:1.00
       

-59-



--------------------------------------------------------------------------------



 



          Consolidated Indebtedness/   Applicable   Consolidated EBITDA   Margin
 
but less than or equal to 2.00:1.00
    0.500 %
Less than or equal to 1 .75 to 1.00
    0.450 %

; provided that if any Section 7.01 Financials are not delivered when required
and such Late Section 7.01 Financials establish that the Applicable Margin would
have been increased to an amount set forth in the table above on the Required
Delivery Date, then such increased Applicable Margin shall be deemed to be
effective as of such Required Delivery Date, and in the event that the Borrower
shall have made any interest payment during the period from the Required
Delivery Date to the actual date of delivery of such Late Section 7.01
Financials based upon any such lower Applicable Margin, then the Borrower shall
pay in the form of a supplemental interest payment, an amount which equals the
difference between the amount of interest which would otherwise have been paid
determined as if the Late Section 7.01 Financials were delivered on the Required
Delivery Date and the amount of such interest so paid, which supplemental
interest payment shall be due and payable on the date of delivery of the Late
Section 7.01 Financials; provided, further, notwithstanding the foregoing, the
Applicable Margin as of the Restatement Effective Date shall be 0.45%.
          “Approved Alternate Currency” shall mean Canadian Dollars, British
Pounds Sterling, Euros, Swiss Francs, Danish Krone and Japanese Yen, and, with
respect to any Trade Letter of Credit, any other currency other than Dollars
which is approved by the Letter of Credit Issuer in respect of such Trade Letter
of Credit and the Administrative Agent prior to the issuance of such Trade
Letter of Credit.
          “Approved Bank” shall have the meaning set forth in the definition of
Cash Equivalents.
          “Approved Currency” shall mean each of Dollars and each Primary
Alternate Currency.
          “Approved Fund” shall have the meaning provided in Section 12.04.
          “Asset Sale” shall mean any sale, transfer or other disposition by the
Borrower or any of its Subsidiaries to any Person other than the Borrower or any
Wholly-Owned Subsidiary of the Borrower of any asset (including, without
limitation, any capital stock or other securities of another Person, but
excluding any sale, transfer or other disposition by the Borrower or any of its
Subsidiaries of its capital stock or any other securities issued by it) of the
Borrower or such Subsidiary (other than (w) Joint Venture Investments made
pursuant to Section 8.05(1), (x) sales of investments held pursuant to
Section 8.05(a), (c), (d), (f), (h), (i), (k), or (n), (y) any sale, transfer or
disposition of inventory and/or excess, worn, outmoded or obsolete equipment in
the ordinary course of business of the Borrower or such Subsidiary and (z) any
other sale, transfer or disposition of assets generating Net Cash Proceeds from
such transaction in an amount which, when added to the Net Cash Proceeds of all
other Asset Sales consummated pursuant to this clause (z), does not exceed
$2,500,000).

-60-



--------------------------------------------------------------------------------



 



          “Assignment and Assumption” shall mean an assignment and assumption
entered into by a Bank and an assignee (with the consent of any party whose
consent is required by Section 12.04), and accepted by the Administrative Agent,
in the form of Exhibit H or any other form approved by the Administrative Agent.
          “Associated Cost Rate” shall mean, with respect to each Interest
Period for Loans denominated in Pounds Sterling, the costs (expressed as a
percentage rounded up to the nearest four decimal places and as determined on
the first day of such Interest Period and any three month anniversary thereof by
the Administrative Agent) of compliance with then existing requirements of the
Bank of England in respect of Loans denominated in Pounds Sterling.
          “Authorized Officer” shall mean, with respect to any Person, the
Chairman of the Board, the President, the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer, any executive vice president,
any senior vice president, any group vice president, any vice president,
treasurer or secretary of such Person.
          “Bank” shall have the meaning provided in the first paragraph of this
Agreement, and shall include any Person which becomes a Bank party to this
Agreement in accordance with Section 12.04(b).
          “Bank Default” shall mean (i) the refusal (which has not been
retracted) of a Bank to make available its portion of any Borrowing or to fund
its portion of any unreimbursed payment under Section 2.02(c) or (ii) a Bank
having notified the Administrative Agent and/or the Borrower that it does not
intend to comply with the obligations under Section 1.01 or under
Section 2.02(c), in the case of either clause (i) or (ii) above as a result of
the appointment of a receiver or conservator with respect to such Bank at the
direction or request of any regulatory agency or authority.
          “Bankruptcy Code” shall have the meaning provided in Section 9.05.
          “Base Rate” shall mean the higher of (i) the Federal Funds Rate plus
1/2 of 1% and (ii) the Prime Lending Rate.
          “Base Rate Loan’” shall mean each Revolving Loan bearing interest at
the rates provided in Section 1.09(a).
          “Bidder Bank” shall mean each Bank that has notified in writing (and
has not withdrawn such notice) the Administrative Agent that it desires to
participate generally in the bidding arrangements relating to Competitive Bid
Borrowings.
          “Borrower” shall have the meaning provided in the first paragraph of
the Agreement.
          “Borrowing” shall mean (i) the incurrence of one Type of Revolving
Loan by the Borrower from all of the Banks on a pro rata basis on a given date
(or resulting from conversions on a given date), having in the case of
Eurodollar Loans the same Interest Period, provided that Base Rate Loans
incurred pursuant to Section l.11(b) shall be considered part of any related
Borrowing of Eurodollar Loans or (ii) a Competitive Bid Borrowing.

-61-



--------------------------------------------------------------------------------



 



          “Business Day” shall mean (i) for all purposes other than as covered
by clause (ii) below, any day excluding Saturday, Sunday and any day which shall
be in the City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close and
(ii) with respect to all notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank Eurodollar market.
          “Capital Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities, including
Capitalized Lease Obligations but, in any event, excluding interest capitalized
in accordance with GAAP), by the Borrower and its Subsidiaries during that
period that, in conformity with GAAP, are or are required to be included in the
property, plant or equipment reflected in the consolidated balance sheet of the
Borrower and its Subsidiaries.
          “Capital Lease,” as applied to any Person, shall mean any lease of any
property (whether real, personal or mixed) by such Person as lessee which, in
conformity with GAAP, is accounted for as a capital lease on the consolidated
balance sheet of such Person.
          “Capitalized Lease Obligations” shall mean all obligations under
Capital Leases of the Borrower and its Subsidiaries in each case taken at the
amount thereof accounted for as liabilities in accordance with GAAP.
          “Captive Insurance Subsidiary” shall mean AMETEK (Bermuda) Ltd., a
corporation organized and existing under the laws of Bermuda.
          “Cash Collateral Account” shall have the meaning provided in
Section 4.02(A)(a).
          “Cash Equivalents” shall mean (i) securities issued or directly and
fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than five years from the date of acquisition, (ii) Dollar denominated time
deposits, certificates of deposit and bankers acceptances of (x) any Bank that
is a commercial bank having capital and surplus in excess of $500,000,000 or
(y) any bank whose short-term commercial paper rating from S&P is at least A-l
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such Bank or bank, an “Approved Bank”), in each case with
maturities of not more than six months from the date of acquisition,
(iii) commercial paper issued by any Approved Bank or by the parent company of
any Approved Bank and commercial paper issued by, or guaranteed by, any
industrial or financial company with a short-term commercial paper rating of at
least A-l or the equivalent thereof by S&P or at least P-1 or the equivalent
thereof by Moody’s, or guaranteed by any industrial company with a long term
unsecured debt rating of at least A or A2, or the equivalent of each thereof,
from S&P or Moody’s, as the case may be, and in each case maturing within one
year after the date of acquisition, (iv) any fund or funds investing solely in
investments of the type described in clauses (i) through (iii) above, (v) shares
of money market or mutual or similar funds having assets in excess of
$100,000,000 investing solely in debt securities with maturities of less than
one year and (vi) debt securities with a rating of at least A or A2, or the
equivalent of each

-62-



--------------------------------------------------------------------------------



 



thereof, from S&P or Moody’s, as the case may be, of public companies which
(x) are freely tradeable without restriction on a stock exchange or through a
nationally recognized automated quotation system, (y) are purchased and held as
current assets and not for investment and (z) have a maturity of not more than
five years from the issuance thereof.
          “Cash Proceeds” shall mean, with respect to any sale, lease, transfer
or other disposition of assets, the aggregate cash payments in connection
therewith (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection therewith, other than the portion of such
deferred payment constituting interest, and including any amounts received under
any noncompete or similar agreement or as disbursement or withdrawals from any
escrow or similar account established in connection with any such sale, lease,
transfer or other disposition, but, in each such case, only as and when so
received).
          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended from time to time, 42 U.S.C.
§9601 etseq.
          “Change in Law” shall mean (a) the adoption of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Bank (or,
for purposes of Section 1.11, by any lending office of such Bank or by such
Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.
          “Change of Control” shall mean (i) any “change of control” or similar
event shall occur under any Senior Note Document or any other agreements
governing or evidencing Indebtedness of the Borrower or any of its Subsidiaries
(including, without limitation, Permitted Refinancing Debt, if any), (ii) any
Person or group (as such term is defined in Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall have
acquired, directly or indirectly, beneficial ownership (as such term is defined
in Rule 13d-3 promulgated under the Exchange Act) of 35% or more of the
outstanding Voting Stock of the Borrower or (iii) occupation of a majority of
the seats (other than vacant seats) of the Board of Directors of the Borrower by
Persons who arc neither (i) nominated by the Board of Directors of the Borrower
nor (ii) appointed by directors so nominated.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
          “COLI Policy” shall mean a corporate owned life insurance policy held
by the Borrower with respect to certain of its employees.
          “Collective Bargaining Agreements” shall mean all collective
bargaining agreements or any other similar agreement or arrangements covering
the employees of the Borrower or any of its Subsidiaries and any amendments
thereto.

-63-



--------------------------------------------------------------------------------



 



          “Commitment” shall mean, with respect to each Bank, the amount set
forth opposite such Bank’s name in Schedule I hereto directly below the column
entitled “Commitment,” as the same may be (x) reduced from time to time pursuant
to Section 3.02, 3.03 and/or 9, (y) increased from time to time pursuant to
Section 1.16 or (z) adjusted from time to time as a result of assignments to or
from such Bank pursuant to Section 12.04.
          “Commodities Agreement” shall mean any forward contract, futures
contract, commodity price swap, option contract or similar agreement or
arrangement, in each case intended to protect the Persons entering into same
from fluctuations in the price of, or shortage of supply of, products or other
materials utilized in the businesses permitted by Section 8.08.
          “Common Stock” shall mean the Common Stock, par value $.01 per share,
of the Borrower.
          “Common Stock Repurchase” shall mean, collectively, the repurchase of
Common Stock by the Borrower pursuant to open market and/or privately negotiated
purchases and/or cash tender offer in accordance with the provisions of
Section 8.06(b).
          “Competitive Bid Borrowing” shall mean a Borrowing of Competitive Bid
Loans pursuant to Section 1.04.
          “Competitive Bid Loan” shall have the meaning provided in
Section 1.01(b).
          “Consolidated Cash Interest Expense’’ shall mean, for any period,
Consolidated Interest Expense for such period but only to the extent such
Consolidated Interest Expense is payable in cash for such period.
          “Consolidated EBIT” shall mean, for any period, the sum of, without
duplication, the amounts for such period of (i) the Consolidated Net Income of
the Borrower and its Subsidiaries, (ii) provisions for taxes based on income,
(iii) Consolidated Interest Expense, and (iv) the amount of any increase in the
Borrower’s LIFO reserve (exclusive of any portion thereof attributable to sales
of assets) during such period (and minus any decrease in the Borrower’s LIFO
reserve (exclusive of any portion thereof attributable to sales of assets)
during such period), without giving effect to the amount for such period of
gains or losses on sales of assets (excluding sales in the ordinary course of
business other than sales of equipment) and other extraordinary or nonrecurring
gains or losses, in each case, to the extent included in determining
Consolidated Net Income for such period, all as determined on a consolidated
basis for the Borrower and its Subsidiaries.
          “Consolidated EBITDA” shall mean, for any period, the sum (without
duplication) of the amounts for such period of (i) Consolidated EBIT,
(ii) depreciation expense, (iii) amortization expense and (iv) other non-cash
charges (excluding any non-cash charges recorded in connection with any
restructuring of the Borrower or any of its Subsidiaries), in the case of each
of clauses (ii)-(iv) above to the extent deducted in determining Consolidated
EBIT for such period, all as determined on a consolidated basis for the Borrower
and its Subsidiaries; it being understood and agreed that in determining the
ratio of Consolidated Indebtedness to Consolidated EBITDA, Consolidated EBITDA
for any period shall be calculated on a pro forma basis (such pro forma
calculations to be made in accordance with GAAP and in a manner

-64-



--------------------------------------------------------------------------------



 



satisfactory to the Administrative Agent) to give effect to any Person or assets
acquired during such period pursuant to a Permitted Acquisition, as if same had
been consummated on the first day of such period and so long as such Person or
assets were not subsequently sold or otherwise disposed of by the Borrower or
any of its Subsidiaries during such period.
          “Consolidated Indebtedness” shall mean all Indebtedness of the
Borrower and its Subsidiaries required to be accounted for as debt in accordance
with GAAP, determined on a consolidated basis, other than Indebtedness evidenced
by Intercompany Notes; provided that the aggregate principal or invested amount
outstanding under the Permitted Receivables Securitization Program from time to
time shall constitute Consolidated Indebtedness for all purposes of this
Agreement.
          “Consolidated Interest Expense” shall mean, for any period, total
interest expense (including that attributable to Capital Leases in accordance
with GAAP) of the Borrower and its Subsidiaries determined on a consolidated
basis with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries, including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs (i.e., costs minus benefits) under Interest
Rate Protection Agreements, but excluding, however, amortization of deferred
financing costs to the extent included in total interest expense, all as
determined on a consolidated basis, in each case net of the total interest
income (excluding non-cash interest income on investments issued with original
issue discount) of the Borrower and its Subsidiaries for such period, determined
on a consolidated basis.
          “Consolidated Net Income” shall mean, for any period, net after tax
income (or loss) of the Borrower and its Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP.
          “Consolidated Net Worth” shall mean, as at any date of determination,
the stockholders’ equity of the Borrower (after deducting treasury stock) as
determined in accordance with GAAP and as would be reflected on a consolidated
balance sheet of the Borrower prepared as of such date.
          “Contingent Obligations” shall mean as to any Person (i) any
obligation of such Person guaranteeing or intended to guarantee any
Indebtedness, leases, dividends or other obligations (“primary obligations”) of
any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (a) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (b) to advance or
supply funds (x) for the purchase or payment of any such primary obligation or
(y) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (d) otherwise to assure or hold
harmless the owner of such primary obligation against loss in respect thereof
and (ii) any Interest Rate Protection Agreement, Currency Agreement and
Commodities Agreement; provided, however, that the term Contingent Obligation
shall not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount

-65-



--------------------------------------------------------------------------------



 



equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.
          “Credit Documents” shall mean this Agreement and the Notes.
          “Credit Event” shall mean the making of a Loan or the issuance of a
Letter of Credit.
          “Currency Agreement” shall mean any foreign exchange contract,
currency swap agreement, futures contract, option contract, synthetic cap or
other similar agreement designed to protect the Persons entering into same
against fluctuations in currency values.
          “Default” shall mean any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default.
          “Designated Parties” shall have the meaning provided in Section 9.04.
          “Dividends” shall have the meaning provided in Section 8.06.
          “Dollars” and the sign “$” shall mean feely transferable lawful money
of the United States of America.
          “Domestic Subsidiary” shall mean each Subsidiary of the Borrower
incorporated or organized in the United States or any state or territory thereof
(other than AMETEK (FSC) Inc.).
          “Employee Benefit Plans” shall mean all Plans of the Borrower or any
of its Subsidiaries, and for each such Plan (x) that is a “single-employer plan”
(as defined in Section 4001(a)(15) of ERISA) the most recently completed
actuarial valuation prepared therefor by such Plan’s regular enrolled actuary
and the Schedule B, “Actuarial Information” to the IRS Form 5500 (Annual Report)
most recently filed with the Internal Revenue Service and (y) that is a
“multiemployer plan” (as defined in Section 4001(a)(3) of ERISA), each of the
documents referred to in clause (x) either in the possession of the Borrower or
available on request from the sponsor or trustees of such Plan, together with
any agreements referred to in Section 5.01(i)(a) of the Original Credit
Agreement, and any amendments thereto.
          “Employment Agreements” shall mean all material employment agreements
entered into by the Borrower or any of its Subsidiaries with its employees and
any amendments thereto.
          “Environmental Claims” shall mean any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to

-66-



--------------------------------------------------------------------------------



 



any applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials arising from alleged injury
or threat of injury to health, safety or the environment.
          “Environmental Law” shall mean any applicable Federal, state, foreign
or local statute, law, rule, regulation, ordinance, code, guideline, written
policy and rule of common law now or hereafter in effect and in each case as
amended, and any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent decree or judgment, relating to
the environment, health, safety or Hazardous Materials, including, without
limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, as amended,
33 U.S.C. §1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 7401 et
seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act,
42 U.S.C. §3808 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et
seq.; the Emergency Planning and the Community Right-to-Know Act of 1986,42
U.S.C. § 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. §
1801 et seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.;
and any applicable state and local or foreign counterparts or equivalents.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder Section references to ERISA are to ERISA, as in effect at the
date of this Agreement and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.
          “ERISA Affiliate” shall mean each person (as defined in Section 3(9)
of ERISA) which together with the Borrower or any Subsidiary of the Borrower
would be deemed to be a “single employer” within the meaning of Section 414(b),
(c), (m) or (o) of the Code.
          “Euribor” shall mean, for each Interest Period applicable to any Loan
denominated in Euros, the rate per annum that appears on Reuters Page EURIBOR-01
(or any successor page) at approximately 10:00 A.M. (London time) on the date
which is two Business Days prior to the commencement of such Interest Period or
(ii) if such rate is not shown on Reuters Page EURIBOR-01 (or any successor
page), the average offered quotation to four prime banks in the Euro-zone
interbank market by JPMorgan Chase for Euro deposits of amounts comparable to
the principal amount of Loans denominated in Euros to be as part of such
Borrowing with maturities comparable to the Interest Period to be applicable to
such Loan (rounded upward to the next whole multiple of 1/16 of 1%), determined
as of 10:00 A.M. (London time) on the date which is two Business Days prior to
the commencement of such Interest Period.
          “Euro” shall mean the single currency of participating member states
of the European Union.
          “Eurodollar Loans” shall mean each Revolving Loan bearing interest at
the rates provided in Section 1.09(b).
          “Event of Default” shall have the meaning provided in Section 9.

-67-



--------------------------------------------------------------------------------



 



          “Existing Bank” shall mean each “Bank’’ under and as defined in the
Existing Credit Agreement.
          “Existing Credit Agreement’’ shall have the meaning provided in the
recitals of this Agreement.
          “Existing Letters of Credit” shall have the meaning provided in
Section 2.01(a).
          “Facility Fee” shall have the meaning provided in Section 3.01 (a).
          “Federal Funds Rate” shall mean for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
          “Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 3.01.
          “Final Maturity Date” shall mean June 17, 2010.
          “Foreign Bank” shall mean, as to the Borrower, any Bank that is
organized under the laws of a jurisdiction other than that in which the Borrower
is located. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
          “Foreign Pension Plan” means any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States of America by the Borrower or any one or
more of its Subsidiaries primarily for the benefit of employees of the Borrower
or any such Subsidiary residing outside the United States of America, which
plan, fund or other similar program provides, or results in, retirement income,
a deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.
          “Foreign Subsidiaries” shall mean each Subsidiary of the Borrower
which, is not a Domestic Subsidiary.
          “GAAP” shall mean generally accepted accounting principles in the
United States of America as in effect on the date of this Agreement; it being
understood and agreed that determinations in accordance with GAAP for purposes
of Section 8, including defined terms as used therein, are subject (to the
extent provided therein) to Section 12.07(a).
          “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising

-68-



--------------------------------------------------------------------------------



 



executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
          “Hazardous Materials” means (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is friable, urea formaldehyde
foam insulation, transformers or other equipment that contained or contains,
electric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous waste,” “restricted hazardous waste,” “toxic substances,’”
“toxic pollutants,” “contaminants,” or “pollutants,” or words of similar import,
under any applicable Environmental Law; and (c) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
Environmental Law.
          “Indebtedness” of any Person shall mean, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) the deferred purchase price
of assets or services payable to sellers thereof or any of such seller’s
assignees which in accordance with GAAP would be shown on the liability side of
the balance sheet of such Person, (iii) the Stated Amount of all letters of
credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder, (iv) all Indebtedness of a second Person secured by any
Lien on any property owned by such first Person, whether or not such
indebtedness has been assumed, (v) all Capitalized Lease Obligations of such
Person, (vi) all obligations of such Person to pay a specified purchase price
for goods or services whether or not delivered or accepted, i.e., take-or-pay
and similar obligations, and (vii) all Contingent Obligations of such Person,
provided that Indebtedness shall not include trade payables and accrued
expenses, in each case arising in the ordinary course of business.
          “Insurance Proceeds” shall mean, with respect to any Recovery Event,
the aggregate cash payments received by the Borrower or any of its Subsidiaries
in respect of such Recovery Event (including any cash payments received in
respect of any condemnation award or the exercise of any power of eminent
domain).
          “Intercompany Loan” shall have the meaning provided in Section
8.05(f).
          “Intercompany Notes” shall mean promissory notes, in the form of
Exhibit F hereto, evidencing Intercompany Loans.
          “Interest Period” shall mean (x) with respect to any Eurodollar Loan,
the interest period applicable thereto, as determined pursuant to Section 1.10
and (y) with respect to any Competitive Bid Loan, the period beginning on the
date of incurrence thereof and ending on the stated maturity thereof.
          “Interest Rate Basis” shall mean the respective LIBOR and/or such
other basis for determining an interest rate as the Borrower and the
Administrative Agent may agree upon from time to time.
          “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, any interest rate cap agreement, any interest rate collar agreement
or any other

-69-



--------------------------------------------------------------------------------



 



similar agreement or arrangement designed to hedge the risks for a Person with
respect to, or otherwise manage, interest rates.
          “Joint Venture Investments” shall mean any investment, capital
contribution, advance, loan, or guaranty, or any other investment by the
Borrower or any of its Subsidiaries in a joint venture related to any business
permitted by Section 8.08.
          “Joint Venture Letter of Credit Outstandings” shall mean at any time
the aggregate amount of Letter of Credit Outstandings at such time in respect of
Letters of Credit issued on behalf of any Permitted Joint Venture.
          “JPMorgan Chase” shall have the meaning provided in the first
paragraph of this Agreement.
          “Late Section 7.01 Financials” shall have the meaning provided in the
definition of Applicable Facility Fee Percentage set forth in this Section 10.
          “L/C Facing Fee” shall have the meaning provided in Section 3.01(c).
          “L/C Fee” shall have the meaning provided in Section 3.01(b).
          “Leasehold” of any Person means all of the right, title and interest
of such Person as lessee or licensee in to and under leases or licenses of land,
improvements and/or fixtures.
          “Letter of Credit” shall have the meaning provided in Section 2.01(a).
          “Letter of Credit Issuer” shall mean (x) JPMorgan Chase, (y) PNC Bank
National Association and (z) with the consent of the Administrative Agent and
the Borrower, any other Bank, to the extent such Bank agrees, in its sole
discretion, to become a Letter of Credit Issuer for the purpose of issuing
Letters of Credit pursuant to Section 2.
          “Letter of Credit Outstandings” shall mean, at any time, the sum of,
without duplication, (i) the aggregate Stated Amount of all outstanding Letters
of Credit and (ii) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit; provided, however, that for purposes of Sections 1.01,
2.01(b)(i) and 4.02(A)(a), and the definitions of “Joint Venture Letter of
Credit Outstandings” and “Total Unutilized Commitment,” in determining the
Letter of Credit Outstandings, the Stated Amount of any outstanding Trade Letter
of Credit denominated in an Approved Alternate Currency shall be deemed to be an
amount equal to 120% of the maximum available amount to be drawn under such
Trade Letter of Credit (regardless of whether any conditions for drawing could
then be met).
          “Letter of Credit Request” shall have the meaning provided in
Section 2.03(a).
          “LIBOR” shall mean (i) with respect to any Borrowing of Revolving
Loans of an Approved Currency, the relevant interest rate, i.e., Euribor,
Sterling LIBOR or US LIBOR, (ii) with respect to any Competitive Bid Loans of an
Approved Alternate Currency, such rate per annum as may be agreed upon by the
respective Borrower and the Bidder Bank, and (iii) with respect to a Competitive
Bid Loan that is a Spread Borrowing priced by reference to any LIBOR,

-70-



--------------------------------------------------------------------------------



 



the arithmetic average (rounded to the nearest 1/100 of 1%) of the offered rates
for deposits in Dollars for the applicable Interest Period (or the period
closest to such applicable Interest Period) which appear on Dow Jones Telerate
Screen 3740 or 3750) with maturities comparable to the Interest Period to be
applicable to such Competitive Bid Loan, determined as of 10:00 A.M. (London
time) on the date which is two Business Days prior to the commencement of such
Interest Period.
          “Lien” shall mean any mortgage, pledge, security interest,
encumbrance, lien or charge of any kind (including any conditional sale or other
title retention agreement, any financing or similar statement or notice filed
under the UCC or any similar recording or notice statute or any lease in the
nature thereof).
          “Loan” shall mean each Revolving Loan and each Competitive Bid Loan.
          “Management Agreements” shall mean all material agreements (or the
forms thereof) with members of, or with respect to the management of the
Borrower or any of its Subsidiaries and any amendments thereto.
          “Margin Stock” shall have the meaning provided in Regulation U.
          “Material Adverse Effect” shall mean a material adverse effect on the
business, operations, properties, assets, liabilities or condition (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole.
          “Material Subsidiary” shall mean any Domestic Subsidiary having gross
assets with a fair market value (reasonably determined by senior management of
the Borrower in good faith) of at least $3,000,000 and/or Consolidated EBITDA
for the last four fiscal quarters of at least $750,000 (for purposes of this
definition Consolidated EBITDA shall be calculated for such Subsidiary on a
stand-alone basis notwithstanding anything to the contrary contained in the
definition thereof or in any other definition used in the calculation thereof);
provided, however, that in any event the term Material Subsidiary shall include
any Domestic Subsidiary which constitutes a “Significant Subsidiary” under, and
as defined in, the Senior Note Indenture regardless of whether the above
conditions are satisfied.
          “Minimum Assignment Amount” shall mean, with respect to any assignment
by any Bank of its Loans or Commitment hereunder, an amount equal to $5,000,000.
          “Minimum Borrowing Amount” shall mean (i) in the case of Revolving
Loans maintained as (x) Base Rate Loans, $1,000,000 and (y) Eurodollar Loans,
$5,000,000 and (ii) in the case of Competitive Bid Loans denominated in
(x) Dollars, $10,000,000 and (y) Approved Alternate Currencies, the foreign
currency equivalent of $2,000,000 as determined in accordance with Section
12.07(d).
          “Moody’s” shall mean Moody’s Investors Services, Inc.
          “Multiemployer Plan” shall have the meaning provided in
Section 6.12(a).

-71-



--------------------------------------------------------------------------------



 



          “Net Cash Proceeds” shall mean, with respect to any Asset Sale, the
Cash Proceeds resulting therefrom net of (a) cash expenses of sale (including,
without limitation, payment of principal, premium and interest on Indebtedness
and other liabilities other than the Loans) and (b) taxes paid or payable as a
result thereof over and above the taxes which would otherwise have been payable
in the absence of such Asset Sale.
          “Net Equity Issuance Proceeds” shall mean the cash proceeds (net of
underwriting discounts and commissions and other reasonable costs associated
therewith) received from the sale of equity.
          “Net Insurance Proceeds” shall mean the Insurance Proceeds received by
the Borrower and/or its Subsidiaries with respect to any Recovery Event net of
reasonable costs and expenses associated therewith (including payment of
principal, premium and interest of Indebtedness other than the Loans, required
to be, and which is, repaid under the terms thereof as a result of such Recovery
Event).
          “Note” shall have the meaning provided in Section 1.06(a).
          “Notice of Borrowing” shall have the meaning provided in
Section 1.03(a).
          “Notice of Competitive Bid Borrowing” shall have the meaning provided
in Section 1.04(a).
          “Notice of Conversion” shall have the meaning provided in
Section 1.07.
          “Notice Office” shall mean the office of the Administrative Agent at
270 Park Avenue, New York, New York 10017, or such other office as the
Administrative Agent may designate in writing to the Borrower and the Banks from
time to time.
          “Notice of Prepayment” shall have the meaning set forth, in
Section 4.01.
          “Obligations"' shall mean all amounts, direct or indirect, contingent
or absolute, of every type or description, and at any time existing, owing to
the Administrative Agent, any Syndication Agent or any Bank pursuant to the
terms of this Agreement or any other Credit Document.
          “Participant” shall have the meaning provided in Section 12.04.
          “Participating Bank” shall have the meaning set forth in Section 2.02.
          “Payment Office” shall mean the office of the Administrative Agent at
270 Park Avenue, New York, New York 10017, or such other office as the
Administrative Agent may designate in writing to the Borrower and the Banks from
time to time.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.
          

-72-



--------------------------------------------------------------------------------



 



          “Pension Plan Refund” shall mean any cash payments (net of reasonable
costs associated therewith, including income, excise and other taxes payable
thereon) received by the Borrower and/or any of its Subsidiaries from any return
of any surplus assets from any single Plan (other than any such refund the cash
payment received with respect to which, when added to the cash payments received
from all other such refunds from any such Plan in the same fiscal year as such
refund, does not exceed $400,000).
          “Percentage” shall mean at any time for each Bank, the percentage
obtained by dividing such Bank’s Commitment by the Total Commitment, provided
that if the Total Commitment has been terminated, the Percentage of each Bank
shall be determined by dividing such Bank’s Commitment immediately prior to such
termination by the Total Commitment immediately prior to such termination.
          “Permitted Acquisition” shall have the meaning set forth in
Section 8.01 (i).
          “Permitted Acquisition Amount” shall mean, with respect to any
Permitted Acquisition, the aggregate amount paid (including for this purpose all
cash consideration paid and the face amount of all Indebtedness incurred in
connection with such Permitted Acquisition, and all cash paid in respect of any
Permitted Earn-Out Debt incurred in connection with such Permitted Acquisition,
but excluding the fair market value of any Common Stock, if any, issued as
consideration in connection with such Permitted Acquisition) in connection with
such Permitted Acquisition.
          “Permitted Captive Insurance Investments’’’ shall mean any investments
currently held by the Captive Insurance Subsidiary and any other investment made
by the Captive Insurance Subsidiary in compliance with the applicable laws and
regulations governing the Captive Insurance Subsidiary in its capacity as a
captive insurance entity.
          “Permitted Commodities Agreement” shall mean any Commodities Agreement
entered into in the ordinary course of business by the Borrower and/or any of
its Subsidiaries and not for speculative purposes, to the extent consistent with
the practices of the Borrower and its Subsidiaries prior to the Restatement
Effective Date.
          “Permitted Currency Agreement” shall mean any Currency Agreement
entered into in the ordinary course of business by the Borrower or any
Subsidiary of the Borrower and not for speculative purposes, to the extent
consistent with the practices of the Borrower and its Subsidiaries prior to the
Restatement Effective Date.
          “Permitted Earn-Out Debt” shall mean Indebtedness of the Borrower or
any of its Subsidiaries incurred in connection with a Permitted Acquisition and
in accordance with Section 8.01 (i), which Indebtedness is not secured by any
assets of the Borrower or any of its Subsidiaries (including, without
limitation, the assets so acquired) and is only payable by the Borrower and its
Subsidiaries in the event certain future performance goals are achieved with
respect to the assets acquired; provided, that, such Indebtedness shall only
constitute Permitted Earn-Out Debt to the extent the terms of such Indebtedness
expressly limit the maximum potential liability of the Borrower and its
Subsidiaries with respect thereto and all such other terms shall be in form and
substance reasonably satisfactory to the Administrative Agent.

-73-



--------------------------------------------------------------------------------



 



          “Permitted Existing Indebtedness” shall have the meaning provided in
Section 6.18.
          “Permitted Existing Indebtedness Agreements” shall mean all agreements
evidencing or relating to the Permitted Existing Indebtedness and any amendments
thereto.
          “Permitted Existing Investments” shall mean the investments held by
the Borrower and its Subsidiaries as of the Restatement Effective Date and
listed on Schedule IX hereto, but only to the respective date, if any, set forth
on such Schedule IX for the liquidation of any such Permitted Existing
Investment.
          “Permitted Foreign Investments” shall mean, with respect to any
Foreign Subsidiary, (i) government obligations of the country of such Foreign
Subsidiary’s organization, in each case with maturities of not greater than one
year and (ii) investments by such Foreign Subsidiary in banks or other financial
institutions that are not otherwise provided for in the definition of Cash
Equivalents to the extent necessitated by commercial trade requirements or due
to a lack of approved bank investment alternatives as individually approved, by
a Senior Financial Officer of the Borrower, in each case, with maturities of
less than six months.
          “Permitted Interest Rate Protection Agreements” shall, mean any
Interest Rate Protection Agreement entered into in the ordinary course of
business by the Borrower or any Subsidiary of the Borrower and not for
speculative purposes with respect to Indebtedness permitted under Sections
8.03(a), (h), (i) or (o) to the extent consistent with the practices of the
Borrower and its Subsidiaries prior to the Restatement Effective Date.
          “Permitted Joint Venture” shall mean any Person engaged in business of
the type described in Section 8.08 of which the Borrower shall own, directly or
indirectly, 50% or more, but less than 100%, of the equity and voting interests
and another Person (or group of Persons which acts together in relation to such
Permitted Joint Venture) owns the remaining equity and voting interests.
          “Permitted Liens” shall have the meaning provided in Section 8.02(d).
          “Permitted Line of Business Sale” shall have the meaning provided in
Section 8.01 (f).
          “Permitted Materials” shall have the meaning provided in
Section 6.15(c).
          “Permitted Receivables Securitization Program” shall mean a
receivables securitization program pursuant to which the Borrower or any of its
Subsidiaries sells or grants a security interest in its accounts receivable or
an undivided interest therein, provided that (i) the aggregate principal or
invested amount outstanding at any time thereunder shall not exceed $125,000,000
and (ii) the recourse of the purchaser or lender thereunder, as the case may be,
for losses resulting from an obligor’s failure to pay a receivable due to credit
problems is limited to such accounts receivable or an interest therein, and the
collections thereof (it being understood and agreed that recourse to the
Borrower and its Subsidiaries pursuant to Standard Securitization Undertakings
shall be permitted).

-74-



--------------------------------------------------------------------------------



 



          “Permitted Receivables Securitization Transaction” shall mean the
consummation of the Permitted Receivables Securitization Program and related
transactions in accordance with the requirements of Sections 8.01(j) and 8.03(m)
and the component definitions as used therein.
          “Permitted Refinancing Debt” shall mean Indebtedness incurred by the
Borrower, the proceeds of which are used to refinance the Senior Notes or
previously issued Permitted Refinancing Debt, so long as (i) at the time of
incurrence thereof (both before and after giving effect thereto) no Default or
Event of Default then exists, (ii) the aggregate principal amount of such
Permitted Refinancing Debt does not exceed the aggregate principal amount of
Senior Notes or Permitted Refinancing Debt then outstanding, (iii) the final
maturity of such Permitted Refinancing Debt is no earlier than the final
maturity of the Senior Notes or the Permitted Refinancing Debt so refinanced,
(iv) there shall be no scheduled amortization payments on the Permitted
Refinancing Debt prior to June 30, 2011, (v) no payment or make-whole premium or
any other similar fee is paid in connection with the refinancing of the Senior
Notes or the Permitted Refinancing Debt so refinanced except the payment of a
premium, if any, up to the amount set forth in the Senior Note Documents as in
effect on the Restatement Effective Date, (vi) concurrently with the issuance
thereof, all proceeds thereof shall be deposited with the trustee for the
payment of all or a portion of the Senior Notes or Permitted Refinancing Debt so
refinanced and (vii) all of the documents evidencing or governing the terms of
such Permitted Refinancing Debt are delivered to the Banks prior to the
incurrence of the Permitted Refinancing Debt and all of the other terms and
conditions thereof, including the covenants, amortization schedules, interest
rate, redemption provisions, maturity, defaults and remedies are in form and
substance satisfactory to, and approved in writing by, the Administrative Agent
and the Required Banks.
          “Permitted Senior Note Repurchase” shall mean the redemption,
repurchase or retirement of any Senior Notes or Permitted Refinancing Debt so
long as no Default or Event of Default then exists at such time or would result
therefrom.
          “Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.
          “Plan” shall mean any multiemployer or single-employer plan as defined
in Section 4001 of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute of), the Borrower or any of its
Subsidiaries or any ERISA Affiliate, and each such plan for the five year period
immediately following the latest date on which the Borrower or any such
Subsidiary or any ERISA Affiliate maintained, contributed to or had an
obligation to contribute to such plan.
          “Pounds Sterling” shall mean freely transferable lawful money of the
United Kingdom.
          “Primary Alternate Currency” shall mean each of British Pounds
Sterling and Euros.

-75-



--------------------------------------------------------------------------------



 



          “Prime Lending Rate” shall mean the rate which JPMorgan Chase
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. JPMorgan Chase may make commercial loans or
other loans at rates of interest at, above or below the Prime Lending Rate.
          “RCRA” shall mean the Resource Conservation and Recovery Act. as
amended, 42 U.S.C. § 6901 et seq.
          “Real Property” of any Person shall mean all of the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.
          “Recovery Event” shall mean the receipt by the Borrower or any of its
Subsidiaries of any Insurance Proceeds payable by reason of theft, physical
destruction or damage or any other similar event (including as a result of any
condemnation proceeding or the exercise of the power of eminent domain) with
respect to any properties or assets of the Borrower or any of its Subsidiaries.
          “Register” shall have the meaning provided in Section 12.04(b).
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof establishing reserve requirements.
          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof establishing margin requirements.
          “Reinvestment Assets” shall mean, with respect to any Asset Sale or
the receipt of any Net Insurance Proceeds from a Recovery Event, assets to be
employed in, and/or the capital stock of any person engaged in, the types of
businesses permitted in Section 8.07.
          “Reinvestment Event” shall mean the consummation of any Asset Sale,
the receipt of any Pension Plan Refund or the receipt of any Net Insurance
Proceeds from a Recovery Event.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Release” shall mean disposing, discharging, injecting, spilling,
leaking, leaching, dumping, emitting, escaping, emptying, seeping, placing,
releasing, pumping, injecting, depositing, dispersing, migrating and the like,
into or upon land or water or air, or otherwise entering into the indoor or
outdoor environment or into or out of any Real Property, including the movement
of Hazardous Materials through or in the air, soil, surface water, ground water
or property.
          “Replaced Bank” shall have the meaning provided in Section 1.14.

-76-



--------------------------------------------------------------------------------



 



          “Replacement Bank” shall have the meaning provided in Section 1.14.
          “Reply Date” shall have the meaning provided in Section 1.04(b).
          “Reportable Event” shall mean an event described in Section 4043(c) of
ERISA with respect to a Plan as to which the 30-day notice requirement has not
been waived by the PBGC.
          “Required Banks” shall mean Banks whose outstanding Commitments (or,
if after the Total Commitment has been terminated, outstanding Loans and an
amount equal to their Percentages of Letter of Credit Outstandings, at such
time) constitute at least a majority of the Total Commitment (or, if after the
Total Commitment has been terminated, the total outstanding Loans and an amount
equal to the aggregate Percentages of all Banks of Letter of Credit Outstandings
at such time).
          “Required Delivery Date’” shall have the meaning provided in the
definition of Applicable Facility Fee Percentage set forth in this Section 10.
          “Restatement Effective Date” shall have the meaning provided in
Section 12.10.
          “Revolving Loan” shall have the meaning provided in Section 1.01(a).
          “Rights Agreement” shall mean the Rights Agreement, dated as of July
26, 1989 between, the Borrower and The Chase Manhattan Bank, as rights agent
thereunder, as amended, modified or supplemented from time to time.
          “S&P” shall mean Standard & Poor’s Ratings Services, a division of
McGraw Hill, Inc.
          “SEC” shall mean the Securities and Exchange Commission or any
successor thereto.
          “Section 7.01 Financials” shall mean the financial statements
delivered, or to be delivered, pursuant to Section 7.01 (a) or (b).
          “Senior Financial Officer” of any Person shall mean the Chief
Financial Officer and any other senior financial officer of such Person
designated as such in writing to the Administrative Agent by the Chief Financial
Officer of such Person.
          “Senior Note Documents” shall mean the Senior Notes, the Senior Note
Indenture and all other documents and agreements entered into in connection
therewith.
          “Senior Note Indenture” shall mean the Indenture, dated as of July 17,
1998 among the Borrower and Chase Manhattan Trust Company, National Association,
as trustee, as in effect on the Restatement Effective Date and as amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.

-77-



--------------------------------------------------------------------------------



 



          “Senior Notes” shall mean the $225,000,000 aggregate principal amount
of the Borrower’s Senior Notes due 2008, as in effect on the Restatement
Effective Date and as amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.
          “Shareholders Agreements” shall mean all agreements entered into by
the Borrower or any of its Subsidiaries governing the terms and relative rights
of its capital stock and any agreements entered into by shareholders relating to
any such entity with respect to their capital stock, together with any
agreements referred to in Section 5.01 (i)(e) of the Original Credit Agreement,
and any amendments thereto.
          “Spread"' shall mean a percentage per annum in excess of, or less
than, an Interest Rate Basis.
          “Spread Borrowing” shall mean a Competitive Bid Borrowing with respect
to which the Borrower has requested the Banks to make Competitive Bid Loans at a
Spread over or under a specified Interest Rate Basis.
          “Standard Securitization Undertakings’” means representations,
warranties, covenants, indemnities and such other obligations of the Borrower or
any of its Subsidiaries in connection with the Permitted Receivables
Securitization Program which are customary in an off-balance-sheet accounts
receivable transaction.
          “Standby Letter of Credit” shall have the meaning set forth in
Section 2.01 (a).
          “Stated Amount” of each letter of credit (including any Letter of
Credit issued hereunder) shall mean the maximum amount available to be drawn
thereunder (regardless of whether any conditions for drawing could then be met);
provided, however, for purposes of Sections 2.01(b)(i) and 2.01(b)(viii) the
Stated Amount of any Trade Letter of Credit denominated in an Approved Alternate
Currency shall be an amount equal to 120% of the maximum available amount to be
drawn thereunder (regardless of whether any conditions for drawing could then be
met).
          “Sterling LIBOR” shall mean, with respect to each Interest Period for
any Loan denominated in Pounds Sterling, (I) the rate per annum that appears on
page 3750 (or other appropriate page if such currency does not appear on such
page) of the Dow Jones Telerate Screen (or any successive page) with maturities
comparable to such Interest Period as of 11:00 A.M. (London time) on the date
which is the commencement date of such Interest Period or, if such a rate does
not appear on page 3750 (or such other appropriate page) of the Dow Jones
Telerate Screen (or any successor page) the offered quotations to first-class
banks in the London interbank Eurodollar market by JPMorgan Chase for Pounds
Sterling deposits of amounts in same day funds comparable to the outstanding
principal amount of such Loans with maturities comparable to such Interest
Period determined as of 11:00 A.M. (London time) on the date which is the
commencement of such Interest Period plus (II) the Associated Cost Rate for such
Loans for such Interest Period.
          “Stock Option Plans” shall mean the 1981 Employees’ Non-Qualified
Stock Option and Stock Appreciation Rights Plan of AMETEK, Inc., as amended; the
1983 Employees’

-78-



--------------------------------------------------------------------------------



 



Incentive Stock Option Plan of AMETEK, Inc., as amended; the 1987 Employees’
Stock Incentive Plan of AMETEK, Inc., as amended; the 1991 Stock Incentive Plan
of AMETEK, Inc., as amended; the 1997 Stock Incentive Plan, as amended; the 1999
Stock Incentive Plan, as amended; the 2002 Stock Incentive Plan, as amended and
any similar replacement or other plans which provide for stock options,
restricted stock awards, stock appreciation rights, phantom stock awards and
other similar options, awards and rights established by the Borrower after the
Restatement Effective Date.
          “Subsidiary” of any Person shall, mean and include (i) any corporation
more than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (ii) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries, has more than a 50% equity interest at the time. Unless otherwise
expressly provided, all references herein to “Subsidiary” shall mean a
Subsidiary of the Borrower.
          “Syndication Agent” shall have the meaning provided in the first
paragraph of this Agreement.
          “Tax Sharing Agreements” shall mean all tax sharing, tax allocation
and other similar agreements, if any, entered into by the Borrower and/or any of
its Subsidiaries, together with any agreements referred to in Section 5.01(i)(g)
of the Original Credit Agreement, and any amendments thereto.
          “Taxes” shall have the meaning provided in Section 4.04.
          “Test Period” shall mean the four consecutive fiscal quarters of the
Borrower then last ended.
          “Total Commitment” shall mean the sum of the Commitments of each of
the Banks.
          “Total Unutilized Commitment” shall mean, at any time, the excess, if
any, of (i) the Total Commitment over (ii) the sum of (x) the outstanding
principal amount of all Loans plus (y) the Letter of Credit Outstandings, in
each case at such time.
          “Trade Letter of Credit” shall have the meaning set forth in
Section 2.01 (a).
          “Transaction” shall mean the (i) payment of all outstanding
Obligations (as defined therein) under the Existing Credit Agreement and
(ii) the incurrence of Loans and issuance of Letters of Credit, if any, on the
Restatement Effective Date.
          “Type” shall mean any type of Revolving Loan determined with respect
to the interest option applicable thereto, i.e., a Base Rate Loan or a
Eurodollar Loan.
          “UCC” shall mean the Uniform Commercial Code.

-79-



--------------------------------------------------------------------------------



 



          “Unfunded Current Liability” of any Plan shall mean the amount, if
any, by which the actuarial present value of the accumulated plan benefits under
the Plan as of the close of its most recent plan year, determined in accordance
with Statement of Financial Accounting Standards No. 35, based upon the
actuarial, assumptions used by the Plan’s actuary in the most recent annual
valuation of the Plan, exceeds the fair market value of the assets allocable
thereto, determined in accordance with Treasury Regulations Section 1.412(c)(2)-
l(c)(l).
          “Unpaid Drawing” shall have the meaning provided in Section 2.04(a).
          “US LIBOR” shall mean for each Interest Period applicable to a Loan
denominated in Dollars (other than a Base Rate Loan), the rate per annum that
appears on page 3750 of the Dow Jones Telerate Screen (or any successor page)
for Dollar deposits with maturities comparable to such Interest Period as of
11:00 A.M. (London time) on the date which is two Business Days prior to the
commencement of such Interest Period or, if such a rate does not appear on page
3750 of the Dow Jones Telerate Screen (or any successor page), the offered
quotations to first-class banks in the London interbank market by JPMorgan Chase
for Dollar deposits of amounts in same day funds comparable to the outstanding
principal amount of such Dollar denominated Loan with maturities comparable to
such Interest Period determined as of 11:00 A.M. (London time) on the date which
is two Business Days prior to the commencement of such Interest Period.
          “Voting Stock” shall mean the shares of capital stock and any other
securities of any Person entitled to vote generally for the election of
directors of such Person or any other securities (including, without limitation,
rights and options), convertible into, exchangeable into or any of the foregoing
(whether or not presently exercisable, convertible or exchangeable).
          “Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any
corporation 100% of whose capital stock (other than director’s qualifying
shares) is at the time owned by such Person and/or one or more Wholly-Owned
Subsidiaries of such Person and (ii) any partnership, association, joint venture
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person has a 100% equity interest at such time.
          “Written” or “in writing” shall mean any form of written communication
or a communication by means of telex, telecopier device, telegraph or cable.
          SECTION 11. The Administrative Agent, Syndication Agents, etc.
          11.01 Appointment. Each Bank hereby irrevocably designates and
appoints JPMorgan Chase as Administrative Agent, and each of Bank of America,
N.A., PNC Bank, National Association, SunTrust Bank and Wachovia Bank, N.A., as
a Syndication Agent for such Bank to act as specified herein and in the other
Credit Documents, and each such Bank hereby irrevocably authorizes JPMorgan
Chase as the Administrative Agent and Bank of America, N.A., PNC Bank, National
Association, SunTrust Bank and Wachovia Bank, N.A. as Syndication Agents to take
such action on its behalf under the provisions of this Agreement and the other
Credit Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent and the Syndication Agents, as
the case may be, by the

-80-



--------------------------------------------------------------------------------



 



terms of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto. The Administrative Agent and the
Syndication Agents each agree to act as such upon the express conditions
contained in this Section 11. Notwithstanding any provision to the contrary
elsewhere in this Agreement, neither the Administrative Agent nor the
Syndication Agents shall have any duties or responsibilities, except those
expressly set forth herein or in the other Credit Documents, or any fiduciary
relationship with any Bank, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent or any Syndication
Agent; provided, further, that the duties of the Syndication Agents shall be
nominal and titular in nature. The provisions of this Section 11 are solely for
the benefit of the Administrative Agent, the Syndication Agents and the Banks,
and neither the Borrower nor any of its Subsidiaries shall have any rights as a
third party beneficiary of any of the provisions hereof. In performing its
functions and duties under this Agreement, the Administrative Agent and the
Syndication Agents each shall act solely as agent of the Banks and the
Administrative Agent and the Syndication Agents each do not assume and shall not
be deemed to have assumed any obligation or relationship of agency or trust with
or for the Borrower or any of its Subsidiaries.
          11.02 Delegation of Duties. The Administrative Agent and the
Syndication Agents each may execute any of its duties under this Agreement or
any other Credit Document by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent and the Syndication Agents each shall, not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care except to the extent otherwise required by
Section 11.03.
          11.03 Exculpatory Provisions. Neither the Administrative Agent nor any
Syndication Agent nor any of their respective officers, directors, employees,
agents, attorneys-in- fact or affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement (except for its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Banks for any recitals, statements, representations or warranties made by
the Borrower or any of its Subsidiaries or any of their respective officers
contained in this Agreement, any other Credit Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent and/or the Syndication Agent under or in connection
with, this Agreement or any other Credit Document or for any failure of the
Borrower or any of its Subsidiaries or any of their respective officers to
perform its obligations hereunder or thereunder. Neither the Administrative
Agent nor any Syndication Agent shall be under any obligation to any Bank to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in or conditions of, this Agreement, or to inspect the
properties, books or records of the Borrower or any of its Subsidiaries. Neither
the Administrative Agent nor any Syndication Agent shall be responsible to any
Bank for the effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any Credit Document or for
any representations, warranties, recitals or statements made herein or therein
or made in any written or oral statement or in any financial or other
statements, instruments, reports, certificates or any other documents in
connection herewith or therewith furnished or made by the Administrative Agent
and/or any Syndication Agent to the Banks by or on behalf of the Borrower or any
of its Subsidiaries to the Administrative Agent and/or any Syndication Agent or
any Bank or be required to ascertain or inquire as to the performance or
observance of any of the terms,

-81-



--------------------------------------------------------------------------------



 



conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or of the existence or possible
existence of any Default or Event of Default.
          11.04 Reliance by the Administrative Agent, Syndication Agents, etc.
The Administrative Agent and the Syndication Agents each shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Credit Parties), independent accountants and other experts selected by the
Administrative Agent and/or any Syndication Agent. The Administrative Agent and
the Syndication Agents each shall be fully justified in failing or refusing to
take any action under this Agreement or any other Credit Document unless it
shall first receive such advice or concurrence of the Required Banks as it deems
appropriate or it shall first be indemnified to its satisfaction by the Banks
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent and
the Syndication Agents each shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement and the other Credit Documents
in accordance with a request of the Required Banks, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Banks.
          11.05 Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless it has received notice from a Bank or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, it shall give prompt notice thereof to the Banks. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Banks, provided
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Banks.
          11.06 Non-Reliance on Administrative Agent, Syndication Agents and
Other Banks. Each Bank expressly acknowledges that neither the Administrative
Agent nor any Syndication Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by the Administrative Agent or any
Syndication Agent hereinafter taken, including any review of the affairs of the
Borrower or any of its Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent or any Syndication Agent
to any Bank. Each Bank represents to the Administrative Agent and the
Syndication Agents that it has, independently and without reliance upon the
Administrative Agent, any Syndication Agent, or any other Bank, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Credit
Parties and made its own decision to make its Loans, and participate in Letters
of Credit, hereunder and enter into this Agreement. Each Bank also represents
that it will, independently and without reliance upon the

-82-



--------------------------------------------------------------------------------



 



Administrative Agent or any Syndication Agent or any other Bank, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, and to make such investigation as it
deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Credit Parties. Neither the Administrative Agent nor any Syndication Agent shall
have any duty or responsibility to provide any Bank with any credit or other
information concerning the business, operations, assets, property, financial and
other conditions, prospects or creditworthiness of the Borrower which may come
into the possession of the Administrative Agent or such Syndication Agent or any
of their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates.
          11.07 Indemnification. The Banks agree to indemnify each of the
Administrative Agent and each Syndication Agent in its capacity as such ratably
according to their respective “percentages” as used in determining the Required
Banks at such time (or if the Total Commitment has been terminated and all Loans
have been repaid, their respective “percentages” used in determining the
Required Banks immediately prior to such termination and repayment), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Obligations) be imposed on, incurred by or
asserted against the Administrative Agent or such Syndication Agent in its
capacity as such in any way relating to or arising out of this Agreement or any
other Credit Document, or any documents contemplated by or referred to herein or
the transactions contemplated hereby or any action taken or omitted to be taken
by the Administrative Agent or such Syndication Agent under or in connection
with any of the foregoing, but only to the extent that any of the foregoing is
not paid by the Borrower or any of its Subsidiaries, provided that no Bank shall
be liable to the Administrative Agent or any Syndication Agent for the payment
of any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting solely
from the gross negligence or willful misconduct of the Administrative Agent or
such Syndication Agent, as the case may be. If any indemnity furnished to the
Administrative Agent or any Syndication Agent for any purpose shall, in the
opinion of the Administrative Agent or such Syndication Agent, be insufficient
or become impaired, the Administrative Agent or such Syndication Agent may call
for additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished. The agreements in this
Section. 11.07 shall survive the payment of all Obligations.
          11.08 Individual Capacity. The Administrative Agent, each Syndication
Agent and their respective affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower or any of its
Subsidiaries as though the Administrative Agent or such Syndication Agent were
not the Administrative Agent or a Syndication Agent hereunder. With respect to
the Loans made by it and all Obligations owing to it. the Administrative Agent
and each Syndication Agent shall have the same rights and powers under this
Agreement as any Bank and may exercise the same as though it were not the
Administrative Agent or a Syndication Agent and the terms “Required Banks”,
“Bank” and “Banks” shall include the Administrative Agent and each Syndication
Agent in each of their respective individual capacity.

-83-



--------------------------------------------------------------------------------



 



          11.09 Resignation; Successors. The Administrative Agent and/or each
Syndication Agent may resign as the Administrative Agent or a Syndication Agent,
as the case may be, upon 20 days’ notice to the Banks. To the extent not
prohibited by law, the Administrative Agent shall send a copy of any such
resignation notice to the Borrower. Upon the resignation of the Administrative
Agent, the Required Banks shall appoint from among the Banks a successor
Administrative Agent for the Banks subject to prior approval by the Borrower
(such approval not to be unreasonably withheld), whereupon such successor agent
shall succeed to the rights, powers and duties of the Administrative Agent, and
the term “Administrative Agent” shall include such successor agent effective
upon its appointment, and the resigning Administrative Agent’s rights, powers
and duties as the Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement. After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Section 11 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement. In the event
no successor Administrative Agent has been appointed by the end of such 20 day
period, the resignation of the Administrative Agent shall become effective and
the Required Banks shall perform the duties of the Administrative Agent until a
successor Administrative Agent is appointed.
          11.10 Holders. The Administrative Agent and the Syndication Agents
each may deem and treat the payee of any Note as the owner thereof for all
purposes hereof unless and until a written notice of the assignment, transfer or
endorsement thereof, as the case may be, shall have been filed with the
Administrative Agent. Any request, authority or consent of any Person or entity
who, at the time of making such request or giving such authority or consent, is
the holder of any Note shall be conclusive and binding on any subsequent holder,
transferee, assignee or indorsee, as the case may be, of such Note or of any
Note or Notes issued in exchange thereof.
          SECTION 12. Miscellaneous.
          12.01 Payment of Expenses, etc. The Borrower agrees to: (i) whether or
not the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the negotiation, preparation, execution and delivery of the Credit Documents and
the documents and instruments referred to therein and any amendment, waiver or
consent relating thereto (including, without limitation, the reasonable fees and
disbursements of White & Case LLP and any consultants retained by the
Administrative Agent) and in connection with the Administrative Agent’s
syndication efforts with respect to this Agreement; (ii) pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent and each of the
Banks in connection with the enforcement of the Credit Documents and the
documents and instruments referred to therein (including, without limitation,
the reasonable fees and disbursements of counsel for the Administrative Agent
and for each of the Banks); (iii) pay and hold each of the Banks harmless from
and against any and all present and future stamp and other similar taxes with
respect to the foregoing matters and save each of the Banks harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission (other than to the extent attributable to such Bank) to pay such taxes;
and (iv) indemnify the Administrative Agent each Syndication Agent and each
Bank, their respective officers, directors, employees, representatives and
agents (each, an “Indemnified person”) from and hold each of
          

-84-



--------------------------------------------------------------------------------



 



them harmless against any and all losses, liabilities, claims, damages or
expenses incurred by any of them as a result of, or arising out of, or in any
way related to, or by reason of, regardless of when any such indemnified matter
arises, (a) any investigation, litigation or other proceeding (whether or not
the Administrative Agent, any Syndication Agent or any Bank is a party thereto
and whether or not any such investigation, litigation or other proceeding is
between or among the Administrative Agent, any Syndication Agent, any Bank, the
Borrower or any third Person or otherwise) related to the entering into and/or
performance of any Credit Document or the use of the proceeds of any Loans or
Letter of Credit hereunder or any other aspect of the Transaction or the
consummation of any other transactions contemplated in any Credit Document,
(b) any settlement entered into in connection with the foregoing to the extent
such settlement has been consented to by the Borrower, which consent shall not
be unreasonably withheld or (c) the actual or alleged presence, generation or
Release of Hazardous Materials on or from, or the transportation of Hazardous
Materials to or from, any Real Property owned or operated at any time by the
Borrower or any of its Subsidiaries, the non-compliance of any such Real
Property with foreign, federal, state and local laws, regulations, and
ordinances (including applicable permits thereunder) applicable to any such Real
Property, or any Environmental Claim with respect to the Borrower or any of its
Subsidiaries or any such Real Property, in each case including, without
limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation,
Environmental Claim or any of the Borrower’s acts, omissions, business,
operations or Real Property, or other proceeding (but excluding any such losses,
liabilities, claims, damages or expenses to the extent incurred by reason of the
gross negligence or willful misconduct of the indemnified person). To the extent
that the undertaking to indemnify and hold harmless set forth in this
Section 12.01 may be unenforceable because it is violative of any law or public
policy as determined by a final judgment of a court of competent jurisdiction,
the Borrower shall make the maximum contribution to the payment and satisfaction
of each of the liabilities giving rise to claims under the indemnification
provisions of this 12.01 which is permissible under applicable law.
          12.02 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence of an Event of Default, each Bank is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to the Borrower or any of its Subsidiaries
or to any other Person, any such notice being hereby expressly waived, to set
off and to appropriate and apply any and all deposits (general or special) and
any other Indebtedness at any time held or owing by such Bank (including,
without limitation, by branches and agencies of such Bank wherever located) to
or for the credit or the account of the Borrower or any of its Subsidiaries
against and on account of the Obligations and liabilities of the Borrower or any
of its Subsidiaries to such Bank under this Agreement or under any of the other
Credit Documents, including, without limitation, all interests in Obligations of
the Borrower purchased by such Bank pursuant to Section 12.06(b), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not such Bank
shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured. Each Bank shall
promptly notify the Borrower in writing after exercising any of its rights
pursuant to this Section 12.02.
          12.03 Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing and
mailed, telegraphed,

-85-



--------------------------------------------------------------------------------



 



telexed, telecopied, cabled or delivered, if to the Borrower, at the address
specified opposite its signature below; if to any Bank, at its address specified
for such Bank in the Administrative Questionnaire provided by such Bank to the
Administrative Agent in connection with the Existing Credit Agreement, provided,
however, that in respect to regular reporting obligations of the Borrower set
forth in Sections 7.01 (a) and (b), all notices and other communications
provided for therein, if to any Bank, may be satisfied by way of electronic
distribution (including, but not limited to, posting on Intralinks or other
similar transmission systems); if to the Administrative Agent, at its Notice
Office; or, at such other address as shall be designated by any party in a
written notice to the other patties hereto. All such notices and communications
shall be mailed, telegraphed, telexed, telecopied, or cabled or sent by
overnight courier, and shall be effective when received.
          12.04 Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Bank (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Bank may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extant provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, and the Banks) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Bank may assign to one or more banks, investment funds or other
institutions that make or hold commercial loans in the ordinary course of their
businesses all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:
     (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Bank, an Affiliate of a Bank, an Approved Fund
or, if an Event of Default has occurred and is continuing, any other assignee;
     (B) the Administrative Agent and each Letter of Credit Issuer; and
                (ii) Assignments shall be subject to the following additional
conditions:
     (A) except in the case of an assignment to a Bank or an Affiliate of a Bank
or an assignment of the entire remaining amount of the assigning Bank’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning Bank
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such

-86-



--------------------------------------------------------------------------------



 



consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Bank’s rights and obligations under this
Agreement;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
     (D) the assignee, if it shall not be a Bank, shall deliver to the
Administrative Agent an Administrative Questionnaire.
               For the purposes of this Section 13.04(b), the term “Approved
Fund” has the following meaning:
     “Approved Fund“ means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Bank, (b) an Affiliate of a Bank or (c) an
entity or an Affiliate of an entity that administers or manages a Bank.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Bank under this Agreement (provided that any
liability of the Borrower to such assignee under Section 1.11, 1.12 or 4.04
shall be limited to the amount, if any, that would have been payable thereunder
by the Borrower in the absence of such assignment, except to the extent any such
amounts are attributable to a Change in Law), and the assigning Bank thereunder
shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Bank’s rights and
obligations under this Agreement, such Bank shall cease to be a party hereto but
shall continue to be entitled to the benefits of Sections 1.11, 1.12, 4.04 and
12.01). Any assignment or transfer by a Bank of rights or obligations under this
Agreement that does not comply with this Section 12.04 shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Bank, and the Commitment of, and principal amount of the Loans
and other Obligations and owing to, each Bank pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent

-87-



--------------------------------------------------------------------------------



 



and the Bank may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Bank hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, and any Bank, at any reasonable time
and from time to time upon reasonable prior notice.
     (iv) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Bank and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Bank
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
            (c) (i) Any Bank may, without the consent of the Borrower, the
Administrative Agent or any Letter of Credit Issuer, sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Bank’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Bank’s
obligations under this Agreement shall remain unchanged, (B) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C)the Borrower, the Administrative Agent and the other
Banks shall continue to deal solely and directly with such Bank in connection
with such Bank’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Bank sells such a participation shall provide
that such Bank shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such Bank
will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 12.12(a) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 1.11, 1.12 and 4.04 to the same extent as if it were a Bank and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 12.02 as though it were a Bank provided such Participant
agrees to be subject to Section 12.06(b) as though it were a Bank.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 1.11, 1.12 or 4.04 than the applicable Bank would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent and the entitlement to greater payment results
solely from a Change in Law. A Participant that would be a Foreign Bank if it
were a Bank shall not be entitled to the benefits of Section 1.11 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section 4.04
as though it were a Bank.
            (d) Any Bank may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Bank, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this

-88-



--------------------------------------------------------------------------------



 



Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Bank from any of its obligations hereunder or substitute any such pledgee or
assignee for such Bank as a party hereto.
          (e) Notwithstanding anything to the contrary contained herein, any
Bank (a “Granting Bank”) may grant to a special purpose funding vehicle (an,
“SPC”) of such Granting Bank, identified as such in writing from time to time by
the Granting Bank to the Administrative Agent and the Borrower, the option to
provide to the Borrower all or any part of any Loan that such Granting Bank
would otherwise be obligated to make to the Borrower pursuant to Section 1.01,
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC and (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Bank shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Bank to the
same extent, and as if, such Loan were made by the Granting Bank. Each party
hereto hereby agrees that (x) no SPC shall be liable for any payment under this
Agreement for which a Bank would otherwise be liable and (y) the Granting Bank
for any SPC shall be (and hereby agrees that it is) liable for any payment under
this Agreement for which the SPC would be liable in the absence of preceding
clause (x). In furtherance of the foregoing, each party hereto hereby agrees
that, prior to the date that is one year and one day after the payment in full
of all outstanding senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or similar proceedings under the laws of the United States or any State thereof.
In addition, notwithstanding anything to the contrary contained in this
Section 1.2.04 any SPC may (i) with notice to, but without the prior written
consent of, the Borrower or the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to its Granting Bank or to any financial institutions (if consented to by the
Borrower and the Administrative Agent) providing liquidity and/or credit
facilities to or for the account of such SPC to fund the Loans made by such SPC
or to support the securities (if any) issued by such SPC to fund such Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.
          12.05 No Waiver: Remedies Cumulative. No failure or delay on the part
of the Administrative Agent, any Syndication Agent or any Bank in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower and the Administrative Agent, any
Syndication Agent or any Bank shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or under
any other Credit Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder or thereunder. The
rights and remedies herein expressly provided are cumulative and not exclusive
of any rights or remedies which the Administrative Agent, any Syndication Agent
or any Bank would otherwise have. No notice to or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, any Syndication Agent or the Banks to any other or further
action in any circumstances without notice or demand.

-89-



--------------------------------------------------------------------------------



 



          12.06 Payments Pro Rata. (a) Except as otherwise provided by this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations, it
shall, except as otherwise provided in this Agreement, distribute such payment
to the Banks (other than any Bank that has consented in writing to waive its pro
rata share of such payment) pro rata based upon their respective shares, if any,
of the Obligations with respect to which such payment was received.
          (b) Each of the Banks agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise) which is applicable to the payment of the principal of, or interest
on, the Loans, Unpaid Drawings or Fees, of a sum which with respect to the
related sum or sums received by other Banks is in a greater proportion than the
total of such Obligation then owed and due to such Bank bears to the total of
such Obligations then owed and due to all of the Banks immediately prior to such
receipt, then such Bank receiving such excess payment shall purchase for cash
without recourse or warranty from the other Banks an interest in the Obligations
in such amount as shall result in a proportional participation by all of the
Banks in such amount, provided that if all or any portion of such excess amount
is thereafter recovered from such Bank, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.
          12.07 Calculations; Computations. (a) The financial statements to be
furnished to the Banks pursuant hereto shall be made and prepared in accordance
with GAAP consistently applied throughout the periods involved (except as set
forth in the notes thereto or as otherwise disclosed in writing by the Borrower
to the Banks), provided that, except as otherwise specifically provided herein,
all. computations determining compliance with Section 8, including definitions
used therein, shall utilize accounting principles and policies in effect at the
time of the preparation of, and in conformity with those used to prepare, the
2004 historical financial statements delivered to the Banks pursuant to
Section 6.10(b).
          (b) All computations of interest, Facility Fees and other Fees
hereunder shall be made on the actual number of days elapsed over a year of
360 days.
          (c) All determinations of the Stated Amount of Letters of Credit and
of the principal amount of Unpaid Drawings, in each case to the extent
denominated in a currency other than Dollars, shall be made by converting same
into Dollars at (x) in the case of a determination of the Borrower’s obligation
to reimburse in Dollars a drawing under a Letter of Credit denominated in a
currency other than Dollars or of each Participating Bank’s obligation pursuant
to Section 2.02(c) to pay the amount of such Participating Bank’s Percentage of
an unreimbursed payment in respect of any such Letter of Credit, the spot
exchange rate for the currency in question of the respective Letter of Credit
Issuer on the date of such drawing a (y) if the provisions of the foregoing
clause (x) are not applicable, the spot exchange rate for the currency in
question calculated by the Administrative Agent on the last day of the month
preceding the month in which any such determination is being made and at such
other times as the Administrative Agent elects to make such determination, it
being understood that the Administrative Agent shall have no obligation to make
any such other determinations.

-90-



--------------------------------------------------------------------------------



 



          (d) All determinations of the principal amount of Revolving Loans or
Competitive Bid Loans denominated in a currency other than Dollars shall be made
by converting same into Dollars at the spot exchange rate for the currency in
question calculated by the Administrative Agent on the last day of the month
preceding the month in which any such determination is being made and at such
other times as the Administrative Agent elects to make such determination, it
being understood that the Administrative Agent shall have no obligation to so
elect to make any such other determinations.
          12.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; TRIAL BY JURY.
(A) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HERE-UNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. THE BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH
COURTS LACK JURISDICTION OVER THE BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS, THAT ANY SUCH COURT
LACKS JURISDICTION OVER THE BORROWER. IF FOR ANY REASON THE BORROWER CEASES TO
MAINTAIN AN OFFICE IN NEW YORK CITY, THE BORROWER AGREES TO DESIGNATE, APPOINT
AND EMPOWER A DESIGNEE, APPOINTEE AND AGENT IN NEW YORK CITY ON THE TERMS AND
FOR THE PURPOSES OF THIS PROVISION SATISFACTORY TO THE ADMINISTRATIVE AGENT TO
RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS
PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS
WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. THE BORROWER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER, AT ITS ADDRESS SET FORTH
OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE THIRTY DAYS AFTER
SUCH MAILING. THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY CREDIT
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY BANK OR THE
HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR

-91-



--------------------------------------------------------------------------------



 



OTHERWISE PROCEED AGAINST THE BORROWER IN ANY OTHER JURISDICTION.
          (B) THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM. EACH OF THE BORROWER AND EACH BANK IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY COURT OR JURISDICTION, INCLUDING
WITHOUT LIMITATION THOSE REFERRED TO IN CLAUSE (A) ABOVE, IN RESPECT OF ANY
MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS.
          12.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
          12.10 Effectiveness. This Agreement shall become effective on the date
(the “Restatement Effective Date”) on which (i) each of the Borrower, the
Administrative Agent, each Syndication Agent and each Bank shall have signed a
copy hereof (whether the same or different copies) and shall have delivered the
same to the Administrative Agent at its Notice Office or, in the case of the
Banks, shall have given to the Administrative Agent telephonic (confirmed in
writing), written, telex or telecopy notice (actually received) at such office
that the same has been signed and mailed to it and (ii) the conditions contained
in Sections 5 and 6 are met to the satisfaction of the Administrative Agent, the
Syndication Agents and the Required Banks (determined, immediately after the
occurrence of the Restatement Effective Date). Unless the Administrative Agent
has received actual notice from any Bank that the conditions contained in
Sections 5 and 6 have not been met to its satisfaction, upon the satisfaction of
the condition described in clause (i) of the immediately preceding sentence and
upon the Administrative Agent’s good faith determination that the conditions
described in clause (ii) of the immediately preceding sentence have been met,
then the Restatement Effective Date shall have been deemed to have occurred,
regardless of any subsequent determination that one or more of the conditions
thereto had not been met (although the occurrence of the Restatement Effective
Date shall not release the Borrower from any liability for failure to satisfy
one or more of the applicable conditions contained in Section 5 or 6). The
Administrative Agent will give the Borrower and each Bank prompt written notice
of the occurrence of the Restatement Effective Date.
          12.11 Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

-92-



--------------------------------------------------------------------------------



 



          12.12 Amendment or Waiver. (a) Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the Borrower and the Required Banks, provided that no such
change, waiver, discharge or termination shall, without the consent of each Bank
affected thereby, (i) extend the final scheduled maturity of any Unpaid Drawing,
Loan or Note (it being understood that any waiver of an installment on, the
application of any prepayment or the method of application of any prepayment to
the amortization of the Loans shall not constitute an extension of the final
scheduled maturity date), or reduce the rate or extend the time of payment of
interest (other than as a result of waiving the applicability of any
post-default increase in interest rates) thereon or Fees, or reduce the amount
thereof, (ii) amend, modify or waive any provision of this Section, (iii) reduce
the percentage specified in the definition of Required Banks (it being
understood that, with the consent of the Required Banks, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Required Banks on substantially the same basis as an extension of Loans, Letters
of Credit and Commitments are included on the Restatement Effective Date), or
(iv) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under any Credit Document (except as expressly provided herein
or therein); provided further that no such change, waiver, discharge or
termination shall (w) increase the Commitment of any Bank over the amount
thereof then in effect without the consent of such Bank (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Total Commitment shall not
constitute an increase of the Commitment of any Bank, and that an increase in
the available portion of any Commitment of any Bank shall not constitute an
increase in the Commitment of such Bank), (x) without the consent of each Letter
of Credit Issuer, amend, modify or waive any provision of Section 2 or alter its
rights or obligations with respect to Letters of Credit or (y) without the
consent of the Administrative Agent or the Syndication Agents, respectively,
amend, modify or waive any provision of Section 11 as same applies to such
Administrative Agent, or Syndication Agents, as the case may be, or any other
provision as same relates to the rights or obligations of such Administrative
Agent or Syndication Agents, as the case may be.
          (b) If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement as contemplated by
clauses (i) through (iv), inclusive, of the first proviso to Section 12.12(a),
the consent of the Required Banks is obtained but the consent of one or more of
such other Banks whose consent is required is not obtained, then the Borrower
shall have the right to replace each such non-consenting Bank or Banks (so long
as all non-consenting Banks are so replaced) with one or more Replacement Banks
pursuant to Section 1.14 so long as at the time of such replacement, each such
Replacement Bank consents to the proposed change, waiver, discharge or
termination, provided that the Borrower shall not have the right to replace a
Bank solely as a result of the exercise of such Bank’s rights (and the
withholding of any required consent by such Bank) pursuant to the second proviso
to Section 12.12(a).
          12.13 Survival. All indemnities set forth herein including, without
limitation, in Section 1.11, 1.12, 2.05, 2.06, 4.04, 11.07 or 12.01 shall
survive the execution and delivery of this Agreement and the making and
repayment of the Loans and the satisfaction of all other Obligations.

-93-



--------------------------------------------------------------------------------



 



          12.14 Domicile of Loans. Each Bank may transfer and carry its Loans or
participations at, to or for the account of any branch office, subsidiary or
affiliate of such Bank, provided that the Borrower shall not be responsible for
costs arising under Section 1.11, 1.12, 2.05, or 4.04 resulting from any such
transfer (other than a transfer pursuant to Section 1.13) to the extent such
costs would not otherwise be applicable to such Bank prior to such transfer.
          12.15 Confidentiality. (a) Subject to the provisions of clause (b) of
this Section 12.15, each Bank agrees that it will use its best efforts not to
disclose without the prior consent of the Borrower (other than to its employees,
auditors, advisors or counsel or to another Bank if the Bank or such Bank’s
holding or parent company in its sole discretion determines that any such party
should have access to such information, provided such Persons shall be subject
to the provisions of this Section 12.15 to the same extent as such Bank) any
information with respect to the Borrower or any of its Subsidiaries which is now
or in the future furnished pursuant to this Agreement or any other Credit
Document and which is designated by the Borrower in writing as confidential,
provided that any Bank may disclose any such information (a) as has become
generally available to the public, (b) as may be required or appropriate in any
report, statement or testimony submitted to any municipal, state or Federal
regulatory body having or claiming to have jurisdiction over such Bank or to the
Federal Reserve Board or the Federal Deposit Insurance Corporation or similar
organizations (whether in the United States or elsewhere) or their successors,
(c) as may be required or appropriate in respect to any summons or subpoena or
in connection with any litigation, (d) in order to comply with any law, order,
regulation or ruling applicable to such Bank, (e) to the Administrative Agent
and (f) to any prospective or actual transferee or participant in connection
with any contemplated or actual transfer or participation of any of the Notes or
Commitment or any interest therein by such Bank, provided that such prospective
transferee or participant executes an agreement with such Bank containing
provisions substantially the same as to those contained in this Section.
          (b) The Borrower hereby acknowledges and agrees that each Bank may
share with any of its affiliates any information related to the Borrower or any
of its Subsidiaries (including, without limitation, any nonpublic customer
information regarding the creditworthiness of the Borrower and its
Subsidiaries), provided such Persons shall be subject to the provisions of this
Section 12.15 to the same extent as such Bank.
          12.16 The Patriot Act. Each Bank subject to the USA PATRIOT ACT (Title
111 of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies the Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies the Borrower
and other information that will allow such Bank to identify the Borrower in
accordance with the Act.
          12.17 Termination of Subsidiary Guaranty. All Subsidiary Guaranties
under and as defined in the Existing Credit Agreement are hereby terminated as
of the Restatement Effective Date and no such Subsidiary Guaranty executed in
connection with the Existing Credit Agreement shall have any force or effect
after the Restatement Effective Date.
* * *

-94-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties hereto has caused, a
counterpart of this Agreement to be duly executed and delivered as of the date
first above written.

              Address:   AMETEK, INC.    
37 North Valley Building 4
           
P.O. Box 1764
  By:   /s/ Deirdre D. Saunders    
Paoli, Pennsylvania 19301-0801
      Title: Vice President and Treasurer    
Telephone No.: 610-647-2121
           
Telecopier No.: 610-647-0211
           
Attention: Chief Financial Officer
           

            JPMORGAN CHASE BANK, N.A.,         Individually and as the
Administrative Agent
      By:   /s/ Helene Sprung         Title: SVP — Division Credit Executive   
         

            BANK OF AMERICA, N.A.,         Individually and as a Syndication
Agent
      By:   /s/ Richard R. Powell         Title: Vice President             

            PNC BANK, NATIONAL ASSOCIATION,
  Individually and as a Syndication Agent
      By:   /s/ Denise D. Killen         Title: Vice President             

            SUNTRUST BANK,
  Individually and as a Syndication Agent
      By:   /s/ Van Buren Knick II         Title: Vice President             

Credit Agreement





--------------------------------------------------------------------------------



 



            WACHOVIA BANK N.A.,
  Individually and as a Syndication Agent
      By:   /s/ Sarah Warren         Title: Director             

            MANUFACTURERS AND TRADERS TRUST
  COMPANY
      By:   /s/ Joshua Becker         Title: Assistant Vice President          
   

            BANCA INTESA
      By:   /s/ John J. Michalisin         Title: First VP              

                  By:   /s/ Anthony F. Giobbi         Title: First VP           
 

            THE BANK OF NEW YORK
      By:   /s/ Roger Grossman         Title: Vice President             

            ABN AMRO BANK N.V.
      By:   /s/ Robert H. Steelman         Title: Director              

                  By:   /s/ Christopher M. Plumb         Title: Vice President 
           

            COMERICA BANK
      By:   /s/ Richard C. Hampson         Title: Vice President              

Credit Agreement





--------------------------------------------------------------------------------



 



            CITIZENS BANK OF PENNSYLVANIA
      By:   /s/ Megan Soltys         Title: Vice President              

            KEYBANK NATIONAL ASSOCIATION
      By:   /s/ Suzannah Harris         Title; Vice President             

Credit Agreement

